

Exhibit 10.11




CERTAIN INFORMATION (INDICATED BY “[…***…]”) AND SCHEDULES HAVE BEEN EXCLUDED
FROM THIS AGREEMENT BECAUSE SUCH INFORMATION (I) IS NOT MATERIAL AND (II) WOULD
BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.






AMGEN INC.


BEIGENE SWITZERLAND GMBH


and


BEIGENE, LTD.


Dated October 31, 2019
COLLABORATION AGREEMENT









--------------------------------------------------------------------------------






CONTENTS
Page
ARTICLE I. DEFINITIONS
2

ARTICLE II. SCOPE AND GOVERNANCE
26

Section 2.1
Purpose of the Collaboration    26

Section 2.2
Committees and Teams    26

Section 2.3
Joint Steering Committee    27

Section 2.4
Joint Alliance Committee    29

Section 2.5
Designated Officers    31

Section 2.6
Reporting    31

Section 2.7
No Authority to Amend or Modify    31

Section 2.8
Alliance Managers    31

Section 2.9
Non-Collaboration Territory Activities    31

ARTICLE III. DEVELOPMENT AND REGULATORY
32

Section 3.1
Development Matters    32

Section 3.2
Regulatory Matters    33

Section 3.3
Sharing of Data and Know-How    35

Section 3.4
Cooperation with Audit and Inspection    36

ARTICLE IV. MANUFACTURING
36

Section 4.1
Manufacturing Lead    36

Section 4.2
Manufacturing and Supply    36

Section 4.3
Supply and Quality Agreements    37

Section 4.4
Distribution    37

Section 4.5
Brand Security and Anti-Counterfeiting    37

ARTICLE V. COMMERCIALIZATION
37

Section 5.1
Commercialization of In-Line Products and Pipeline Products    37

Section 5.2
Commercial Lead    41

Section 5.3
Allocation of Commercial Responsibility    41

Section 5.4
Training    41

Section 5.5
Information Concerning Products    42

Section 5.6
Promotional Materials    42

Section 5.7
Commercial Reporting, Records, Costs and Audits    43

ARTICLE VI. PERFORMANCE STANDARDS
44

Section 6.1
Collaborative Activities    44

Section 6.2
Diligence Standards    44

Section 6.3
Fair Value Pricing    44

Section 6.4
Proper Conduct Practices Standards    44

Section 6.5
Violation of Laws    45

Section 6.6
Use of Affiliates and Third Party Contractors    45

Section 6.7
Management of Personnel    46

Section 6.8
Obligation to Notify    47

ARTICLE VII. FINANCIAL CONSIDERATION
47

Section 7.1
Global Development Cost Sharing    47

Section 7.2
Profit Sharing    48






--------------------------------------------------------------------------------





Section 7.3
Example    50

Section 7.4
Calculation of Net Revenues    50

Section 7.5
Excluded Losses    50

Section 7.6
Manufacturing Costs Calculation and True-Up    50

Section 7.7
Final Balancing Payments    51

Section 7.8
Commercialization Budget Deadlocks    51

Section 7.9
Overruns    52

Section 7.10
Royalties    52

Section 7.11
Payments    54

ARTICLE VIII. PAYMENTS
54

Section 8.1
Appropriate Measure of Value    54

Section 8.2
No Other Compensation    55

Section 8.3
Currency    55

Section 8.4
Audits    56

Section 8.5
Blocked Currency    57

Section 8.6
Taxes    58

Section 8.7
Late Payment    60

Section 8.8
Change in Accounting Periods    60

ARTICLE IX. DISTRACTING PRODUCTS
60

Section 9.2
Pre-Clinical Development Activities    63

Section 9.3
Distracting Transactions; Notice    63

Section 9.4
Reasonable Restrictions    64

ARTICLE X. INTELLECTUAL PROPERTY
64

Section 10.1
Program Intellectual Property Ownership    64

Section 10.2
Copyright Ownership    65

Section 10.3
Product Trademarks    65

Section 10.4
Joint Ownership    65

Section 10.5
License Grant by Amgen    65

Section 10.6
License Grant by BeiGene    66

Section 10.7
Prosecution and Maintenance of Patents    66

Section 10.8
Defense and Settlement of Third Party Claims of Infringement and Other
Proceedings    66

Section 10.9
Enforcement    67

Section 10.10
Patent Term Extensions    67

Section 10.11
Trademarks    68

Section 10.12
Personnel Obligations    69

Section 10.13
No Prejudicial Action.    70

ARTICLE XI. CONFIDENTIALITY, PUBLICATIONS AND PRESS RELEASES
70

Section 11.1
Confidentiality; Exceptions    70

Section 11.2
Authorized Disclosure    71

Section 11.3
Confidential Treatment of Terms and Conditions    71

Section 11.4
Press Releases    72

Section 11.5
Confidential Information Exchanged Prior to the Effective Date    72

Section 11.6
Publications and Program Information    72

Section 11.7
Attorney-Client Privilege    72

ARTICLE XII. REPRESENTATIONS, WARRANTIES AND COVENANTS
73

Section 12.1
Mutual Representations and Warranties    73

Section 12.2
Amgen Representations and Warranties    74

Section 12.3
BeiGene Representations and Warranties Regarding Blocking IP    74






--------------------------------------------------------------------------------





Section 12.4
Mutual Covenants    74

Section 12.5
Privacy and Data Protection    76

Section 12.6
Information Security    76

Section 12.7
Disclaimer of Warranties    77

Section 12.8
Limitation of Liability    77

ARTICLE XIII. INDEMNIFICATION AND INSURANCE
77

Section 13.1
Indemnity by BeiGene    77

Section 13.2
Indemnity by Amgen    78

Section 13.3
Claim for Indemnification    78

Section 13.4
Defense of Third Party Claims    79

Section 13.5
Insurance    80

Section 13.6
Guarantee    80

ARTICLE XIV. TERM AND TERMINATION; REVERSION OF PRODUCTS; CAPABILITY BUILD
81

Section 14.1
Term    81

Section 14.2
Mutual Termination Rights for the Agreement    81

Section 14.3
Failure to Obtain Waiver    82

Section 14.4
Mutual Termination Rights for a Product    82

Section 14.5
Mutual Termination Rights for Commercial Viability in the Collaboration
Territory    83

Section 14.6
Termination Rights for Suspension of a Pipeline Product    83

Section 14.7
General Effects of Product Reversion, Expiration or Termination    84

Section 14.8
Product Reinstatement.    85

Section 14.9
Additional Surviving Provisions    86

Section 14.10
Transition Obligations.    86

Section 14.11
Ordinary Course of Business    87

Section 14.12
Capability Build Services    88

ARTICLE XV. MISCELLANEOUS
89

Section 15.1
Assignment; Change of Control    89

Section 15.2
Compliance with Laws    90

Section 15.3
Change in Applicable Law    90

Section 15.4
Governing Law; Dispute Resolution    91

Section 15.5
Construction    93

Section 15.6
Counterparts    93

Section 15.7
Entire Agreement    93

Section 15.8
Force Majeure    93

Section 15.9
Further Assurances    94

Section 15.10
Headings    94

Section 15.11
No Set-Off    94

Section 15.12
Notices    94

Section 15.13
Relationship of the Parties    95

Section 15.14
Severability    95

Section 15.15
Third Party Beneficiaries    95

Section 15.16
Waivers and Modifications    95



SCHEDULES
Applicable Retail Baseline Price
Capability Build Services
Collaboration Profit Share Example
Distracting Products
Information Security Requirements
Initial JSC Membership
Initial Product Transfer Requirements





--------------------------------------------------------------------------------





Initial Product Transition Services
Press Releases
Privacy and Data Protection
Products
Product Reversion Transition Services
Supply Price
Supply Term Sheet


EXHIBITS
Compliance Certification
Guarantee Agreement







--------------------------------------------------------------------------------






COLLABORATION AGREEMENT
This Collaboration Agreement (this “Agreement”) is entered into as of October
31, 2019 (the “Execution Date”) by and between Amgen Inc., a Delaware
corporation with a principal place of business at One Amgen Center Drive,
Thousand Oaks, California 91320 USA (“Amgen”), BeiGene Switzerland GmbH, a Swiss
corporation with a principal place of business at Aeschenvorstadt 5, 4051 Basel,
Switzerland (“BeiGene”) and, solely with respect to Section 13.6, BeiGene, Ltd.,
a Cayman Islands exempted company incorporated with limited liability with its
registered offices c/o Mourant Governance Services (Cayman) Limited, 94 Solaris
Avenue, P.O. Box 1348, Grand Cayman KY1-1108, Cayman Islands (“BeiGene Parent”).
Amgen and BeiGene are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”
RECITALS
WHEREAS, Amgen is a global biopharmaceutical company that researches, develops,
manufactures and commercializes therapeutic products to treat grievous illness;
WHEREAS, BeiGene Parent is a global biopharmaceutical company and one of the
leading companies in pharmaceutical innovation in the Collaboration Territory
(as defined below) and is engaged in research and development, manufacturing,
and commercialization of pharmaceutical products in the Collaboration Territory;
WHEREAS, Amgen has developed certain proprietary Products (as defined below) for
the treatment of oncology-related diseases and conditions;
WHEREAS, on or before the Effective Date, Amgen will make a 20.5% equity
investment in BeiGene Parent and designate a director to serve on the Board of
Directors of BeiGene Parent pursuant to the terms of a Share Purchase Agreement
by and between BeiGene Parent and Amgen (the “Share Purchase Agreement”);
WHEREAS, Amgen and BeiGene desire to collaborate on the commercialization of
certain Products approved (or soon to be approved) in the Collaboration
Territory and the global development funding and the clinical development and
commercialization of certain clinical-stage pipeline Products in the
Collaboration Territory; and
WHEREAS, in connection with such collaboration activities and the return to
Amgen of certain Products hereunder, BeiGene will provide Amgen assistance in
the building of certain of its development, regulatory and commercial
capabilities in the Collaboration Territory with respect to such returned
Products as set forth in more detail herein.
NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth herein, and intending to be legally bound, the Parties agree as follows:


1



--------------------------------------------------------------------------------





ARTICLE I.

DEFINITIONS
Section 1.1
“Access and Pricing Plan” means, with respect to a given Product, the
Collaboration Territory-specific plan for such Product prepared by BeiGene and
reviewed by the JSC that calculates the Applicable Retail Baseline Price, launch
timing ranges and target population for a Product.

Section 1.2
“Affected Party” has the meaning set forth in Section 9.3 (Distracting
Transactions Notice).

Section 1.3
“Affiliate” means, with respect to a Party, any Person which controls, is
controlled by or is under common control with such Party. For purposes of this
definition only, “control” means the actual power, either directly or indirectly
through one or more intermediaries, to direct or cause the direction of the
management and policies of such Person, whether by the ownership of more than
fifty percent (50%) of the securities entitled to be voted generally or in the
election of directors of such Person, or by contract or otherwise.
Notwithstanding the foregoing, for the purposes of Article IX (Distracting
Products) and Section 1.61 (“Distracting Transaction”) only, the ownership
threshold included in the definition of “control” will be fifty percent (50%) or
more, rather than more than fifty percent (50%).

Section 1.4
“Agreement” has the meaning set forth in the Preamble.

Section 1.5
“Aggregate Global Development Cost-Share Cap” has the meaning set forth in
Section 7.1.2(b) (Global Development Cost-Share).

Section 1.6
“Alliance Manager” has the meaning set forth in Section 2.8 (Alliance Managers).

Section 1.7
“Allocable Manufacturing Overhead” means, with respect to the Manufacturing
Actual Costs for any Products intended for the Collaboration Territory, the
Costs incurred by Amgen or for its account, in accordance with GAAP, including
[…***…] and which are specifically allocated (and properly attributable) to such
Product’s Manufacturing activity (pursuant to this Agreement) within a given
company department(s) based on a properly allocable portion of space occupied or
headcount or other activity-based method consistent with Amgen’s internal
accounting principles consistently applied by Amgen, or a standard rate if
agreed by the Parties. “Allocable Manufacturing Overhead” shall not include
[…***…].

Section 1.8
“Amgen” has the meaning set forth in the Preamble.

Section 1.9
“Amgen Costs” has the meaning set forth in Section 7.2.2 (Amgen Costs).

Section 1.10
“Amgen Housemarks” means (i) the corporate logo of Amgen, (ii) the trademark
“Amgen”, (iii) any other trademark, trade name or service mark (whether
registered or unregistered) containing the word “Amgen” and (iv) any other
trademark or service mark associated with goods or services of Amgen or its
Affiliates, but excluding the Product Trademarks and trademarks, trade names or
service marks associated with goods or services outside the scope of this
Agreement; and all intellectual property rights residing in any of the
foregoing.

Section 1.11
“Amgen Indemnitees” has the meaning set forth in Section 13.1 (Indemnity by
BeiGene).

Section 1.12
“Amgen Intellectual Property” means any Know-How, Patent, electronic media
registrations (including domain names, usernames, websites, blogs and the like),
or Copyrights Controlled by Amgen or its Affiliates that (i) as of the Effective
Date are being used in connection with the research and development of any of
the Products, or (ii) are used (but is not generated or conceived) during the
Term by either Party or its Affiliates in the performance of this Agreement.

Section 1.13
“Amgen Pipeline Product Global Development Costs” means all Costs incurred by
Amgen and its Affiliates during the Term in connection with the development of
Pipeline Products in accordance with the Global Development Plan and Global
Development Budget, including:

(a)
all Costs incurred by Amgen or its Affiliates in performing development
activities which have been designated to Amgen in furtherance of the Global
Development Plan (including […***…]);

(b)
all Costs incurred by Amgen or its Affiliates associated with obtaining,
maintaining and renewing Regulatory Filings and Regulatory Approvals pertaining
to a Pipeline Product;



2



--------------------------------------------------------------------------------





(c)
all manufacturing Costs not otherwise included in Manufacturing Standard Cost or
Manufacturing Actual Costs, including […***…]

(d)
for any clinical supply of Pipeline Products, (i) the Manufacturing Standard
Cost, if it is manufactured in Amgen’s (or its designee’s) clinical
manufacturing facility, or (ii) all Manufacturing Actual Costs, if it is
manufactured in Amgen’s (or its designee’s) non‑clinical (i.e., commercial)
manufacturing facility;

(e)
Medical Affairs Activities Costs to the extent relevant to clinical development;

(f)
[…***…]; and

(g)
all Costs incurred by Amgen or its Affiliates for other materials (such as
non‑Party comparator drugs and placebo) obtained or made for use in Clinical
Studies of or related to a Pipeline Product.

For clarity, Amgen Pipeline Product Global Development Costs shall include Costs
incurred by Amgen to manage any of (a) through (g) above to the extent performed
by any contract research organization by or on behalf of Amgen, but shall
exclude any Cost subject to an indemnification obligation under Article XIII.
Section 1.14
“Amgen Program Intellectual Property” has the meaning set forth in Section 10.1
(Program Intellectual Property Ownership).

Section 1.15
“Anti-Corruption Laws” means laws, regulations, or orders prohibiting the
provision of a financial or other advantage for a corrupt purpose or otherwise
in connection with the improper performance of a relevant function, including
the U.S. Foreign Corrupt Practices Act (FCPA), Criminal Law applicable in the
Collaboration Territory, Anti-Unfair Competition Law applicable in the
Collaboration Territory and similar laws intended to prohibit corruption and
bribery, regardless of whether those laws pertain to corruption and bribery
involving public or private individuals or entities.

Section 1.16
“Applicable Retail Baseline Price” means the applicable base list price under
which BeiGene may Commercialize a Product in the Collaboration Territory as
determined by the methodology set forth in the Applicable Retail Baseline Price
Schedule or as otherwise agreed in writing by Amgen in its sole discretion.

Section 1.17
“Applicable Law” means, individually and collectively, any federal, state,
local, national and supra-national laws, treaties, statutes, ordinances, rules
and regulations, including any rules, regulations, guidance, guidelines or
requirements having the binding effect of law of national securities exchanges,
automated quotation systems or securities listing organizations, Governmental
Authorities, courts, tribunals, agencies other than Governmental Authorities,
legislative bodies and commissions that are in effect from time to time during
the Term and applicable to a particular activity hereunder, including, to the
extent applicable, Good Clinical Practices (GCP), Good Laboratory Practices
(GLP) and Good Manufacturing Practices (GMP), including all applicable data
protection and privacy laws, rules and regulations, Anti-Corruption Laws and
Healthcare Compliance Requirements.

Section 1.18
“Assisting Party” has the meaning set forth in Section 13.4.1 (All Third Party
Claims except Infringement and Invalidity Claims).

Section 1.19
“Audited Party” has the meaning set forth in Section 8.4.1 (Accounting).

Section 1.20
“Auditing Party” has the meaning set forth in Section 8.4.1 (Accounting).

Section 1.21
“BeiGene” has the meaning set forth in the Preamble.

Section 1.22
“BeiGene Costs” has the meaning set forth in Section 7.2.1 (BeiGene Costs).

Section 1.23
“BeiGene Development Cost Savings” means, with respect to any Clinical Study, a
portion of which is conducted by BeiGene for the Development of any Pipeline
Product pursuant to the Global Development Plan and Global Development Budget,
the positive difference between (i) the budgeted Costs applicable to such
Clinical Study which reflects Amgen’s existing planned costs to conduct such
Clinical Study […***…] and (ii) the actual Cost to conduct such Clinical Study.

Section 1.24
“BeiGene Housemarks” means (i) the corporate logo of BeiGene, (ii) the trademark
of BeiGene’s corporate name, (iii) any other trademark, trade name or service
mark (whether registered or unregistered) containing the word of BeiGene’s
corporate name, and (iv) any other trademark or service mark associated with
goods or services of BeiGene or its Affiliates, but excluding the Product
Trademarks and trademarks, trade names or service marks



3



--------------------------------------------------------------------------------





associated with goods or services outside the scope of this Agreement; and all
intellectual property rights residing in any of the foregoing.
Section 1.25
“BeiGene Indemnitees” has the meaning set forth in Section 13.2 (Indemnity by
Amgen).

Section 1.26
“BeiGene Intellectual Property” means BeiGene Other Intellectual Property and
BeiGene Pre-Existing Intellectual Property.

Section 1.27
“BeiGene Other Intellectual Property” means any Know-How, Patents, electronic
media registrations (including domain names, usernames, websites, blogs and the
like), or Copyrights Controlled by BeiGene or its Affiliates that are used (but
not generated or conceived) by BeiGene or its Affiliates or are authorized by
BeiGene for use by Amgen or its Affiliates, during the Term in the performance
of this Agreement.

Section 1.28
“BeiGene Pipeline Product Development Costs” means all Costs incurred by BeiGene
and its Affiliates in or for the Collaboration Territory during the Term in
connection with the Development of Pipeline Products in accordance with the
Global Development Plan and the Global Development Budget, including:

(a)
all Costs incurred by BeiGene or its Affiliates in performing development
activities which have been designated to BeiGene (including the costs of
Clinical Studies and related support to obtain Regulatory Approval for a
Pipeline Product);

(b)
all Costs incurred by BeiGene or its Affiliates for other materials (such as
non‑Party comparator drugs and placebo) reasonably required to be obtained or
made for use in Clinical Studies of or related to a Pipeline Product;

(c)
all Costs incurred by BeiGene or its Affiliates associated with obtaining,
maintaining and renewing Regulatory Filings and Regulatory Approvals for a
Pipeline Product; and

(d)
Medical Affairs Activities Costs to the extent relevant for clinical
development.

For clarity, BeiGene Pipeline Product Development Costs shall include any Costs
incurred by BeiGene or its Affiliates to manage any of (a) through (d) above to
the extent performed by any CROs by or on behalf of BeiGene, but shall exclude
any Cost subject to an indemnification obligation under Article XIII.
Section 1.29
“BeiGene Pre-Existing Intellectual Property” means any Know-How, Patents,
electronic media registrations (including domain names, usernames, websites,
blogs and the like), or Copyrights Controlled by BeiGene or its Affiliates in
existence as of the Effective Date that specifically relates to the composition
of matter of a Product, a method of using a Product, or a method of treatment
with a Product.

Section 1.30
“Change of Control” with respect to a Party, is deemed to have occurred if any
of the following occurs after the Effective Date:

(a)
any “person” or “group” (as such terms are defined below) who (i) becomes or
acquires the right to become (including, by way of a tender or exchange offer)
the “beneficial owner” (as such term is defined below), directly or indirectly,
of shares of capital stock or other interests (including partnership interests)
of such Party then outstanding (without regard to the occurrence of any
contingency) to vote in the election of the directors, managers or similar
supervisory positions (“Voting Stock”) of such Party representing fifty percent
(50%) or more of the total voting power of all outstanding classes of Voting
Stock of such Party, (ii) acquires the power, directly or indirectly, to elect a
majority of the members of the Party’s board of directors, or similar governing
body (“Board of Directors”), or (iii) otherwise has the ability to direct or
cause the direction of the management or operation of the Party; or

(b)
such Party enters into any merger, consolidation, other business combination or
similar transaction with another Person (whether or not such Party is the
surviving entity), unless immediately after such merger, consolidation, other
business combination or similar transaction (i) the members of the Board of
Directors of such Party constituting at least a majority of the members of the
Board of Directors of such Party immediately prior to such transaction continue
to constitute a majority of the members of the Board of Directors of such Party
or such surviving Person immediately following such transaction and (ii) the
Persons that beneficially owned, directly or indirectly, at least a majority of
the shares of Voting Stock of such Party immediately prior to such transaction
continue to beneficially own (either by such shares remaining outstanding or by
their being converted into shares of voting capital stock of the surviving
Person), directly or indirectly, shares of Voting Stock of such Party
representing at least a majority of the total voting power of all outstanding
classes of



4



--------------------------------------------------------------------------------





Voting Stock of the surviving Person in substantially the same proportions as
their ownership of Voting Stock of such Party immediately prior to such
transaction; or
(c)
such Party sells, transfers, leases or otherwise conveys to any Third Party, in
one (1) or more related transactions, properties or assets representing all or
substantially all of such Party’s assets to which this Agreement relates; or

(d)
the holders of capital stock of such Party approve a plan or proposal for the
liquidation or dissolution of such Party.

For the purpose of this definition of Change of Control, (i) “person” and
“group” have the meanings given such terms under Section 13(d) and 14(d) of the
United States Securities Exchange Act of 1934 and the term “group” includes any
group acting for the purpose of acquiring, holding or disposing of securities
within the meaning of Rule 13d-5(b)(1) under the said Act; (ii) a “beneficial
owner” is determined in accordance with Rule 13d-3 under the aforesaid Act;
(iii) the terms “beneficially owned” and “beneficially own” have meanings
correlative to that of “beneficial owner”; and (iv) the term “Party” means both
the Party and the Person that controls such Party (as control is defined in
Section 1.3).
Section 1.31
“Clinical Study” means a research study (including interventional and
observational studies) in which data from one or more human subjects is
collected to evaluate health-related biomedical outcomes, including a Phase 4
Study.

Section 1.32
“Collaboration Activities” means the following activities to the extent
conducted in or for the Collaboration Territory during the Term (i) pre-clinical
and Clinical Studies, regulatory activities, and clinical supply activities for
Products, (ii) establishment of the importation specifications and performance
of importation testing (in each case, for clinical and commercial purposes),
(iii) CMC or manufacturing process development for a Product to the extent
required, or determined by the Parties, to support development or
commercialization activities specifically for the Collaboration Territory as set
forth in the Global Development Plan or Commercialization Plan, (iv) life cycle
management activities or other related activities with respect to the Products
for the Collaboration Territory and (v) commercialization activities described
in the definition of “Commercialization and Related Costs.”

Section 1.33
“Collaboration Profits” has the meaning set forth in Section 7.2.7 (Calculation
of Collaboration Profits).

Section 1.34
“Collaboration Scope” means, with respect to a particular Product, any and all
human uses of such Product in the Collaboration Territory.

Section 1.35
“Collaboration Territory” means the People’s Republic of China, but not
including Hong Kong Special Administrative Region (SAR), Macao Special
Administrative Region (SAR), or Taiwan.

Section 1.36
“Commercial Lead” has the meaning set forth in Section 5.2 (Commercial Lead).

Section 1.37
“Commercialization” and “Commercialize” means all activities undertaken relating
to the marketing, promotion (including advertising, detailing, sponsored product
or continuing medical education), any other offering for sale, distribution, or
sale of a Product.

Section 1.38
“Commercialization Budget” means the applicable budget prepared by BeiGene and
approved by the JSC for the Commercialization of each Product in the
Collaboration Territory in accordance with the applicable Commercialization Plan
(which budget will be updated annually, will cover a period of at least five (5)
years and will include quarterly budgets for a period of at least one (1) year
for the current year).

Section 1.39
“Commercialization and Related Costs” means all Costs incurred by a Party and
its Affiliates during the Term in connection with the Commercialization of
Products in the Collaboration Territory, including:

(a)
selling expenses, or other Costs and expenses associated with marketing of the
Product for Commercialization in the Collaboration Territory, including Sales
Force Costs calculated in accordance with Section 5.7.1 (Calculation of Sales
Force Costs and Other Personnel Costs);

(b)
costs for preparing and reproducing Commercialization materials, including
[…***…];

(c)
Costs of sales and marketing data, costs associated with training of the sales
representatives incurred in accordance with Section 5.4 (Training), sales
activity reporting and work on target customer accounts;

(d)
[…***…];



5



--------------------------------------------------------------------------------





(e)
marketing Costs and Medical Affairs Activities Costs incurred in connection with
launch readiness activities in or for the Collaboration Territory prior to
commercialization and during commercialization;

(f)
all Costs incurred by the Parties or their respective Affiliates associated with
any recalls of a Product in the Collaboration Scope and in or for the
Collaboration Territory;

(g)
all Costs incurred by the Parties or their respective Affiliates with respect to
product liability claims for Products in the Collaboration Scope in the
Collaboration Territory;

(h)
all Costs incurred by the Parties or their respective Affiliates associated with
any returns and withdrawals of a Product in the Collaboration Scope in the
Collaboration Territory;

(i)
all Costs incurred by the Parties or their respective Affiliates in […***…];

(j)
all defense, enforcement, settlement and cooperation Costs incurred by the
Parties or their respective Affiliates within or materially related to the
Collaboration Scope, to the extent such defense, enforcement, settlement and
cooperation are conducted in or for the Collaboration Territory, in accordance
with Section 13.4.1 (All Third Party Claims except Infringement and Invalidity
Claims), Section 13.4.2 (Infringement and Invalidity Claims) and Section 10.9
(Enforcement) (but, in each case, not including defense Costs incurred by a
Party in fulfilling its indemnification obligations);

(k)
all Costs incurred by the Parties or their respective Affiliates in connection
with Prosecution and Maintenance of Amgen Intellectual Property and Program
Intellectual Property within or materially related to the Collaboration Scope,
to the extent such Prosecution and Maintenance are conducted in or for the
Collaboration Territory, in accordance with Section 10.7 (Prosecution and
Maintenance);

(l)
any amounts paid by either Party or their respective Affiliates to Third Parties
for rights to manufacture, use or sell a Product within the Collaboration Scope
(“Third Party IP Payments”) to the extent not already included in Manufacturing
Actual Costs; and

(m)
all unrecovered Indirect taxes, including, for the avoidance of doubt,
unrecovered VAT surcharge, incurred by either Party arising with respect to
payments to be made under Section 7.2.7 (Calculation of Collaboration Profits);
in each case solely to the extent (i) not previously deducted from gross
invoiced amounts in determining Net Revenues hereunder and (ii) with respect to
(a) through (e) and (i), included in the Commercialization Plan and
Commercialization Budget.

Such Costs may include all Costs for outside services and expenses (e.g.,
consultants, agency fees, etc.). Commercialization and Related Costs shall not
include […***…] or any Cost subject to an indemnification obligation under
Article XIII.
Section 1.40
“Commercialization Plan” means a rolling strategic and operational
commercialization plan for the applicable Product in the Collaboration Territory
(which plan will be a detailed plan for the first year and a rolling […***…]high
level plan for all subsequent years and will be updated and approved on a
periodic basis but no less than annually by the JSC), which sets forth, among
other things, (i) a multi-year Commercialization strategy that includes plans
for[…***…], (ii) a multi-year communications strategy that includes plans
for[…***…]], and (iii) an operating plan for the implementation of such
strategies on an annual basis, including information related to […***…], all as
developed and approved by the JSC and JAC.

Section 1.41
“Commercially Reasonable Efforts” means, with respect to a Party and/or its
Affiliates and an activity under this Agreement, the efforts and expenditures
that would be employed, in good faith and in accordance with Applicable Law, by
a reasonably prudent company in the pharmaceutical industry, which prudent
company is performing such activity for their pharmaceutical products that are
of similar commercial potential to the Product, but in no event less than the
standards and level, consistent with commercially reasonable practices, commonly
applied by other biopharmaceutical companies to their biopharmaceutical products
of a similar stage of development or commercialization, safety, efficacy,
intellectual property profile, commercial potential, actual or anticipated
Governmental Authority approved labeling, and cost and likelihood of obtaining
Regulatory Approval, but specifically excluding (i) […***…] and (ii) […***…].

Section 1.42
“Compensating Payment” has the meaning set forth in Section 7.2.7 (Calculation
of Collaboration Profits).

Section 1.43
“Confidential Information” has the meaning set forth in Section 11.1
(Confidentiality; Exceptions).



6



--------------------------------------------------------------------------------





Section 1.44
“Contract Interest Rate” means […***…], or, if lower, the maximum rate permitted
by Applicable Law.

Section 1.45
“Control” or “Controlled” means, with respect to any intellectual property
right, that a Party owns or has a license (other than a license granted to such
Party under this Agreement) to such right and, in each case, has the ability to
grant to the other Party access, a license, or a sublicense (as applicable) to
such other Party on the terms and conditions set forth in this Agreement without
violating the terms of any then-existing agreement with any Third Party as of
the time such Party would first be required hereunder to grant such access and
license or sublicense.

Section 1.46
“Copyrights” means all right, title, and interest in and to all copyrightable
works and any copyright registration or corresponding legal right.

Section 1.47
“Core Data Sheet” means the internal Amgen-developed document that sets forth
the efficacy and safety profile for a Product.

Section 1.48
“Costs” means both internal and external costs and expenses (including the cost
of allocated FTEs at the FTE Rate and Sales Force FTEs at the Sales Force FTE
Rate).

Section 1.49
“Cover” means, with respect to a given Product, that a Valid Claim would (absent
a license thereunder or ownership thereof) be infringed by the using, offering
to sell, selling, importing or exporting of such Product. Cognates of the word
“Cover” shall have correlative meanings.

Section 1.50
“Critical Matters” means, with respect to a decision of the Parties, JSC or JAC,
(i) decisions that are likely to […***…]; (ii) decisions that are likely to
[…***…]; (iii) decisions with respect to the approval (or amendment) of […***…]
for each Product; (iv) decisions to approve […***…] for each Product, […***…]
and any changes to […***…]; and (v) decisions that are reasonably likely to
[…***…] for any Product […***…].

Section 1.51
“Defending Party” has the meaning set forth in Section 13.4 (Defense of Third
Party Claims).

Section 1.52
“Designated Amgen Activities” means those Collaboration Activities for which
Amgen (or its Affiliates) is responsible pursuant to this Agreement, including
such activities allocated to it by any of the committees and teams established
under this Agreement.

Section 1.53
“Designated BeiGene Activities” means those Collaboration Activities for which
BeiGene (or its Affiliates) is responsible pursuant to this Agreement, including
such activities allocated to it by any of the committees and teams established
under this Agreement.

Section 1.54
“Designated Officer” means (i) with respect to BeiGene, (a) with respect to
commercial matters, the General Manager of China and (b) with respect to all
other matters, Senior Vice President and Head of APAC Clinical Development and
(ii) with respect to Amgen, (a) with respect to commercial matters, the Head of
Global Commercial and (b) with respect to all other matters, the Head of
Research and Development.

Section 1.55
“Develop” or “Development” means all activities relating to research,
non-clinical and preclinical testing and trials, clinical testing and trials,
including Clinical Studies, toxicology testing, modification, optimization and
animal efficacy testing of pharmaceutical compounds, statistical analysis,
publication and presentation of study results and reporting, preparation and
submission to regulatory authorities of applications relating to Products.

Section 1.56
“Development Costs” means Amgen Pipeline Product Global Development Costs and
BeiGene Pipeline Product Development Costs.

Section 1.57
“Dispute” has the meaning set forth in Section 15.4.2.

Section 1.58
“Distracted Party” means a Party that conducts or participates in, advises,
assists, or enables any of its Affiliates or any Third Party to conduct or
participate in, any Distracting Program or enters into any Distracting
Transaction.

Section 1.59
“Distracting Product” has the respective meanings set forth on the Distracting
Products Schedule, provided that “Distracting Product” shall not include
(i) solely with respect to the ROW, (a) any product that corresponds to a
Product which is a Suspended Product or (b) any product that corresponds to a
Product which is a Suspended Product that is terminated from this Agreement with
respect to the ROW only, or (ii) any product that corresponds to a Product that
is terminated from this Agreement worldwide.

Section 1.60
“Distracting Program” means […***…] of any Distracting Product.



7



--------------------------------------------------------------------------------





Section 1.61
“Distracting Transaction” means any transaction entered into by a Party or its
Affiliates on or after the Effective Date whereby a Third Party that is engaged
in a Distracting Program either (i) becomes an Affiliate of such Party or any of
its Affiliates or (ii) sells, transfers or assigns all or substantially all of
its assets to such Party or any of its Affiliates.

Section 1.62
“Distribution” means, with respect to each Product in the Collaboration Scope,
distribution and supply chain management, including through sub-distributors,
wholesalers and pharmacies, up to and including delivery to the customer or
clinical site.

Section 1.63
“Divest” means, with respect to any Distracting Program, the sale, exclusive
license or other transfer of all of the right, title and interest in and to such
Distracting Program, including technology, Know-How, intellectual property and
other assets materially relating thereto, to an independent Third Party, without
the retention or reservation of any rights or interest (other than solely an
economic interest, reversion rights or other similar rights typical of a
licensor in an exclusive license agreement) in such Distracting Program by the
relevant Party or its Affiliates. When used as a noun, each of “Divestiture” and
“Divestment” has a corresponding meaning.

Section 1.64
“Effective Date” has the meaning set forth in Section 14.1 (Term).

Section 1.65
“Expected NRDL List Price” means the NRDL List Price that […***…] which is
reasonably likely to be approved by the applicable Governmental Authority in the
Collaboration Territory.

Section 1.66
“Exclusivity Period” means, except as set forth in Article IX, with respect to a
given Product (i) with respect to the Collaboration Territory, the period from
the Effective Date through the date of termination of this Agreement with
respect to such Product (subject to any reinstatement pursuant to Section 14.7)
or Suspended Product, as applicable, and (ii) with respect to the ROW, the
period from the Effective Date through the earlier of (x) the date the Product
becomes a Suspended Product (subject to Section 9.1.4(c)) and (y) the date of
termination of this Agreement with respect to such Product (subject to any
reinstatement pursuant to Section 14.7).

Section 1.67
“Exploit” means, with respect to a Product, to research, develop, commercialize,
make, have made, use, market, offer for sale, sell, import, export, manufacture,
have manufactured or otherwise exploit, distribute, promote, or transfer
possession of or title in such Product. Cognates of the word “Exploit” shall
have correlative meanings.

Section 1.68
“First Commercial Sale” means, with respect to a Product, the first sale for end
use or consumption of such Product after Regulatory Approval and pricing
approval have been granted.

Section 1.69
“First Party” has the meaning set forth in Section 8.6.4(b) (Cooperation and
Actions Requiring Consent).

Section 1.70
“Force Majeure” has the meaning set forth in Section 15.8 (Force Majeure).

Section 1.71
“FTE” means, with respect to a person (other than an employee that is a Sales
Force FTE), the equivalent of the work of one (1) employee full time for one (1)
year (consisting of at least a total of (i) […***…]  weeks or (ii) […***…] hours
per year in the ROW (excluding vacations and holidays) or […***…] hours per year
in the Collaboration Territory (excluding vacations and holidays)). Overtime,
and work on weekends, holidays and the like will not be counted with any
multiplier (e.g., time-and-a-half or double time) toward the number of hours
that are used to calculate the FTE contribution. No one person shall be
permitted to account for more than one FTE.

Section 1.72
“FTE Rate” means for any employee of BeiGene or Amgen (i) conducting Development
activities […***…], increasing by […***…] each January 1st beginning on January
1, 2021 and (ii) conducting Commercialization activities (excluding Sales Force
activities but including Other Personnel activities) […***…], increasing by the
rate of […***…] beginning on January 1, 2021. The Parties hereby agree to
discuss in good faith appropriate adjustments to the FTE Rate which consider
relevant China benchmarks not less than once every […***…] years beginning on
the second anniversary of the Effective Date. The FTE Rate includes costs
associated with salaries, payroll taxes, bonuses, benefits, recruiting,
relocation, employee stock option programs or stock grants, retirement programs,
and applicable overhead (e.g., facilities, operating supplies, travel and
training). No one person shall be permitted to account for more than one FTE.

Section 1.73
“GAAP” means the then-current generally accepted accounting principles in the
United States as established by the Financial Accounting Standards Board or any
successor entity or other entity generally recognized as having the right to
establish such principles in the United States, in each case consistently
applied.

Section 1.74
“Generic/Biosimilar Market Entry Threshold” means a condition where, with
respect to a particular Product in a particular country, (i) a
Generic/Biosimilar Product is being marketed or sold in such country by a Third
Party;



8



--------------------------------------------------------------------------------





and (ii) the aggregate Net Revenues of such Product in that country during any
[…***…] following the calendar quarter of the first commercial sale of the
applicable Generic/Biosimilar Product (the “Generic Launch Quarter”) are lower
than the aggregate Net Revenues of such Product in such country during the last
[…***…] immediately prior to the Generic Launch Quarter by […***…].
Section 1.75
“Generic/Biosimilar Product” means, with respect to a given Product in a
particular country, after Regulatory Approval of such Product in such country,
any other therapeutic drug product designated for human use which (A)
(i) contains the same or highly similar principal molecular structural features
as (but not necessarily all of the same structural features as) such Product
except for minor differences in clinically inactive components, (ii) has no
clinically meaningful differences from such Product in terms of purity, potency,
safety, mechanism of action, route of administration, dosage form and strength,
and (iii) is approved for use pursuant to a Regulatory Approval process in such
country that is based on the indications and conditions of use on an unrelated
party’s previously approved version of that same product (i.e., a product
meeting the standards set forth in the foregoing clauses (i) and (ii)), whether
or not such regulatory approval was based upon data generated by the Parties
filed with the applicable governmental authority in such country or was obtained
using an abbreviated, expedited or other process, and (iv) is authorized for
sale or sold in the same country (or is commercially available in the same
country via import from another country) as the Product by a Party or any Third
Party, as applicable or (B) (i) contains the same active ingredient as the
Product and is approved for use in such country by a regulatory authority
through an Abbreviated New Drug Application as defined in the FD&C Act, pursuant
to Article 10.1 of Directive 2001/83/EC of the European Parliament and Council
of 6 November 2001, or any enabling legislation thereof, or pursuant to any
similar abbreviated route of approval in any other countries; or (ii) contains
the same active ingredient as the Product and is approved for use in such
country by a regulatory authority through a regulatory pathway referencing
clinical data first submitted by Amgen its Affiliates for obtaining Regulatory
Approval for such Product.

Section 1.76
“Global Brand Plan” means, with respect to a given Product, the global,
cross-functional commercialization plan for such Product prepared by Amgen,
including any applicable Global Payer Plan.

Section 1.77
“Global Development Budget” means the applicable budget prepared by Amgen and
reviewed at the JAC and JSC for the Development of each Product in accordance
with the applicable Global Development Plan (which budget will be updated by
Amgen annually and will cover a period of at least five (5) years).

Section 1.78
“Global Development Cost-Share Payments” has the meaning set forth in Section
7.1.2(a) (Global Development Cost-Share).

Section 1.79
“Global Development Plan” means the applicable global plan prepared by Amgen and
submitted to the JAC and JSC for each Product (which plan will be updated
annually and will cover a period of at least […***…]) covering: (i) the research
and development of the Products, including observational research and payer
evidence generation (including economic value); (ii) the preparation and
submission of Regulatory Filings; and (iii) the obtaining and maintenance of
Regulatory Approvals of the Products.

Section 1.80
“Global Distracting Product Royalty Term” means with respect to a Distracting
Product on a country-by-country basis the period of time beginning on the First
Commercial Sale of such Distracting Product in such country and expiring on the
latest of (i) the date on which the Exploitation of such Distracting Product is
no longer Covered by a Valid Claim of any Patents owned or exclusively
Controlled by Amgen in such country; (ii) the expiration of Regulatory
Exclusivity for such Distracting Product in such country; and (iii) the earlier
of eight (8) years from the date of First Commercial Sale of such Distracting
Product in such country and (y) twenty (20) years from the date of First
Commercial Sale of the Product anywhere in the world.

Section 1.81
“Global Payer Plan” means the global plan for a Product prepared by Amgen that
sets forth the strategic direction, positioning, value proposition and
reimbursement for such Product.

Section 1.82
“Governmental Authority” means any government or supranational administrative
agency, commission or other governmental or supranational authority, regulatory
body or other instrumentality, or any federal, state, local, domestic or foreign
governmental or supranational regulatory body.

Section 1.83
“Government Official” means (i) any official or employee of any Governmental
Authority, or any department, agency, or instrumentality thereof (including
commercial entities owned or controlled, directly or indirectly, by a
Governmental Authority), (ii) any political party or official thereof, or any
candidate for political office, in the Collaboration Territory or any other
country, or (iii) any official or employee of any public international
organization, or any family member of any of the foregoing individuals
identified in the foregoing clauses (i), (ii) and (iii).



9



--------------------------------------------------------------------------------





Section 1.84
“Healthcare Compliance Requirements” means the healthcare fraud and abuse laws
and regulations and industry codes of conduct (for the Collaboration Territory,
RDPAC) related to promotional and non‑promotional activities concerning a
company’s pipeline and approved pharmaceutical, biologic and medical device
products, transparency and reporting of relationships with and transfers of
value to healthcare providers and other members of the healthcare community,
coverage, reimbursement, pricing and price reporting for approved
pharmaceutical, biologic and medical device products and interactions with
healthcare professionals and members of the healthcare community.

Section 1.85
“Housemarks” means the Amgen Housemarks or the BeiGene Housemarks, as the case
may be.

Section 1.86
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15
U.S.C. § 18a).

Section 1.87
“HSR Filing” means a filing by each of Amgen and BeiGene with the FTC and the
DOJ of a Notification and Report Form for Certain Mergers and Acquisitions (as
defined in the HSR Act) with respect to the matters set forth in the Share
Purchase Agreement, together with all required documentary attachments thereto.

Section 1.88
“Indemnified Party” has the meaning set forth in Section 13.3 (Claim for
Indemnification).

Section 1.89
“Indemnifying Party” has the meaning set forth in Section 13.3 (Claim for
Indemnification).

Section 1.90
“Indirect Taxes” means value added taxes, business taxes, sales taxes,
consumption taxes and other similar taxes, and any surcharge levied on such
taxes pursuant to Applicable Law.

Section 1.91
“Infringement or Invalidity Claim” has the meaning set forth in Section 10.8
(Defense and Settlement of Third Party Claims of Infringement and Other
Proceedings).

Section 1.92
“In-Line Products” means the products set forth on the Products Schedule under
the heading “In-Line Products.”

Section 1.93
“Insolvency Event” means, with respect to any Party, the occurrence of any of
the following: (i) such Party shall commence a voluntary case concerning itself
under any bankruptcy, liquidation or insolvency code; (ii) an involuntary case
is commenced against such Party and the petition is not dismissed within sixty
(60) days after commencement of the case; (iii) a court-supervised custodian is
appointed for, or takes charge of, all or substantially all of the property of
such Party or such Party commences any other proceedings under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to such Party or there is commenced against such
Party any such proceeding which remains undismissed for a period of sixty (60)
days; (iv) any order of relief or other order approving any such case or
proceeding is entered; (v) such Party is adjudicated insolvent or bankrupt; (vi)
such Party suffers any appointment of any court-appointed custodian, receiver or
the like for it or all or substantially all of its property to continue
undischarged or unstayed for a period of sixty (60) days; (vii) such Party makes
a general assignment for the benefit of creditors; (viii) the governing body or
executive management of such Party shall make a duly authorized statement that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; or (ix) such Party shall call a meeting of its creditors generally
with a view to arranging a compromise or adjustment of its debts; or (x) any
corporate, limited liability company, partnership or individual action, as
applicable, is taken by such Party for the specific purpose of effecting any of
the foregoing.

Section 1.94
“International Trade Laws” means all applicable import, export, reexport and
foreign trade control statutes, laws, regulations, enactments, directives and
ordinances of any Governmental Authority with jurisdiction over any operations
or activities of a Party under this Agreement then in effect.

Section 1.95
“Joint Alliance Committee” or “JAC” means the alliance committee established
pursuant to Article II (Scope and Governance).

Section 1.96
“Joint Claim” has the meaning set forth in Section 13.4.1 (All Third Party
Claims except Infringement and Invalidity Claims).

Section 1.97
“Joint Development Data” has the meaning set forth in Section 3.1.5 (Ownership
of Development and Safety Data).

Section 1.98
“Joint Steering Committee” or “JSC” means the steering committee established
pursuant to Article II (Scope and Governance).

Section 1.99
“Key Regulatory Filings and Material Communications” means Regulatory Filings
and correspondence intended to apply to data driven submissions versus
administrative correspondence. Examples of data driven submissions are
Regulatory Filings, responses to questions, briefing books, and minutes to
agency meetings.



10



--------------------------------------------------------------------------------





Section 1.100
“Know-How” means all tangible and intangible techniques, information,
technology, practices, trade secrets, inventions (whether patentable or not),
methods, processes, knowledge, know‑how, conclusions, skill, experience,
standard operating procedure, test data and results (including pharmacological,
toxicological, manufacturing, and clinical test data and results), regulatory
documentation, analytical and quality control data, results or descriptions,
software and algorithms, including works of authorship and Copyrights, and
materials, including biological materials, compositions and the like. Know-How
does not include Patents, Product Trademarks, Amgen Housemarks or BeiGene
Housemarks.

Section 1.101
“Losses” has the meaning set forth in Section 13.1 (Indemnity by BeiGene).

Section 1.102
“Manufacture” means all activities related to the manufacturing of a Product,
including test method development and stability testing, formulation, process
development, manufacturing scale-up, manufacturing for use in non-clinical and
clinical studies, manufacturing for commercial sale, packaging, release of
product, quality assurance/quality control development, quality control testing
(including in-process, in-process release and stability testing) and release of
Product or any component or ingredient thereof, and regulatory activities
related to all of the foregoing.

Section 1.103
“Manufacturing Actual Costs” means, with respect to a Product (i) the Costs
(including Allocable Manufacturing Overhead) to Manufacture such Product
including […***…] and (ii) […***…] under this Agreement. Manufacturing Actual
Costs will be calculated consistently with other products manufactured by Amgen
and in accordance with GAAP. For clarity, (a) in the event that Amgen uses a
contract manufacturer to perform any manufacturing activities under this
Agreement, Manufacturing Actual Costs for such activities will be the price
Amgen pays such contract manufacturer for such activities, plus the Costs to
manage and to process materials obtained from such contract manufacturer, (b) to
the extent that any Manufacturing Actual Cost relates to a Product and any other
product(s) of Amgen, the Manufacturing Actual Cost will be allocated by Amgen
among such Product and other product(s)).

Section 1.104
“Manufacturing Lead” has the meaning set forth in Section 4.1 (Manufacturing
Lead).

Section 1.105
“Manufacturing Standard Costs” means, with respect to a Product, the clinical
standard cost for such Product as of the time of manufacture as calculated in a
manner consistent with Amgen’s other products. For clarity, (i) Amgen’s internal
clinical standard cost methodology for clinical product is calculated […***…],
and (ii) in the event that Amgen uses a contract manufacturer to perform any
Manufacturing activities under this Agreement, Manufacturing Standard Cost for
such activities will be the price Amgen pays such contract manufacturer for such
activities, plus the Costs to manage and to process materials obtained from such
contract manufacturer.

Section 1.106
“Medical Affairs Activities” means design, strategies, oversight and
implementation of activities designed to ensure or improve appropriate medical
use of, conduct medical education of, or support clinical studies regarding, a
Product, as established by the applicable Party’s internal policies and
procedures and as documented by the applicable Global Development Plan or
Commercialization Plan, which includes by way of example: (i) activities of
Medical Liaisons; (ii) grants to support continuing independent medical
education (including independent symposia and congresses); and
(iii) development, publication and dissemination of scientific and clinical
information in support of an approved indication for a Product, as well as
medical information services (and the content thereof) provided in response to
inquiries communicated via the sales representatives or other external-facing
representatives or received by letter, phone call or email or other means of
communication agreed by the Parties in writing.

Section 1.107
“Medical Affairs Activities Costs” means Costs incurred by a Party and its
Affiliates during the Term and pursuant to this Agreement associated with
Medical Affairs Activities in the Collaboration Territory to the extent incurred
in accordance with the applicable Global Development Budget. For the avoidance
of doubt, Medical Affairs Activities Costs with respect to a Product shall be
included in […***…] until the First Commercial Sale of the Product in the
Collaboration Territory and shall be included as […***…] thereafter.

Section 1.108
“Medical Liaisons” means those health care professionals employed or engaged by
a Party with sufficient health care experience to engage in in-depth dialogues
with physicians regarding medical issues associated with a Product and are not
sales representatives or otherwise engaged in direct selling or promotion of a
Product.

Section 1.109
“Net Present Value Payment” means, with respect to a Pipeline Product, a payment
made as a lump sum, which payment will be equivalent to the net present value of
the expected cash flows that would have been received and paid (i) […***…] and
(ii) […***…].



11



--------------------------------------------------------------------------------





Section 1.110
“Net Revenues” means, with respect to a certain period of time, the aggregate of
the gross invoiced sales prices for Products that are sold or transferred for
value by or for either Party or their respective Affiliates in arms-length
transactions to Third Parties in the Collaboration Territory or the ROW, as
applicable (but not including sales relating to transactions between either
Party or their respective Affiliates and agents) during such time period, less
the total of the following charges or expenses as determined in accordance with
GAAP and each to the extent not already deducted when calculating Manufacturing
Actual Costs (regardless of the period in which such amounts are incurred or
paid):

(a)
trade, cash, prompt payment and/or quantity discounts;

(b)
returns, allowances, rebates, chargebacks and fees or payments to government
agencies, including any amounts imposed or due under Section 9008 of the U.S.
Patient Protection and Affordable Care Act of 2010 (Pub. L. No. 111-48);

(c)
retroactive price reductions applicable to sales of such Product;

(d)
fees paid to distributors, wholesalers, selling agents (excluding any sales
representatives of a Party or any of its Affiliates), group purchasing
organizations and managed care entities;

(e)
credits or allowances for product replacement, whether cash or trade;

(f)
non-recovered sales taxes (such as VAT or its equivalent) and excise taxes,
other consumption taxes, customs duties and compulsory payments to governmental
authorities and any other governmental charges imposed upon the sale of such
Product to Third Parties;

(g)
[…***…] included in the gross invoiced sales price; and

(h)
[…***…] percent ([…***…] %) of gross sales to cover items such as bad debt,
freight or other transportation charges, insurance charges, additional special
packaging, and other governmental charges.

Section 1.111
“Non-Collaboration Territory Agreement” means any agreement whereby Amgen has
granted rights to a Third Party under any intellectual property rights,
Know-How, Regulatory Filings or regulatory approvals with respect to a Product
outside the Collaboration Territory, and any agreements ancillary thereto, such
as a safety agreement.

Section 1.112
“NRDL List Price” means, with respect to a product, the National Reimbursement
Drug List price published by the applicable Governmental Authority in the
Collaboration Territory.

Section 1.113
“Other Personnel” means any personnel other than Sales Force Representatives
performing Commercialization activities as well as Medical Liaisons and access
and pricing and field based marketing personnel in or for the Collaboration
Territory in accordance with this Agreement.

Section 1.114
“Party” or “Parties” has the meaning set forth in the Preamble.

Section 1.115
“Patent Coordinator” means those employees of each of the Parties appointed to
serve as each such Party’s primary liaison with the other Party on matters
relating to intellectual property as described in this Agreement.

Section 1.116
“Patent Extensions” has the meaning set forth in Section 10.10 (Patent Term
Extensions).

Section 1.117
“Patents” means the issued patents and pending patent applications (including
certificates of invention, applications for certificates of invention and
priority rights) in any country or region, including all provisional
applications, refilings, substitutions, continuations, continuations-in-part,
divisions, renewals, all letters patent granted thereon, and all reissues,
re-examinations and patent term extensions thereof, and all international or
foreign counterparts of any of the foregoing (including supplemental protection
certificates, patents of addition and the like).

Section 1.118
“Person” means an individual, corporation, partnership, limited liability
company, limited partnership, trust, business trust, association, joint stock
company, joint venture, pool, syndicate, “group” as defined in Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended, sole proprietorship,
unincorporated organization, Governmental Authority or any other form of entity
not specifically listed herein.

Section 1.119
“Phase 4 Study” means any non-registrational clinical study initiated in the
Collaboration Territory for a Product following the first Regulatory Approval
for the sale of such Product in the Collaboration Scope for the indication being
studied. Phase 4 Studies may include clinical and epidemiological studies,
modeling and pharmacoeconomic



12



--------------------------------------------------------------------------------





studies, and post-marketing surveillance studies, as well as any clinical study
or research study sponsored and conducted by an individual not employed by or on
behalf of either Party.
Section 1.120
“Pipeline Products” means the product candidates set forth on the Products
Schedule under the heading “Pipeline Products.”

Section 1.121
“Product” means any pharmaceutical product or product candidate listed on the
Products Schedule.

Section 1.122
“Product Intellectual Property” means Amgen Intellectual Property, BeiGene
Intellectual Property and Program Intellectual Property.

Section 1.123
“Product Reinstatement Notice Date” has the meaning set forth in 14.7.1.

Section 1.124
“Product Reversion” has the meaning set forth in Section 14.9.3 (Transition
Period Obligations).

Section 1.125
“Product Trademarks” means any trademark, trade name or service mark, social
media accounts and domain names (whether registered or is being filed for
registration) selected by BeiGene in accordance with Section 10.3 (Product
Trademarks) to be utilized by BeiGene in the Collaboration Territory (as
indicated in the applicable Global Brand Plan) for use on, with, or to refer to
a Product (other than Amgen Housemarks and BeiGene Housemarks, as applicable) or
used with patient support or other information or services or Promotional
Materials associated with a Product in the Collaboration Territory during the
Term, and all intellectual property rights residing in the foregoing.

Section 1.126
“Profit” means for each Product in the Collaboration Territory, Net Revenues
minus Manufacturing Actual Costs, minus Commercialization and Related Costs.

Section 1.127
“Program Intellectual Property” means any Know-How, Patents, Product Trademark,
trademark application, electronic media registrations (including domain names,
usernames, websites, blogs and the like), or Copyrights generated or conceived
by Amgen, BeiGene or their respective Affiliates, whether solely or jointly (or
together with a Third Party), during the Term as a result of carrying out the
Designated Amgen Activities or the Designated BeiGene Activities, as applicable.
For clarity, Program Intellectual Property includes (i) Amgen Program
Intellectual Property; (ii) Promotional Materials; (iii) training materials
relating to Products in the Collaboration Scope; (iv) all information, data and
results of Clinical Studies (including Phase 4 Studies) for the Product in the
Collaboration Scope, including case report forms and investigator’s reports; and
(v) safety information for Products in the Collaboration Scope.

Section 1.128
“Promotional Materials” has the meaning set forth in Section 5.6 (Promotional
Materials).

Section 1.129
“Proper Conduct Practices” means, in relation to any Person, such Person and
each of its Representatives, not, directly or indirectly, (i) making, offering,
authorizing, providing or paying anything of value in any form, whether in
money, property, services or otherwise to any Government Official or
Governmental Authority, or other Person charged with similar public or
quasi-public duties, or to any customer, supplier, or any other Person, or to
any employee thereof, or failing to disclose fully any such payments in
violation of the laws of any relevant jurisdiction to (a) obtain favorable
treatment in obtaining or retaining business for it or any of its Affiliates,
(b) pay for favorable treatment for business secured, (c) obtain special
concessions or for special concessions already obtained, for or in respect of it
or any of its Affiliates, in each case which would have been in violation of any
Applicable Law, (d) influence an act or decision of the recipient (including a
decision not to act) in connection with the Person’s or its Affiliate’s
business, (e) induce the recipient to use his or her influence to affect any
government act or decision in connection with the Person’s or its Affiliate’s
business or (f) induce the recipient to violate his or her duty of loyalty to
his or her organization, or as a reward for having done so; (ii) engaging in any
transactions, establishing or maintaining any fund or assets in which it or any
of its Affiliates shall have proprietary rights that have not been recorded in
the books and records of it or any of its Affiliates; (iii) making any unlawful
payment to any agent, employee, officer or director of any Person with which it
or any of its Affiliates does business for the purpose of influencing such
agent, employee, officer or director to do business with it or any of its
Affiliates; (iv) violating any provision of applicable Anti-Corruption Laws;
(v) making any payment in the nature of bribery, fraud, or any other unlawful
payment under the Applicable Law of any jurisdiction where it or any of its
Affiliates conducts business or is registered; or (vi) if such Person or any of
its Representatives is a Government Official or Governmental Authority,
improperly using his, her or its position as a Government Official or
Governmental Authority to influence the award of business or regulatory
approvals to or for the benefit of such Person, its Representatives or any of
their business operations, or failing to recuse himself, herself or itself from
any participation as a Government Official or Governmental Authority in
decisions relating to such Person, its Representatives or any of their business
operations.



13



--------------------------------------------------------------------------------





Section 1.130
“Prosecution and Maintenance” means the preparation, filing, and prosecution of
patent and trademark applications and maintenance of patents and trademarks, as
well as re‑examinations and reissues with respect to patents, together with the
conduct of interferences, post-grant proceedings and the defense of oppositions
with respect to patent or trademark applications or patents and trademarks; and
“Prosecute and Maintain” has the correlative meaning.

Section 1.131
“Quality Agreement” means any quality agreements between the Parties related to
Products supplied pursuant to this Agreement for clinical or commercial use. For
clarity, “Quality Agreement” shall include any three-party quality agreements
among Amgen, BeiGene, and a Third Party contract manufacturer or a Third Party
test laboratory.

Section 1.132
“Quality and Compliance Standards” means the quality and compliance standards
approved by the JAC (but ultimately subject to Amgen final approval if there are
any disagreements) from time to time, including manufacturing standards, such as
international Good Clinical Practices (GCP), international Good Manufacturing
Practices (GMP), quality standards, supply chain standards, such as NMPA,
international Good Supply Practice (GSP), distribution standards, such as WHO
Good Distribution Practice (GDP), safety and healthcare compliance standards and
generally accepted national and international pharmaceutical industry codes of
practice (including guidelines under the International Conference on
Harmonization (ICH)).

Section 1.133
“Recoveries” means all monies received by either Party from a Third Party in
connection with the final, non-appealable judgment (or judgment with respect to
which the time period for appeal has expired), award or settlement of any
enforcement with respect to any Product Intellectual Property, to the extent
such judgment, award or settlement pertains to activities within the
Collaboration Scope.

Section 1.134
“Referenceable List Price” means, with respect to a Product […***…].

Section 1.135
“Regulatory Approval” means an approval for a Product or a Distracting Product,
as applicable, from a regulatory authority necessary for the marketing or sale
of such Product or a Distracting Product, as applicable.

Section 1.136
“Regulatory Exclusivity” means, with respect to a Product or a Distracting
Product, as applicable, in a country, any exclusive marketing rights or data
exclusivity rights conferred by any Governmental Authority in such country with
respect to the Product or Distracting Product, as applicable, other than a
Patent.

Section 1.137
“Regulatory Authority(ies)” means the National Medical Products Administration
(NMPA), and any successor agencies thereto.

Section 1.138
“Regulatory Filing” means any filing with any regulatory authority with respect
to the research, development, manufacture, distribution, pricing, reimbursement,
marketing or sale of a Product. For clarity, the term “Regulatory Filing” shall
not mean, or apply to, any submission to any regulatory authority of adverse
event reports, periodic safety reports, or other similar safety submissions,
which shall each be governed by the Safety Agreement.

Section 1.139
“Regulatory Lead” has the meaning set forth in Section 3.2.1.

Section 1.140
“Renminbi” or “RMB” means the lawful currency of the Collaboration Territory.

Section 1.141
“Representatives” means, as to any Person, such Person’s Affiliates and its and
their successors, controlling Persons, directors, officers and employees.

Section 1.142
“Retained In-Line Product” has the meaning set forth in Section 5.1.5(a).

Section 1.143
“Retained Pipeline Product(s)” has the meaning set forth in Section 5.1.5(b).

Section 1.144
“Reverse Transition Services Agreement” has the meaning set forth in
Section 5.1.4.

Section 1.145
“ROW” means all countries in the world other than the Collaboration Territory.

Section 1.146
“Safety Agreement” means any safety agreements between the Parties regarding
adverse event reporting with respect to Products manufactured by Amgen pursuant
to this Agreement.

Section 1.147
“Sales Force” or “Sales Force Representatives” means all sales force
representatives that Commercialize the Product in the Collaboration Territory in
accordance with this Agreement.

Section 1.148
“Sales Force Costs” means BeiGene’s or any of its Affiliates’ Costs for the
Sales Force in or for the Collaboration Territory, calculated in accordance with
Section 5.7.3 (Calculation of Sales Force Costs and Other Personnel Costs).



14



--------------------------------------------------------------------------------





Section 1.149
“Sales Force FTE” means a full-time equivalent Sales Force Representative (i.e.,
one fully-dedicated or multiple partially-dedicated Sales Force Representatives
aggregating to one full-time sales representative employed or contracted by
BeiGene based upon a total of […***…] per calendar year. Overtime, and work on
weekends, holidays and the like shall not be counted with any multiplier (e.g.,
time-and-a-half or double time) toward the number of hours that are used to
calculate the Sales Force FTE contribution. Sales Force FTE also includes
full-time equivalent sales managers (district sales managers, regional sales
managers, national sales managers) with direct management responsibility for
sales representatives.

Section 1.150
“Sales Force FTE Rate” means for any Sales Force Representative of BeiGene
[…***…], increasing by the rate of […***…] on each January 1st beginning on
January 1, 2021. The Sales Force FTE Rate includes costs associated with
salaries, payroll taxes, bonuses, benefits, recruiting, relocation, employee
stock option programs or stock grants, retirement programs, and applicable
overhead (e.g., facilities, operating supplies, travel and training).

Section 1.151
“Sanctioned Country” means Cuba, Iran, Syria, North Korea, and the Crimea Region
of Ukraine, and any other country or region subject to comprehensive sanctions
under U.S., Swiss, or China law.

Section 1.152
“Sanctioned Person” means any natural or legal person (i) identified on the
Specially Designated Nationals and Blocked Persons List administered by the U.S.
Department of Treasury Office of Foreign Assets Control (OFAC), on the Entity
List, the Unverified List, or the Denied Persons List administered by the U.S.
Department of Commerce Bureau of Industry and Security (BIS), or on any
equivalent lists maintained by the United Nations; (ii) fifty percent (50%) or
greater owned, directly or indirectly, in the aggregate, or otherwise controlled
by a person or persons described in clause (i); or (iii) that is organized,
resident, or located in a Sanctioned Country.

Section 1.153
“Scientific Exchange” means the provision of scientific support and scientific
information to health care providers and other relevant stakeholders in the
Collaboration Territory (it being understood and agreed that there will be a
clear distinction between Promotional Material and medical information requests,
in compliance with local regulations).

Section 1.154
“Segregate” means, with respect to two (2) programs: (i) to restrict and prevent
all program-related contacts and communications between personnel (whether
employees, consultants, Third Party contractors or otherwise and whether or not
located within the Collaboration Territory (for the purposes of this definition,
“Personnel”)) working on or involved with the development or commercialization
of the first program and Personnel working on or involved with the development
or commercialization of the second program; (ii) to ensure that Personnel that
are working on the first program will not simultaneously work on the second
program and vice versa; (iii) to ensure that confidential information relating
to the first program is not shared with or accessed by Personnel that are
working on the second program and vice versa; and (iv) from time-to-time, upon
the reasonable request of the Affected Party, to provide information requested
relating to the foregoing items (i) through (iii), and to reasonably cooperate
to enable the Affected Party to verify that such restrictions are in place and
sufficient to achieve the foregoing. For clarity, the foregoing restrictions
will not prevent employees of the Distracted Party that are general managers or
that are at or above the vice president level from providing high-level
oversight of both programs, provided that such employees do not perform
day-to-day responsibilities for either program and that the Distracted Party
ensures such employees understand and comply with their obligations of
confidentiality and non-use as set forth herein.

Section 1.155
“Supply Agreement” means any supply agreements between the Parties regarding the
clinical or commercial supply of Products manufactured by Amgen pursuant to this
Agreement (which Supply Agreement shall be subject to the terms and conditions
included in the Supply Term Sheet Schedule).

Section 1.156
“Supply Price” means, with respect to a unit of Product, […***…].

Section 1.157
“Supply Price Percentage” has the meaning set forth in Section 1.156 (“Supply
Price”).

Section 1.158
“Suspended Product” means any Product for which (i)(a) […***…] and (b) Amgen and
its Affiliates have […***…] if and only if, Amgen and its Affiliates […***…] or
(ii) Amgen and its Affiliates have […***…].

Section 1.159
“Taxes” means any direct or indirect tax, excise or duty and any surcharge
thereon levied by any Governmental Authority in accordance with Applicable Law.

Section 1.160
“Technical Feasibility” means, with respect to any manufactured Product, the
first date on which, in the good-faith determination of Amgen, there is a high
probability that (i) such Product will obtain Regulatory Approval and (ii) the
related costs will be recoverable through the Commercialization of such
manufactured Product.



15



--------------------------------------------------------------------------------





Section 1.161
“Term” means, on a Product-by-Product basis, the period commencing on the
Effective Date and continuing in perpetuity unless terminated by either Party
pursuant to this Agreement.

Section 1.162
“Third Party” means any Person that is not a Party, or an Affiliate of a Party.

Section 1.163
“Third Party Claim” means any claim, action, lawsuit, or other proceeding
brought by any Third Party. Third Party Claim includes any Infringement or
Invalidity Claim.

Section 1.164
“Third Party IP Payments” has the meaning set forth in Section 1.39(l).

Section 1.165
“Transition Services Agreement” has the meaning set forth in Section 5.1.2(b).

Section 1.166
“United States” or “U.S.” means the United States of America and its territories
and possessions.

Section 1.167
“US$” means United States Dollars, the lawful currency of the United States.

Section 1.168
“Valid Claim” means (a) any claim of an issued and unexpired Patent owned or
exclusively Controlled by Amgen that has not been disclaimed, abandoned or
dedicated to the public or held unenforceable, unpatentable, invalid or revoked
by a decision of a court or governmental agency of competent jurisdiction, which
decision is unappealable or unappealed within the time allowed for appeal or (b)
a pending claim of an unissued, pending patent application, which application
has not been pending for more than […***…]since its earliest claimed priority
date.

Section 1.169
“Withholding Party” has the meaning set forth in Section 8.6.1 (Withholding).



16



--------------------------------------------------------------------------------





ARTICLE II.

SCOPE AND GOVERNANCE

Section 2.1
Purpose of the Collaboration. The purpose of the collaboration is for the
Parties to collaborate in the Commercialization of the In-Line Products and
Development and Commercialization of the Pipeline Products in the Collaboration
Scope, all as described in more detail herein. It is the intent of the Parties
that, regardless of the Party with the primary responsibility for execution of
the Collaboration Activity or the Party holding the tie-breaking vote with
respect to any matter, both Parties will actively collaborate in the conduct of
the regulatory, Development, Commercialization, government affairs,
distribution, compliance, financial oversight and audit activities hereunder
within the Collaboration Territory. Notwithstanding the immediately preceding
sentence, Amgen will have sole responsibility for manufacturing of the Products
and, subject to the express terms of Article IX (Intellectual Property),
prosecution, maintenance and enforcement of intellectual property. With respect
to all activities and expenses reported under this Agreement, each Party
covenants and agrees to reasonably, fairly and accurately reflect the underlying
substance of such activities and expenses.

Section 2.2
Committees and Teams.

2.2.1
Formation. Promptly but not later than sixty (60) days following the Effective
Date, the Parties will establish (i) a single, cross-functional Joint Steering
Committee (“JSC”); and (ii) a single, cross‑functional Joint Alliance Committee
(“JAC”). The JSC and the JAC will each have the right to establish subcommittees
or working teams with respect to issues within its area of responsibility as it
sees fit (e.g., Product-based, development, regulatory, access, manufacturing,
commercial, finance or operations).

2.2.2
Membership. The JSC will be comprised of six (6) members, three (3) appointed by
each of the Parties or such other number of members as agreed by the Parties.
The JSC will be led by two (2) co-chairs, one (1) appointed by each of the
Parties. The initial members of the JSC are listed in Initial JSC Membership
Schedule attached hereto. Each Party will designate such number of members to
the JAC as it deems appropriate in order to accomplish the activities for which
it is responsible. Each Party will ensure that the JSC and JAC members appointed
by it have (i) the appropriate level of seniority and decision-making authority
commensurate with the responsibilities of the committee or team to which they
are appointed, and (ii) a range of expertise in the development, manufacture and
commercialization of therapeutic products to enable an efficient
cross-functional committee or team structure. Each Party will have the right to
replace its committee or team members by written notice to the other Party. In
the event any committee or team member becomes unwilling or unable to fulfill
his or her duties hereunder, the Party that appointed such member will promptly
appoint a replacement by written notice to the other Party.

2.2.3
Meetings. The JSC will meet semi-annually, via teleconference or videoconference
or otherwise (with at least one (1) meeting per calendar year being in person),
or as otherwise agreed by the Parties. Any in-person meetings of the JSC will be
held on an alternating basis between BeiGene’s offices located in Shanghai or
Beijing, and Amgen’s headquarters, unless otherwise agreed by the Parties. Each
Party will be responsible for its own expenses relating to such JSC and JAC
meetings and relating to any subcommittees or working teams. Either Party may
also call for special meetings of the JSC or JAC as reasonably required to
resolve a Critical Matter escalated to the JSC pursuant to Section 2.3.2 or the
JAC pursuant to Section 2.4.3 (JAC Deadlocks); provided that the requesting
Party provides at least ten (10) business days’ prior written notice to the
co-chair of the JSC or JAC appointed by the other Party and such notice includes
a proposed agenda for such meeting. The JAC and each subcommittee established
hereunder will establish a meeting frequency and meeting protocol necessary to
coordinate and conduct the activities for which it is responsible, as agreed by
the Parties. As appropriate, other employee representatives of the Parties may
attend such meetings as non‑voting participants, but no Third Party personnel
may attend unless otherwise agreed by the Parties. All committee meetings must
have at least two (2) members appointed by each Party in attendance. All
documents (including Global Development Plans, Global Development Budgets,
Commercialization Plans, Commercialization Budgets, Clinical Study protocols,
regulatory filing plans, Global Brand Plans, and Access and Pricing Plans) for
such committee and team meetings for the collaboration will be in English,
unless otherwise agreed by the Parties. The co-chairs of each of the JAC and the
JSC shall ensure the preparation and issuance of written minutes of each meeting
within thirty (30) days thereafter accurately reflecting the discussions and
decisions of such meeting.



17



--------------------------------------------------------------------------------





2.2.4
Decision-Making. Subject to the terms of this Agreement (including
Sections 2.4.3 (JAC Deadlocks) and 2.3.2 (JSC Deadlocks)), the decisions of the
JSC, JAC and any subcommittees established hereunder will be made by consensus
of the members thereof, with each Party having one (1) vote. The Parties will
mutually agree on the Quality and Compliance Standards from time to time and the
Parties’ compliance therewith, provided that in the event of any disagreement
related to such Quality and Compliance Standards, such matter shall be escalated
to the JSC and Amgen shall, after consultation with the JSC, have the
tie-breaking vote on such matter. Notwithstanding anything to the contrary
herein, Amgen shall retain all decision rights with respect to its Global
Development Plan and, except as expressly provided herein or otherwise agreed by
the Parties for activities in the Collaboration Territory, with respect to
global development activities with respect to In-Line Products and Pipeline
Products.

Section 2.3
Joint Steering Committee.

2.3.1
Responsibilities. Both Parties shall be entitled through the JSC to actively
participate in matters related to the development of, distribution and
commercialization of, and government affairs, compliance and regulatory matters
related to, the Products in the Collaboration Territory (regardless of which
Party has tie-breaking decision making rights). Specifically, the JSC will
(i) oversee the activities of the Parties hereunder generally, JAC and any
subcommittees or working teams established hereunder, (ii) establish
subcommittees and working teams as necessary to coordinate and conduct its
activities hereunder, and (iii) be responsible for:

(a)
the following development and regulatory matters: (i) reviewing Amgen’s Global
Development Plan and Global Development Budget for each Product in the
Collaboration Territory and annual updates thereto; and (ii) making such
decisions as are specified in Article III (Development and Regulatory) to be
made by the JSC;

(b)
the following operations matters: making such decisions as are specified in
Article IV (Manufacturing) to be made by the JSC; and

(c)
the following commercialization matters: (i) reviewing Amgen’s Global Brand
Plan; (ii) reviewing and approving the Commercialization Plan, Commercialization
Budgets and Access and Pricing Plan for the applicable Product prepared by
BeiGene and annual updates thereto, prior to the end of each calendar year with
final approval by the end of the last month of the then-current year; (iii)
reviewing the global launch of Products; and (iv) making such decisions as are
specified in Article V (Commercialization) to be made by the JSC.

2.3.2
JSC Deadlocks.

(a)
Non-Critical Matters. If the JSC is unable to reach consensus on a non-Critical
Matter, the decision will be made by the members of the JSC, (i) appointed by
BeiGene if such matter is primarily related to Commercialization (including
[…***…], promotion, marketing, market access and reimbursement) (except as
otherwise provided for under Section 5.6 (Promotional Materials)) or
Distribution (subject to (ii) below and except as otherwise provided for under
Section 4.4 (Distribution) and Section 6.6 (Use of Affiliates and Third Party
Contractors)) of the Products in the Collaboration Scope, (ii) appointed by
Amgen if such matter is primarily related to Manufacturing (including product
quality), safety or compliance matters (including Quality and Compliance
Standards and Applicable Law and compliance with any of the foregoing), (iii)
appointed by Amgen if such matter is primarily related to the Development of the
Products in the Collaboration Territory, and (iv) appointed by BeiGene if such
matter is primarily related to a regulatory matter with respect to the Products
in the Collaboration Territory (including the timing of Regulatory Filings and
listing of indications in Regulatory Filings), in each case so long as such
decision is consistent with the applicable Commercialization Plan, Access and
Pricing Plan, Commercialization Budget, Global Brand Plan, Global Development
Plan and Global Development Budget.

(b)
Critical Matters. If the JSC is unable to reach consensus on any Critical
Matter, the members of the JSC appointed by either Party will have the right to
require that such issue be escalated to the Designated Officers for
determination; provided that if, in the good faith determination of either
Party, resolution of such Critical Matter requires exigent action pursuant to
Applicable Law or to prevent a material adverse effect on a Product or a Party
or patients, (i) the members of the JSC appointed by BeiGene will have the right
to make an interim decision pending Designated Officer determination if such
matter is primarily related to Commercialization (including pricing that is
above the Applicable Retail Baseline



18



--------------------------------------------------------------------------------





Price, promotion, marketing, market access and reimbursement) (subject to (ii)
below and except as otherwise provided for under Section 5.6 (Promotional
Materials)) or Distribution (except as otherwise provided for under Section 4.4
(Distribution) and Section 6.6 (Use of Affiliates and Third Party Contractors))
of the Products in the Collaboration Territory, (ii) the members of the JSC
appointed by Amgen will have the right to make an interim decision pending
Designated Officer determination if such matter is related to Manufacturing
(including product quality), safety or compliance matters (including Quality and
Compliance Standards and Applicable Law and compliance with any of the
foregoing), (iii) the members of the JSC appointed by Amgen will have the right
to make an interim decision pending Designated Officer determination if such
matter is related to Development with respect to the Products in the
Collaboration Territory and (iv) the members of the JSC appointed by BeiGene
will have the right to make an interim decision pending Designated Officer
determination if such matter is related to regulatory matters with respect to
the Products in the Collaboration Territory, in each case so long as such
decision is consistent with the applicable Commercialization Plan, Access and
Pricing Plan, Commercialization Budget, Global Brand Plan, Global Development
Plan and Global Development Budget.
Section 2.4
Joint Alliance Committee.

2.4.1
Responsibilities. Except for decisions expressly reserved to the JSC pursuant to
Section 2.3 (Joint Steering Committee), the JAC will (a) establish subcommittees
and working teams as is necessary to coordinate and conduct its activities
hereunder; (b) coordinate with and oversee the activities of any such
subcommittees and working teams; and (c) be responsible for coordinating all
operational matters regarding the Development, Manufacture and Commercialization
of the Products in the Collaboration Territory, including:

(a)
the following Development and regulatory matters: (i) reviewing Amgen’s Global
Development Plan with respect to the applicable Product in the Collaboration
Territory and annual updates (or any other updates) thereto; (ii) preparing the
[…***…] expense budget for Commercialization activities set forth in the
Commercialization Plan, including a schedule of FTE expenses (the
“Commercialization Budget”) and annual updates (or any other updates) thereto;
(iii) reviewing the clinical research organizations (CROs) to be engaged in
conjunction with the development of the applicable Product and study design and
protocols for Clinical Studies in the Collaboration Territory for such Product;
(iv) providing for communication and discussion between the Parties to optimize
the efficacy and safety of the Development of such Product in the Collaboration
Territory; (v) reviewing and monitoring the activities and progress against the
Global Development Plan and any Commercialization Plan; (vi) proposing
observational research and any payer and economic value evidence generation
plans for inclusion in the Global Development Plan; (vii) reviewing requirements
for clinical supplies of the Products in the Collaboration Territory;
(viii) communicating with the Parties regarding all of the foregoing; and
(ix) making such decisions as are specified in Article III (Development and
Regulatory) to be made by the JAC;

(b)
the following operations matters: (i) overseeing supply of the applicable
Product for the Collaboration Territory (in accordance with the applicable
Quality Agreement); (ii) reviewing the portion of the […***…] Global Development
Budget prepared by Amgen for manufacturing activities to be undertaken with
respect to Collaboration Activities for such Product in the Collaboration
Territory and annual updates (or any other updates) thereto; (iii) reviewing
other operational issues relating to the manufacture, quality (based on the
quality control data of such Product that Amgen shall provide reasonably in
advance of the expected date of filing for Regulatory Approval in the
Collaboration Territory) or supply of such Product for the Collaboration
Territory and any related devices; (iv) reviewing matters related to the
Clinical Studies for the Products in the Collaboration Territory, including
inspection and audit findings; and (v) making such decisions as are specified in
Article IV (Manufacturing) to be made by the JAC;

(c)
the following Commercialization matters: (i) reviewing Amgen’s Global Brand Plan
for the applicable Product and annual updates (or any other updates) thereto;
(ii) reviewing the Commercialization Plan, Commercialization Budget, and Access
and Pricing Plan for the applicable Product prepared by BeiGene and annual
updates (or any other updates) thereto; (iii) establishing a process for
reviewing and commenting on Promotional Materials and training materials and
programs for each Product for the Collaboration Scope; and (iv) making such
decisions as are specified in Article V (Commercialization) to be made by the
JAC; and



19



--------------------------------------------------------------------------------





(d)
overseeing and coordinating other activities described in the definitions of
“Development Costs” and “Commercialization and Related Costs,” related to the
Collaboration Territory.

2.4.2
Information Sharing. Each Party will provide, through its participation in the
JAC, information on the status and progress of Collaboration Activities,
including information such as progress versus plan, spend versus budget, notable
protocol deviations and safety and efficacy findings and inspection and audit
findings. In addition, each Party shall promptly make available to the other
Party such information about material Collaboration Activities as may be
reasonably requested by the other Party.

2.4.3
JAC Deadlocks. If the JAC is unable to reach consensus on a non-Critical Matter,
the decision will be made by the members of the JAC (i) appointed by BeiGene if
such matter is primarily related to Commercialization (e.g., […***…], promotion,
marketing, market access and reimbursement) (except as otherwise provided for
under Section 5.6 (Promotional Materials)) or Distribution (except as otherwise
provided for under Section 4.4 (Distribution) and Section 6.6 (Use of Affiliates
and Third Party Contractors)) of the Products in the Collaboration Scope,
(ii) appointed by Amgen if such matter is primarily related to Manufacturing
(including product quality), safety or compliance matters (including Quality and
Compliance Standards, the Core Data Sheet, and Applicable Law and compliance
with any of the foregoing), (iii) appointed by Amgen if such matter is primarily
related to a Development matter with respect to the Products in the
Collaboration Territory, and (iv) appointed by BeiGene if such matter is
primarily related to a regulatory matter with respect to the Products in the
Collaboration Territory, in each case so long as such decision is consistent
with the Global Development Plan, Global Brand Plan, applicable
Commercialization Plan, Access and Pricing Plan, and Commercialization Budget.
If the JAC is unable to reach consensus on any Critical Matter, the members of
the JAC appointed by either Party will have the right to require that such issue
be escalated to the JSC for determination; provided that if, in the good faith
determination of either Party, resolution of such Critical Matter requires
exigent action pursuant to Applicable Law or to prevent a material adverse
effect on a Product or a Party or patients, (a) the members of the JAC appointed
by BeiGene will have the right to make an interim decision pending JSC
determination if such matter is primarily related to Commercialization (except
as otherwise provided for under Section 5.6 (Promotional Materials)) or
Distribution matters (except as otherwise provided for under Section 4.4
(Distribution) and Section 6.6 (Use of Affiliates and Third Party Contractors))
with respect to the Products in the Collaboration Territory, (b) the members of
the JAC appointed by Amgen will have the right to make an interim decision
pending JSC determination if such matter is primarily related to Manufacturing
(including product quality), safety or compliance matters (including Quality and
Compliance Standards and Applicable Law and compliance with any of the
foregoing), (c) the members of the JAC appointed by Amgen will have the right to
make an interim decision pending JSC determination if such matter is primarily
related to Development matters with respect to the Products in the Collaboration
Territory, and (d) the members of the JAC appointed by BeiGene will have the
right to make an interim decision pending JSC determination if such matter is
primarily related to regulatory matters with respect to the Products in the
Collaboration Territory, in each case so long as such decision is consistent
with the applicable Commercialization Plan, Access and Pricing Plan,
Commercialization Budget, Global Brand Plan, Global Development Plan and Global
Development Budget.

Section 2.5
Designated Officers. Either Party may call for a special meeting of the
Designated Officers reasonably required in order to resolve a Critical Matter
escalated to the Designated Officers pursuant to Section 2.3.2 (JSC Deadlocks)
above; provided that the requesting Party provides at least ten (10) business
days’ prior written notice to the co-chair of the JSC appointed by the other
Party and such notice includes a proposed agenda for such meeting. For clarity,
all decisions of the Designated Officers will be made by consensus, except with
respect to compliance, product safety or quality matters (which will be made by
the Amgen Designated Officer). Notwithstanding anything in this Section 2.5 to
the contrary, BeiGene shall not be required to sell Products or otherwise
distribute Products in the Collaboration Territory if it, in good faith,
believes that there is a significant concern involving (i) patient safety, (ii)
product quality or (iii) a material intellectual property constraint on such
Products.

Section 2.6
Reporting. Each Party will keep the applicable committee or team informed of key
progress and key results of activities for which it is responsible or that it is
permitted to conduct hereunder through its members on such committee or team and
as otherwise provided herein.

Section 2.7
No Authority to Amend or Modify. Notwithstanding anything herein to the
contrary, neither the JSC, the JAC or any other committee or team will have any
authority to amend, modify or waive compliance with this Agreement or any other
agreement between the Parties.



20



--------------------------------------------------------------------------------





Section 2.8
Alliance Managers. Promptly after the Effective Date, each Party will appoint a
person who will oversee interactions between the Parties between meetings of the
committees and teams established hereunder (each, an “Alliance Manager”). The
Alliance Mangers will have the right to attend all meetings of the JSC, the JAC
and any subcommittees and working teams established hereunder, as non-voting
participants at such meetings. Each Party may in its sole discretion replace its
Alliance Manager at any time by notice in writing to the other Party.

Section 2.9
Non-Collaboration Territory Activities.

2.9.1
No Rights Outside Collaboration Territory. BeiGene acknowledges that,
notwithstanding anything in this Agreement to the contrary, (i) other than the
right to royalties on the Pipeline Products for the ROW, no rights are granted
hereunder to BeiGene with respect to any Product in any country outside the
Collaboration Territory, and (ii) that BeiGene will have no authority with
respect to the research, development, manufacture or commercialization of, or
any regulatory or safety matters concerning, any Product outside the
Collaboration Territory. As between the Parties, Amgen or its licensees will
have the sole right to research, develop, manufacture and commercialize Products
outside the Collaboration Territory.

2.9.2
Non-Collaboration Territory Agreements. Amgen shall be permitted to share with
any Third Party that is a counter-party under a Non-Collaboration Territory
Agreement any Program Intellectual Property, regulatory filings, regulatory
approvals, safety data, clinical data, and results for the Products as necessary
for Amgen to comply with its obligations under any such Non-Collaboration
Territory Agreement. BeiGene shall provide Program Intellectual Property to
Amgen as reasonably requested by Amgen in order for Amgen to fulfill its
obligations under any such Non-Collaboration Territory Agreement. Amgen shall
use good faith reasonable efforts to obtain from any Third Party that is a
counter-party under a Non-Collaboration Territory Agreement a similar right to
use such Third Party’s intellectual property, data and results for a Product
generated outside the Collaboration Territory for use by the Parties in the
Collaboration Territory. For clarity, nothing in this Section 2.9.2 shall
prohibit BeiGene from contracting for services with a Third Party that is
located outside the Collaboration Territory, and sharing with such Third Party
any safety data, clinical data, and results for the Products, to the extent
necessary for such Third Party to provide such services; provided that such
Third Party is providing services related to BeiGene’s obligations under this
Agreement with respect to the Products and such Third Party is approved in
accordance with Section 6.6.



21



--------------------------------------------------------------------------------





ARTICLE III.

DEVELOPMENT AND REGULATORY
Section 3.1
Development Matters.

3.1.1
Transition and Development of Products. Amgen shall (i) transition the mutually
agreed upon Development activities with respect to each Product pursuant to the
Initial Product Transition Services Schedule or a transition plan and timeline
agreed upon by the JAC within thirty (30) days following the Effective Date, as
applicable, and (ii) no later than thirty (30) days following the Effective
Date, provide to the JSC an initial Global Development Plan and Global
Development Budget for each of the Products. Amgen and BeiGene will collaborate
on the Development of the Products in the Collaboration Territory in accordance
with the applicable Global Development Plan and Global Development Budget.

3.1.2
Development Lead. Amgen will oversee Development activities for all Products in
the Collaboration Scope; provided that the Parties will collaborate on a local
development strategy and plan in the Collaboration Territory and BeiGene will
oversee the conduct of mutually-agreed-upon Development activities in or for the
Collaboration Territory, in each case, in alignment with the Global Development
Plan and Global Development Budget. In order to meet Amgen’s requirements for
data security, integrity and compatibility, prior to the transition of
Development activities for each of the Pipeline Products pursuant to Section
3.1.1, all Development activities of BeiGene which will contribute to the global
database for a Product must be conducted using Amgen systems, processes and
policies, including quality and compliance systems, standard operating
procedures, processes and policies, unless otherwise mutually agreed. Each Party
will use Commercially Reasonable Efforts to conduct the Development activities
assigned to it pursuant to the foregoing.

3.1.3
Selection and Engagement of CROs. The selection and engagement of one or more
contract research organizations (“CROs”) that are to be used for Development
activities for Products specific to the Collaboration Territory will be approved
by the JAC, subject to Section 2.4.3 (JAC Deadlocks).

3.1.4
Sharing of Materials. In the event that it becomes necessary for one Party to
provide the other Party with tangible research or biological materials (other
than a Product for clinical or commercial use), the Parties will enter into an
appropriate material transfer agreement related thereto, which agreement will be
subject to this Agreement and will be interpreted consistent with the terms
hereof.

3.1.5
Ownership of Development and Safety Data. The Parties shall jointly own all
clinical data generated during the Term by the Parties or their respective
designees in Development activities conducted hereunder pursuant to the
performance of Collaboration Activities (“Joint Development Data”); provided
that such Joint Development Data shall constitute Amgen Program Intellectual
Property and be licensed to BeiGene under Section 10.5 (License Grant by Amgen),
as applicable, and may be used by Amgen in the filing of Patents.
Notwithstanding the foregoing, as between the Parties, Amgen will own the global
safety database for each Product throughout the Product’s lifecycle, including
Commercialization. Amgen shall provide to BeiGene such information from the
safety data base as required to satisfy BeiGene’s legal obligations, or as
provided under the terms of any Safety Agreement for use by BeiGene in
connection with this Agreement. Amgen shall retain copies of Clinical Study
data, non‑clinical data, and manufacturing data of Products for a period of at
least […***…] after receipt of Regulatory Approval in the Collaboration
Territory for such Product or such longer period as required by Applicable Law.
Notwithstanding the foregoing, BeiGene shall not use any Joint Development Data
other than to exercise its rights or perform its obligations under this
Agreement.

Section 3.2
Regulatory Matters.

3.2.1
Transition to Support Regulatory Activities in the Collaboration Territory.
Amgen shall transition the regulatory activities related to the Products
pursuant to the Initial Product Transition Services Schedule or a transition
plan and timeline agreed at the JAC within thirty (30) days following the
Effective Date, as applicable.

3.2.2
Regulatory Lead. BeiGene shall be the regulatory lead for all Products in the
Collaboration Territory and ensure alignment with Amgen’s global strategy with
respect to the applicable Product and Amgen shall be the regulatory lead for all
Products in the ROW (each of BeiGene and Amgen in such capacity, the “Regulatory
Lead” and the other Party, the “Non-Regulatory Lead”). Amgen shall be the
Marketing



22



--------------------------------------------------------------------------------





Authorization Holder for all Products in the Collaboration Territory. BeiGene
shall be the local legal representative of Amgen for all Products in the
Collaboration Territory and BeiGene shall be the main point of contact for the
regulatory relationship and communications with Regulatory Authorities within
the Collaboration Territory. The nature and objectives of each communication
with Regulatory Authorities shall be consistent with the Global Development Plan
and Amgen’s manufacturing specifications. Each Party will use Commercially
Reasonable Efforts to conduct the activities assigned to it pursuant to the
foregoing. BeiGene shall organize and attend meetings with Regulatory
Authorities solely with respect to the Products and Development thereof in the
Collaboration Territory to identify and review issues as set forth in
Section 3.2.5 (Regulatory Meetings). In order to meet Amgen’s requirements for
data security, standardization, integrity and compatibility, all activities of
BeiGene to generate, review and compile regulatory submissions for the Products
will be conducted using Amgen systems, processes and policies, including quality
and compliance systems, standard operating procedures, processes and policies,
unless otherwise mutually agreed.
3.2.3
Regulatory Communications and Filings.

(a)
BeiGene will prepare, submit and maintain Regulatory Filings, leveraging where
appropriate global documentation that Amgen has provided, and obtain all
Regulatory Approvals for Products in the Collaboration Territory in accordance
with the applicable Global Development Plan and Commercialization Plan, and
Applicable Law in the Collaboration Territory. The Parties will cooperate with
each other with respect to any regulatory matters with respect to Products in a
manner sufficient to enable the Parties to satisfy any reporting obligations to
Governmental Authorities or other reasonable business purpose related to the
Products. All development, review and compilation of Regulatory Filings by
BeiGene shall be performed within the Amgen systems.

(b)
With respect to Products and the Collaboration Territory, unless exigent action
is required with respect to any Key Regulatory Filings and Material
Communications, the Regulatory Lead will provide the Non-Regulatory Lead with
copies of all Key Regulatory Filings and Material Communications prior to
submission within a reasonable amount of time (but not less than […***…]) to
allow the Non-Regulatory Lead to review and comment on such Key Regulatory
Filings and Material Communications, and the Regulatory Lead will ensure
inclusion of all substantive comments and proposed revisions from the
Non-Regulatory Lead in good faith prior to submission. In the event of a
disagreement between the Parties with respect to such comments and proposed
revisions, if the Regulatory Lead’s determination: (i) is consistent with
[…***…], and the applicable regulations in the Collaboration Territory, (ii)
[…***…] and (iii) […***…] , then the Regulatory Lead’s determination shall
prevail; otherwise such disagreement shall be escalated to the JAC.

(c)
In the case of an exigent action, the Regulatory Lead shall use reasonable
efforts to notify the Non-Regulatory Lead prior to making any such Key
Regulatory Filing and Material Communications for the Products in the
Collaboration Territory and, thereafter, the Regulatory Lead shall use
reasonable efforts to provide the Non-Regulatory Lead with a copy (and if
applicable an English translation) of such Key Regulatory Filings and Material
Communications within […***…] after making such Key Regulatory Filings and
Material Communications. For the purpose of this Section 3.2.3, “exigent action”
shall mean an action that, in the good faith determination of the Regulatory
Lead, requires attention on an expedited basis that doesn’t allow for advance
copies of Key Regulatory Filings and Material Communications required by the
immediately preceding sentence.

(d)
With respect to Products in the Collaboration Territory, the Regulatory Lead
(i.e., BeiGene) will consult with the Non-Regulatory Lead regarding, and keep
the Non-Regulatory Lead informed of, the status of the preparation of all
Regulatory Filings it submits, Regulatory Authority review of any such
Regulatory Filings, and all Regulatory Approvals that it obtains with respect to
a Product in the Collaboration Territory. With respect to Products in the
Collaboration Territory, the Regulatory Lead will provide to the Non-Regulatory
Lead copies of all final Regulatory Filings it submits promptly after submission
thereof via the Amgen systems. Additionally, with respect to Products in the
Collaboration Territory, the Regulatory Lead will provide to the Non-Regulatory
Lead copies of all Key Regulatory Filings and Material Communications from the
applicable Regulatory Authority via the Amgen systems.

3.2.4
Modules of the CTD. In the Collaboration Territory, the Regulatory Lead shall be
responsible for preparing and submitting the Common Technical Document (CTD) to
the Regulatory Authority as agreed in the filing plan.



23



--------------------------------------------------------------------------------





3.2.5
Regulatory Meetings. In the Collaboration Territory, the Regulatory Lead will
consult with the Non-Regulatory Lead reasonably in advance of the date of any
anticipated meeting regarding a Product with a Regulatory Authority and will
consider any timely recommendations made by the Non- Regulatory Lead in
preparation for such meeting. Upon the Non-Regulatory Lead’s reasonable request,
at least […***…] of the Non-Regulatory Lead shall attend such meetings between
the Regulatory Lead and the applicable Regulatory Authority, to the extent
permitted by such Regulatory Authority. The Regulatory Lead shall provide to the
Non-Regulatory Lead a summary of any meeting with the Regulatory Authority not
attended by the Non-Regulatory Lead.

3.2.6
Regulatory Filings and Regulatory Approvals. All Regulatory Filings and
Regulatory Approvals will be held in the name of Amgen. On behalf of Amgen,
BeiGene shall be responsible for obtaining and maintaining Regulatory Filings
and Regulatory Approvals, including any renewal thereof, via the Amgen systems.

3.2.7
Safety Agreement. BeiGene shall be responsible for fulfilling all
pharmacovigilance requirements in the Collaboration Territory, including adverse
event intake and reporting, post-marketing patient registries, and product
complaint reporting, management of local labeling documents, unless, and only to
the extent, otherwise required by Applicable Law, and Amgen shall provide any
reasonable assistance requested by BeiGene in connection therewith, including
incorporating safety monitoring and reporting for the Collaboration Territory in
the overall pharmacovigilance activities; provided that with respect to XGEVA®,
BeiGene shall only be responsible for the foregoing upon the date of completion
of the transition services to be conducted by the Parties for XGEVA® set forth
in the Transition Services Agreement. Upon the reasonable request by either
Party and, if so requested, as soon as is necessary but no later than thirty
(30) days after the Effective Date, the Parties shall enter into a Safety
Agreement with respect to Product supplied by Amgen to BeiGene for clinical or
commercial use. Any such Safety Agreement shall define the global safety
database holder for each Product and define the safety governance process to be
used by the Parties and be on commercially reasonable terms and sufficient to
enable the Parties to fulfill their respective regulatory reporting obligations
under Applicable Law.

3.2.8
BeiGene’s Consulting Support and Advice. BeiGene shall provide reasonable
consulting support and advice to Amgen in conjunction with Regulatory Filings
and meetings with Regulatory Authorities related to the Products.

Section 3.3
Sharing of Data and Know-How. Each Party shall (and shall cause its Affiliates
to) reasonably cooperate with the other Party to promptly share and provide
access to (i) all Clinical Study data and results for the Products required to
support regulatory requirements and Commercialization in the Collaboration
Territory, provided that notwithstanding the foregoing, only Amgen shall be
entitled to receive raw data from Clinical Studies and (ii) such other Know-How
within the Product Intellectual Property as is reasonably necessary for the
other Party to exercise its rights or fulfill its obligations under this
Agreement. The JSC may establish reasonable policies to effectuate such exchange
of data and Know-How between the Parties. For clarity, Amgen shall not be
obligated to share with BeiGene or provide BeiGene with access to Know-How
related to any devices used in connection with, or the manufacture of, a
Product. If Amgen delegates to BeiGene regulatory responsibilities and/or
communications within the Collaboration Territory regarding Product
manufacturing, BeiGene will abide by mutually agreed upon standards to ensure
sufficient protection of the information and methods to limit and track
individuals who have access to the information.

Section 3.4
Cooperation with Audit and Inspection. Amgen and BeiGene shall each respond to
any inspection of such Party conducted by a Regulatory Authority, and Amgen and
BeiGene, as applicable, shall cooperate with the other Party in response
thereto. Amgen shall use reasonable efforts to make data and documents available
for such inspection pertaining to Products under this collaboration. For
clarity, the foregoing obligations of cooperation are with respect to
inspections by a Regulatory Authority related to the storage and distribution of
Products and not with respect to an audit or inspection of the Manufacturing of
Products. The Parties acknowledge that joint planning for initial audits of the
Third Party contractors utilized by each Party in connection with the conduct of
Development and Commercialization activities under this Agreement are expected
to begin promptly after the Effective Date.



24



--------------------------------------------------------------------------------





ARTICLE IV.

MANUFACTURING
Section 4.1
Manufacturing Lead. Amgen will be solely responsible for the manufacturing of
Products either by its Affiliates (other than an entity that is disregarded as
an entity separate from Amgen as described in Treasury Regulation section
301.7701-3(a)) or by Third Party contract manufacturers, pursuant to contracts
the terms of which are consistent with the principles of Section 15.13 hereof,
in accordance with a Supply Agreement for each Product. Amgen shall have the
right to determine whether to recall Products and to control all recalls of the
Products in the Collaboration Territory, and BeiGene shall provide any
reasonable assistance requested by Amgen in connection therewith.

Section 4.2
Manufacturing and Supply. Amgen will use Commercially Reasonable Efforts to
supply Product in a manner sufficient to fulfill commercial demand for the
Product in the Collaboration Territory in accordance with the Supply Agreement.
BeiGene will pay Amgen for such Products at the Supply Price for such unit of
Product within […***…] of receipt of the applicable invoice for such Product.
All sales of Products will be final (subject to returns for failure of any
Product to meet specifications). Notwithstanding the foregoing, Amgen will
resupply BeiGene with Products that […***…], in each case in accordance with the
Supply Term Sheet Schedule. Amgen will have the sole right to determine which
manufacturing sites will be used to Manufacture a Product and may transfer the
Manufacturing of such Product from one site to another.

Section 4.3
Supply and Quality Agreements. At least […***…] prior to the expected First
Commercial Sale of a Pipeline Product in the Collaboration Territory (or in the
case of the In-Line Products, prior to the First Commercial Sale in the
Collaboration Territory of any such In-Line Product by or on behalf of BeiGene),
the Parties shall enter into a Supply Agreement and a Quality Agreement with
respect to the supply of such Product by Amgen to BeiGene for commercial use.
The Supply Agreement shall incorporate the terms set forth in the Supply Term
Sheet Schedule and other customary terms and conditions mutually agreed upon by
the Parties including (a) the effect of Amgen’s failure to supply BeiGene with
its requirements of a Product for commercial use, (b) […***…] and (c) the effect
of a shortage of supply of any Product, including actions to be taken to ensure
that […***…]. Amgen and BeiGene shall enter into a Quality Agreement with any
Third Party contract manufacturer, warehouse, transportation or a Third Party
test laboratory utilized for the Products. The Manufacturing of Products will
comply with the Quality and Compliance Standards, Supply Agreement(s) and
Quality Agreement(s).

Section 4.4
Distribution. Subject to Amgen’s rights under Section 6.6 (Use of Affiliates and
Third Party Contractors), BeiGene will be solely responsible for the
Distribution of Products in the Collaboration Territory. The Distribution shall
comply with the Quality and Compliance Standards and the requirements set forth
in the Quality Agreement. Amgen may perform due diligence and audits of
BeiGene’s facilities and those of its Affiliates and Third Parties involved in
the Distribution of Products with respect to storage and distribution in
accordance with Section 6.6 (Use of Affiliates and Third Party Contractors).

Section 4.5
Brand Security and Anti-Counterfeiting. The Parties will establish contacts for
communication regarding brand security issues and will each reasonably cooperate
with the other with respect thereto. Practices with respect to brand security
will comply with Amgen’s then-current standards, where they define product
security features, warehouse/cargo protection requirements, and response and
communication process for brand security incidents.



25



--------------------------------------------------------------------------------





ARTICLE V.

COMMERCIALIZATION
Section 5.1
Commercialization of In-Line Products and Pipeline Products.

5.1.1
Commercialization Plan and Budget. Amgen shall prepare an initial Global Brand
Plan for each Product not later than […***…] prior to the anticipated Regulatory
Approval of the applicable Product in the Collaboration Territory. For each
Product, BeiGene shall prepare an initial draft Commercialization Plan,
Commercialization Budget and Access and Pricing Plan not later than […***…]
prior to the anticipated Regulatory Approval of the applicable Product in the
Collaboration Territory. Thereafter, the Parties will continue to discuss and
refine such initial, draft Commercialization Plan, Commercialization Budget and
Access and Pricing Plan. Amgen shall submit the Global Brand Plan to the JSC for
review, and BeiGene shall submit the Commercialization Plan, Commercialization
Budget and Access and Pricing Plan to the JSC for approval, not later than
[…***…] prior to the anticipated Regulatory Approval of the applicable Product
in the Collaboration Territory or as otherwise determined by the JSC.
Thereafter, the Global Brand Plan, Commercialization Plan, Commercialization
Budget and Access and Pricing Plan for each Product will be updated annually (or
such other timeframe determined by the JSC) and submitted to the JSC for
approval.

5.1.2
In-Line Products.

(a)
General. BeiGene shall be solely responsible for, and shall use Commercially
Reasonable Efforts to conduct, the promotion and sale of the In-Line Products in
accordance with the Global Brand Plan, Commercialization Plan, Commercialization
Budget and Access and Pricing Plan for the In-Line Product Commercialization
Period applicable to such In-Line Product. The “In-Line Product
Commercialization Period” shall be the period of time beginning on, (i) with
respect to XGEVA®, the date of completion of the transition services to be
conducted by the Parties for XGEVA® set forth in the Transition Services
Agreement, following […***…], including compliance with Applicable Law […***…]
and (ii) with respect to all other In-Line Products, the date of First
Commercial Sale of the other In-Line Products in the Collaboration Territory (as
specified on the Products Schedule) and ending five (5) years after commencement
of the applicable In-Line Product Commercialization Period; provided, however,
that: (x) the In-Line Product Commercialization Period for the In-Line Product
[…***…] will be extended until seven (7) years after commencement of the
applicable In-Line Product Commercialization Period; and (y) the In-Line Product
Commercialization Period for a Retained In-Line Product selected in accordance
with Section 5.1.5 shall extend for so long as such In-Line Product is sold in
the Collaboration Territory. On a Product-by-Product basis, following the
In-Line Product Commercialization Period applicable for each In-Line Product,
all rights to Exploit any and all In-Line Products (other than a Retained
In-Line Product) shall revert to Amgen and shall be subject to Section 14.9
(Transition Obligations).

(b)
Initial In-Line Product Transition. Within thirty (30) days after the Effective
Date, the Parties shall enter into, execute and deliver a Transition Services
Agreement, consistent with the scope of the Initial Product Transition Services
Schedule attached hereto, with such changes, if any, as may be mutually agreed
by the Parties (the “Transition Services Agreement”), including any changes to
the Initial Product Transition Services Schedule as each Party, using its
reasonable best efforts, shall negotiate and supplement or finalize; provided
that, for clarity, if despite such reasonable best efforts, the Parties are not
able to agree in writing on any particular service to be provided or performed
thereunder, the Transition Services Agreement shall include only such types of
services as are included in the Initial Product Transition Services Schedule
that are being utilized in connection with the In-Line Products during the
[…***…] prior to the Effective Date. During the […***…] following the later of
the date of execution of the Transition Services Agreement and completion of the
activities set forth in the Initial Product Transfer Requirements Schedule, the
Parties shall cooperate to transition the In-Line Products from Amgen to BeiGene
in the Collaboration Territory in accordance therewith. Amgen shall take all
actions reasonably requested by BeiGene to facilitate such transition, and the
Parties shall conduct such transition expeditiously and as reasonably necessary
to minimize disruption in the commercialization of the In-Line Products in the
Collaboration Territory, in each case in accordance with the terms and
provisions of the Transition Services Agreement. The Parties shall each be
responsible for their own costs and expenses incurred in accordance with this
Section 5.1.2(b).



26



--------------------------------------------------------------------------------





5.1.3
Pipeline Products.

(a)
BeiGene shall be solely responsible for, and shall use Commercially Reasonable
Efforts for, the promotion and sale of the Pipeline Products in accordance with
the Global Brand Plan, Commercialization Plan, Commercialization Budget and
Access and Pricing Plan for seven (7) years following Regulatory Approval for
promotion and sale of each such Product in the Collaboration Territory (the
“Pipeline Product Commercialization Period”); provided, however, that, the
Pipeline Product Commercialization Period for each Retained Pipeline Product
selected according to the selection methodology set forth in Section 5.1.5 shall
be extended for so long as such Pipeline Product is sold in the Collaboration
Territory. On a Product-by-Product basis, following the Pipeline Product
Commercialization Period for each Product, all rights to Exploit any and all
Pipeline Products (other than the Retained Pipeline Product(s)) shall revert to
Amgen and shall be subject to Section 14.9 (Transition Obligations).

(b)
BeiGene acknowledges and agrees that, without the prior written consent of
Amgen, BeiGene shall not Commercialize a Pipeline Product with […***…] until
after the First Commercial Sale of such Pipeline Product in (i) any one of
[…***…] and (ii) […***…]]. If the Applicable Retail Baseline Price for a
Pipeline Product in the Collaboration Territory will likely be higher than
[…***…] for such Product then BeiGene shall promptly report to the JSC
(including by providing supporting documentation) its business case […***…].
Thereafter, Amgen shall have the right, at its sole discretion, to: (i) […***…].
or (ii) […***…] If Amgen elects to exercise its option described in the
foregoing clause (ii), then the Parties shall discuss and agree in good faith
[…***…] and upon such agreement […***…] provided that […***…]. Notwithstanding
the foregoing, if the Parties cannot reach agreement with respect to the
foregoing […***…], either Party may request such Dispute be arbitrated in
accordance with Section 15.4.4. […***…].

5.1.4
Reversion of In-Line Products and Pipeline Products. In order to memorialize and
effectuate the reversion of Product rights to Amgen pursuant to Sections 5.1.2
and 5.1.3 and Sections 14.6 and 14.9, the Parties shall, within […***…]
following the Effective Date, enter into, execute and deliver a Master Reverse
Transition Services Agreement with Product-specific addendums to be entered into
at least […***…] prior to the expected Product Reversion date (each a “Reverse
Transition Services Agreement”), consistent with the scope of the Product
Reversion Transition Services Schedule attached hereto, with such changes, if
any, as may be mutually agreed by the Parties, including any changes to the
Product Reversion Transition Services Schedule as each Party, using its
reasonable best efforts, shall negotiate and supplement or finalize.

5.1.5
Selection of Retained In-Line Product and Retained Pipeline Products.

(a)
Retained In-Line Product. BeiGene shall have the option to select one (1)
In-Line Product (provided that such In-Line Product […***…] ) to retain for the
Collaboration Territory for so long as such In-Line Product is sold in the
Collaboration Territory (the “Retained In-Line Product”); provided that BeiGene
shall provide notice to Amgen of such selection no later than […***…].

(b)
Retained Pipeline Product. BeiGene shall have the option to retain rights in the
Collaboration Territory for one or more of the Pipeline Products (but excluding
AMG 510) based on the number of such Pipeline Products that have received
Regulatory Approval in the Collaboration Territory as set forth in the schedule
below for so long as such Pipeline Product is sold in the Collaboration
Territory (the “Retained Pipeline Product(s)”). The number of such Retained
Pipeline Product(s) that are subject to BeiGene’s option and may be designated
as Retained Pipeline Product(s) will be determined no later than […***…] of the
First Commercial Sale of the applicable Pipeline Product in the Collaboration
Territory that triggers an increase in the number of Pipeline Products that are
subject to BeiGene’s option. For example, BeiGene may select one (1) Retained
Pipeline Product from among the first three (3) Pipeline Products that have
received Regulatory Approval in the Collaboration Territory […***…] following
the First Commercial Sale of the third Pipeline Product in the Collaboration
Territory; and BeiGene may select an additional Retained Pipeline Product from
among the fourth through seventh Pipeline Products that have received Regulatory
Approval in the Collaboration Territory within […***…] following the date of
First Commercial Sale of the seventh Pipeline Product in the Collaboration
Territory. The Parties will discuss in good faith any necessary modification to
the selection process in this Section 5.1.5(b) due to the timing of Regulatory
Approval of the Pipeline Products.



27



--------------------------------------------------------------------------------





Total Pipeline Product Regulatory Approvals
Number of Pipeline Products BeiGene has Option to Retain
Total Pipeline Product Regulatory Approvals
Number of Pipeline Products BeiGene has Option to Retain
1
0
11
3
2
0
12
3
3
1
13
4
4
1
14
4
5
1
15
4
6
1
16
5
7
2
17
5
8
2
18
5
9
2
19
6
10
3
 
 



Section 5.2
Commercial Lead. For each Product, BeiGene will oversee and be responsible for
commercialization activities (including […***…], sales, marketing, and access
and reimbursement) with respect to all indications for such Product in the
Collaboration Territory (in such capacity, “Commercial Lead”). Except as
expressly set forth herein, only the Commercial Lead (or the authorized person
of the Commercial Lead) is authorized to sell Products in the Collaboration
Territory, and the Commercial Lead will have the sole right, in its discretion,
to take orders for and returns of, issue credits for, sell and book sales for
Products in the Collaboration Territory. The non-Commercial Lead will promptly
forward to the Commercial Lead all orders for, and requests to order, Products
in the Collaboration Territory.

Section 5.3
Allocation of Commercial Responsibility. The JAC will allocate commercial
activities (including pricing that is above the Applicable Retail Baseline
Price, promotion, marketing access and reimbursement) to BeiGene on a
Product-by-Product basis and activity-specific basis in accordance with the
Commercialization Plan and this Article V.

Section 5.4
Training. The JAC will establish a process by which the Parties will review,
comment on and approve training materials and programs (which will be aligned
with Amgen’s global training materials that support the Global Brand Plan), and
training of the Parties’ marketing forces for Commercialization of the Products
in the Collaboration Territory will be conducted using only training materials
and programs approved in accordance with such process. BeiGene shall provide
Amgen with any subsequent revisions or updates to the content of such training
materials and programs (but BeiGene need not provide any immaterial or clerical
revisions or updates), and such training materials and programs will be reviewed
and approved or objected to by Amgen promptly and in no event longer than
[…***…] following receipt of such proposed revisions or updates. BeiGene will
provide and track participation in training for BeiGene’s sales and marketing
representatives with respect to the promotion of a Product (and update such
training from time to time as appropriate) which training will include
compliance training as appropriate, all in accordance with the applicable Global
Brand Plan and Commercialization Plan. Upon request, BeiGene will report to
Amgen on the annual and quarterly training participation metrics that it is
tracking. Amgen will own all right, title and interest in the training materials
developed hereunder for such Product; provided that the Parties agree that
BeiGene may retain ownership of training materials developed by BeiGene which
are generally applicable to the products marketed and sold in BeiGene’s business
(such as general sales and training guidance) and not specific to the
collaboration with respect to the Products. BeiGene will execute all documents
and take all reasonable actions as are reasonably requested by Amgen to vest
title to such training materials in Amgen.

Section 5.5
Information Concerning Products. Each Party will ensure that no claims or
representations in respect of a Product in the Collaboration Territory or the
characteristics thereof are made by or on behalf of it or its Affiliates (by
marketing force members or otherwise) that have not been approved by the JAC and
neither Party will make any claim or representation in the Collaboration
Territory that does not represent an accurate summary or explanation of the
labeling of such Product. Notwithstanding the foregoing, either Party shall be
permitted to engage in Scientific Exchange with respect to a Product in the
Collaboration Territory.



28



--------------------------------------------------------------------------------





Section 5.6
Promotional Materials. The JAC will establish a process by which the Parties
will review, comment on and approve all written sales, promotion and advertising
materials relating to a Product for use in the Collaboration Territory, and
other media and materials used to promote the Products or educate the public
regarding an indication treated with a Product in the Collaboration Territory
(collectively and including translations, “Promotional Materials”). BeiGene will
prepare Promotional Materials and give Amgen an opportunity to review such
Promotional Materials based on the process established by the JAC. In the event
of a disagreement regarding such Promotional Materials, such matter shall be
escalated to the JSC and Amgen will, after consultation with the JSC, have the
tie-breaking vote if BeiGene’s proposal would reasonably be expected to (i) have
a material adverse impact on Amgen’s exploitation of the applicable Product
outside the Collaboration Territory, (ii) […***…] have a material adverse impact
on Amgen’s exploitation of […***…], (iii) potentially infringe a Third Party’s
intellectual property or other proprietary rights, or (iv) violate Applicable
Law. BeiGene shall provide Amgen with an opportunity to review subsequent
revisions or updates to the content of such Promotional Materials (but BeiGene
need not provide any immaterial or clerical revisions or updates), and to the
extent Amgen chooses to review such Promotional Materials will be reviewed and
approved or objected to by Amgen promptly and in no event longer than […***…]
following receipt of such proposed revisions or updates. All Promotional
Materials will be consistent on a substantive basis with the Global Brand Plan
and Commercialization Plan. All Promotional Materials will include, to the
extent permitted by Applicable Law, the Amgen Housemarks and the BeiGene
Housemarks. Upon BeiGene’s reasonable request, Amgen will provide BeiGene with
copies of global marketing and promotional materials. Other than a Party’s use
and distribution of Promotional Materials that are approved in accordance with
the foregoing process and used and distributed in connection with BeiGene’s
Commercialization of a Product, neither Party will produce or modify (other than
as concepts for consideration by the other Party), or distribute or otherwise
use any Promotional Material relating to a Product. If so instructed by the JAC,
BeiGene will immediately cease to use any Promotional Materials and will collect
and destroy any such materials from its marketing representatives (and record
and document such collection and destruction (and provide a copy of such
documentation to the other Party upon request)). Notwithstanding the foregoing,
BeiGene shall not be obligated to use the Promotional Materials unless they are
reasonably acceptable to such Party (in which event, such Party shall have the
right to decline to use such contested Promotional Materials upon written notice
to the other Party). Amgen will own all right, title and interest in and to any
and all Promotional Materials; provided that the Parties agree that BeiGene may
retain ownership of Promotional Materials developed by BeiGene which are
generally applicable to the products marketed and sold in BeiGene’s business and
not specific to the collaboration with respect to the Products. BeiGene will
execute all documents and take all actions as are reasonably requested by Amgen
to vest title to such Promotional Materials in Amgen.

Section 5.7
Commercial Reporting, Records, Costs and Audits.

5.7.1
Reporting. BeiGene will (i) provide Amgen with […***…] reports, in the form set
forth in the Sales Force and Other Personnel Schedule attached to this Agreement
and (ii) conduct a […***…] in-person review by Amgen’s Head of Commercial and
BeiGene’s China General Manager to discuss Sales Force and Other Personnel
efforts and coordinate Sales Force and Other Personnel efforts in the
Collaboration Territory with global sales efforts. Notwithstanding the
foregoing, the Parties may, by mutual written agreement, modify the timing,
frequency or required content of the reports contemplated by this Section 5.7.1
(Reporting). BeiGene covenants and agrees to implement a customer relationship
management (CRM) system, which will allow BeiGene to track Sales Force and, if
applicable, Other Personnel including, with respect to Sales Force, detail
position in the call, no later than […***…]. BeiGene shall not be obligated to
disclose and shall be permitted to redact information related to products other
than Products. In addition to data from the CRM system, information customary
for tracking Sales Force and Other Personnel performance in the Collaboration
Territory will be kept.  This data can later be used for auditing Sales Force
Costs and other Commercialization and Related Costs and activities for the
Products in the Collaboration Territory.  If Amgen questions the validity of
such reported Sales Force Costs and/or other Commercialization and Related Costs
and activity, it will have audit rights in accordance with Section 8.4.3.

5.7.2
Records; Audit Right. BeiGene will maintain complete and accurate records of its
Sales Force Costs and other Commercialization and Related Costs and activities
related to the Products in the CRM system and in a suitable enterprise reporting
package (ERP) in order to permit Amgen to audit Sales Force Costs and other
Commercialization and Related Costs and activities related to Products in
accordance with Section 8.4.3.

5.7.3
Calculation of Sales Force Costs and Other Personnel Costs. Sales Force Costs
and other Commercialization and Related Costs arising from Collaboration
Activities performed by BeiGene or any of its Affiliates in the Collaboration
Territory will be determined pursuant to the approved Commercialization Plan and



29



--------------------------------------------------------------------------------





Commercialization Budget and by allocation of proportion of Sales Force and
Other Personnel activities directed to Products.
5.7.4
Distribution Outside the Collaboration Territory. BeiGene shall not
Commercialize the Products outside the Collaboration Territory and shall not
transfer or sell Products to any Third Party whom BeiGene knows or should
reasonably know will Commercialize the Products outside the Collaboration
Territory. Each Party shall notify the other Party if it becomes aware of the
exportation of Product from inside the Collaboration Territory to outside the
Collaboration Territory (or vice versa).



30



--------------------------------------------------------------------------------





ARTICLE VI.

PERFORMANCE STANDARDS
Section 6.1
Collaborative Activities. Activities to be undertaken by the Parties hereunder
will be conducted in a collaborative manner as determined by the committee or
team overseeing such activities, and in accordance with the terms and conditions
of this Agreement, as applicable. Notwithstanding any tie-breaking authority
that a Party may have under this Agreement, both Parties are entitled to
actively collaborate in the compliance, financial oversight, audit,
distribution, government affairs, regulatory, development and commercialization
activities of the Collaboration.

Section 6.2
Diligence Standards. The Parties shall use, and shall assure that each of its
Affiliates and any Third Parties engaged by such Party uses, Commercially
Reasonable Efforts to timely and diligently conduct the Collaboration Activities
allocated to such Party under this Agreement in accordance with the Global
Development Plan, Global Development Budget, Global Brand Plan,
Commercialization Plan and Commercialization Budget and such reasonable
directions as may be issued by the JSC and JAC from time to time, subject, at
all times, to the terms of this Agreement.

Section 6.3
Fair Value Pricing. Amgen and BeiGene each shall not attempt to reduce
compensation rightly due to the other Party hereunder by shifting compensation
otherwise payable to such Party from a Third Party with respect to a Product to
another product or service for which no compensation is payable to the other
Party hereunder. In addition, Amgen and BeiGene each shall not divest,
restructure, reorganize or reclassify its Affiliates, or conduct its activities
hereunder through any Affiliates, with any intent in whole or in part to avoid,
reduce or eliminate its or any of its Affiliates’ obligations or commitments set
forth in this Agreement. Without limitation of the foregoing, each Party agrees
not to enter into any transaction that would result in the shifting of the
benefits that would otherwise be due to the other Party hereunder and shall at
all times contract in good faith for internally or externally provided services
related to the Products.

Section 6.4
Proper Conduct Practices Standards. Each Party will conduct, and ensure that
each of its Affiliates and Third Parties engaged by such Party conducts, all of
its and their activities with respect to the development, registration,
manufacture, distribution, promotion and commercialization of a Product for the
Collaboration Territory in accordance with this Agreement, the applicable Global
Development Plan, applicable Global Brand Plan, applicable Global Payer Plan,
applicable Access and Pricing Plan, applicable Commercialization Plan, the
Quality and Compliance Standards, Proper Conduct Practices, and all Applicable
Law. The Parties will provide each other with all reasonably requested
cooperation to enable each of them to comply with Proper Conduct Practices,
Applicable Law and the Quality and Compliance Standards, including permitting
each Party to reasonably monitor activities conducted by a Party in connection
with this Agreement in order to verify the other Party’s compliance therewith
with respect to the Collaboration Scope and market environment of the
Collaboration Territory. After the Effective Date, each Party shall review the
other Party’s conduct practices which ensure compliance with the Proper Conduct
Practices, and, shall implement changes to its conduct practices with respect to
the Exploitation of Products in the Collaboration Scope to the extent necessary
to meet the standard of the other Party’s conduct practices, if higher. In the
event of a disagreement regarding such conduct practices, such matter shall be
escalated to the JSC and Amgen will, after consultation with the JSC, have the
tie-breaking vote on such matter.

Section 6.5
Violation of Laws. Each Party will promptly notify the other Party of any formal
or informal request for information, subpoena, investigation, litigation,
penalty or claim from any Governmental Authority, or any Third Party, for
violation or potential violation of Applicable Law by its personnel with respect
to the conduct of activities under this Agreement. In the event of any such
violation, the Parties will promptly confer regarding any such violation and
will promptly take remedial or preventative action as may be reasonably required
by the JAC with respect thereto. The Parties will have the right to require that
any personnel that materially violates Applicable Law or the Quality and
Compliance Standards cease to perform activities under this Agreement.

Section 6.6
Use of Affiliates and Third Party Contractors.

6.6.1
Each Party will perform the Collaboration Activities designated to it itself or
through any of its Affiliates, and any proposed use of a Third Party to conduct
such activities will be subject to the other Party’s prior written consent, such
consent not to be unreasonably withheld, conditioned or delayed; provided that
(i) the other Party’s consent will not be required for Collaboration Activities
that such Party has, prior to the Execution Date, arranged to have performed by
Third Parties and which have been disclosed in writing to such other Party prior
to the Execution Date (moreover, the other Party’s consent will not be required
for activities that a Party has assumed from the other Party that the other
Party previously arranged to be performed by Third Parties prior to such
transition) and (ii) Amgen will be permitted to engage Third Party



31



--------------------------------------------------------------------------------





contract manufacturers without BeiGene’s prior consent. BeiGene and Amgen shall
work together on the engagement of Affiliates and Third Parties for Distribution
of Products in the Collaboration Territory in accordance with Section 6.6.2.
6.6.2
BeiGene Distributors. BeiGene shall inform Amgen of its distribution network
design, including the criteria and standards for the selection of distributors
and a list of distributors that BeiGene has approved based on such criteria and
standards. BeiGene shall provide Amgen with any materials Controlled by BeiGene
concerning any distributor that BeiGene has approved based on the such criteria
and standards and BeiGene anticipates will distribute Products in the
Collaboration Territory, and any additional information reasonably requested by
Amgen concerning such distributor.

6.6.3
Audits of BeiGene Distributors. Amgen may, from time to time, upon reasonable
notice (at least […***…] ) and at a reasonable frequency ([…***…]), perform
audits of selected sites and downstream distributors to ensure compliance with
the Applicable Law, including, but not limited to, Proper Conduct Practices,
Anti-Corruption Laws and the Quality and Compliance Standards, including NMPA
Good Supply Practice (GSP). If Third Party logistic services are used for
storage and distribution of Products, BeiGene shall establish a policy and
process to manage such services, including, but not limited to, a quality
agreement and operation procedures. Within a reasonable time prior to the
expected First Commercial Sale in the Collaboration Territory, Amgen will
perform an audit of BeiGene on its management of product distribution in
compliance with the Quality and Compliance Standards, including NMPA Good Supply
Practice (GSP). Remediation of any discrepancies identified in such initial
audit shall be closed prior to Amgen’s supply of Product. BeiGene shall promptly
notify Amgen of any significant discrepancies or concerns related to BeiGene’s,
an Affiliate’s or any Third Party’s (including sub-distributors, wholesalers and
pharmacies) ability to perform any of its obligations related to the
Distribution of Products in the Collaboration Territory or to comply with the
Quality and Compliance Standards or, if applicable, the Proper Conduct
Practices. In the event that Amgen, following good faith consultation with
BeiGene regarding any Affiliate or Third Party, raises reasonable concerns over
the ability of such Affiliate or Third Party (including sub-distributors,
wholesalers and pharmacies) conducting Distribution of Products in the
Collaboration Territory to comply with the Quality and Compliance Standards or,
if applicable, the Proper Conduct Practices, BeiGene shall not engage (or, if
BeiGene has already engaged such Affiliate or Third Party, BeiGene shall
promptly agree on corrective action with Amgen), such Affiliate or Third Party
for Distribution of Products in the Collaboration Territory. Any dispute
regarding the immediately preceding sentence shall be elevated to the JSC for
final determination. Amgen shall have the right to audit BeiGene with respect to
such Distribution activities, upon reasonable notice (at least […***…]) and at a
reasonable frequency (no more than once per year absent reasonable evidence of a
concern), and BeiGene shall ensure that Amgen has the right to audit any such
Affiliates or Third Parties involved in such Distribution, with respect to their
respective compliance with the Quality and Compliance Standards or, if
applicable, the Proper Conduct Practices. BeiGene shall ensure that agreements
entered into with Affiliates or Third Parties with respect to such Distribution
include customary anti-bribery and anti-corruption covenants and audit right
provisions, in each case consistent with this Agreement. BeiGene shall, and
shall cause such Affiliates and Third Parties to, maintain sufficient books and
records to enable such audits.

6.6.4
BeiGene shall permit, and use its Commercially reasonable efforts to cause its
Affiliates and Third Party distributors (including sub-distributors, wholesalers
and pharmacies) to permit, Amgen to accompany any regulatory authority’s
officials during an inspection. BeiGene will provide, and will cause its
Affiliates and Third Party distributors to provide, Amgen with copies of all
reports and communications with such regulatory authority in connection
therewith.

6.6.5
Cost overruns resulting from either Party’s use of a Third Party to conduct any
such activities will be subject to Section 7.9 (Overruns).

Section 6.7
Management of Personnel. Each Party will have sole authority and responsibility
for recruiting, hiring, managing, compensating (including paying for all
benefits, wages, special incentives, workers’ compensation, remuneration and
employment taxes), disciplining, firing and otherwise controlling the personnel
provided by such Party for performance of its obligations hereunder; provided
that each Party will require its personnel to be subject to a confidentiality
agreement and Program Intellectual Property assignment commitment prior to, and
as a condition of, such personnel performing any such activities hereunder. In
the event any remuneration is due to personnel provided by a Party to perform
its obligations hereunder (whether pursuant to Applicable Law, contract or
otherwise), such Party hereby agrees to pay, at its sole cost and expense, any
such remuneration. Each Party will



32



--------------------------------------------------------------------------------





provide the day-to-day management of its representatives and other personnel,
including furnishing administrative support, financial resources, equipment and
supplies.
Section 6.8
Obligation to Notify. Each Party shall promptly notify the other Party upon
becoming aware of any breach or violation by such Party (including through any
Representative of such Party or Third Party engaged by such Party) of Sections
6.4 and 6.5 or the Anti-Corruption Laws and such Party shall take such steps as
the Parties may reasonably agree to avoid a potential or continuing violation of
the Anti-Corruption Laws or a breach of Sections 6.4 or 6.5.



33



--------------------------------------------------------------------------------





ARTICLE VII.

FINANCIAL CONSIDERATION
Section 7.1
Global Development Cost Sharing.

7.1.1
Reports.

(a)
BeiGene will provide Amgen with a final report within […***…] from the end of
each calendar quarter of the actual amount of the BeiGene Pipeline Product
Development Costs incurred by BeiGene in accordance with the Global Development
Plan and Global Development Budget.

(b)
Amgen will provide BeiGene with a final report within […***…] from the end of
each calendar quarter of the actual amount of the Amgen Pipeline Product Global
Development Cost incurred by Amgen under Section 7.1.2 (Global Development Cost
Share).

(c)
Amgen will provide BeiGene, on a […***…] basis, a good faith estimate of the
anticipated Global Development Cost-Share Payments for the following […***…]
period.

7.1.2
Global Development Cost-Share.

(a)
Subject to the Aggregate Global Development Cost-Share Cap, BeiGene shall pay to
Amgen, in connection with the global development of each Pipeline Product, on a
[…***…] basis, […***…] of Amgen Pipeline Product Global Development Costs (such
payment obligations, “Global Development Cost-Share Payments”) and […***…] of
Amgen Pipeline Product Global Development Costs above […***…]; provided,
however, that BeiGene’s Global Development Cost-Share Payments shall be credited
for (i) the amount of BeiGene Pipeline Product Development Costs incurred by
BeiGene during such period in accordance with the Global Development Plan and
Global Development Budget pursuant to Section 3.1.1 and (ii) […***…] of the
amount of BeiGene Development Cost Savings. The Global Development Budget shall
be based on Amgen’s internal cost estimates, reflecting an FTE Rate as defined
in Section 1.69.

(b)
Following the Effective Date, BeiGene’s Global Development Cost-Share Payments
shall be subject to an aggregate maximum of US$1,250,000,000 (the “Aggregate
Global Development Cost-Share Cap”). Once the Aggregate Global Development
Cost-Share Cap is met, no further Global Development Cost-Share Payments shall
be payable by BeiGene and to the extent that BeiGene is performing Designated
BeiGene Activities hereunder, Amgen shall, subject to Section 7.9 (Overruns),
reimburse BeiGene for its BeiGene Pipeline Development Costs; provided, however,
that, after such time, BeiGene shall no longer be entitled to a credit for any
[…***…]. For the sake of clarity, […***…].

(c)
The BeiGene Development Cost Savings will be determined on […***…]. Clinical
Study Costs that will be eligible for BeiGene Development Cost Savings include:
[…***…] Costs that are not eligible for BeiGene Development Cost Savings include
[…***…]. BeiGene’s Global Development Cost-Share Payment obligations pursuant to
Section 7.1.2(a) shall be credited with […***…] . Without limiting the
foregoing, […***…].

7.1.3
Payment. The Global Development Cost-Share Payments shall be made each calendar
quarter and such amount will be included in a final quarterly balancing payments
as set forth in Section 7.7 (Final Balancing Payments).

Section 7.2
Profit Sharing. The Parties will share in Profits generated by Products in the
Collaboration Scope: (i) with respect to In-Line Products, during the applicable
In-Line Product Commercialization Period for such In-Line Product; (ii) with
respect to Pipeline Products, during the applicable Pipeline Product
Commercialization Period for such Pipeline Product; and (iii) for such longer
period as set forth in Section 5.1 for each Retained In-Line Product and each
Retained Pipeline Product (i.e., for so long as such Retained In-Line Product or
Retained Pipeline Product, as applicable, is sold in the Collaboration
Territory); in each case as follows:

7.2.1
BeiGene Costs. Within […***…] after the end of each calendar quarter, BeiGene
will provide to Amgen a final report of its Commercialization and Related Costs,
on a Product-by-Product basis, incurred by BeiGene or its Affiliates in
accordance with this Agreement (collectively, “BeiGene Costs”) in such quarter. 
BeiGene will initially incur the portion of the Commercialization and Related
Costs attributed to its activities hereunder. In addition to the annual
Commercialization Budget approved hereunder, prior to the end of



34



--------------------------------------------------------------------------------





each calendar year, BeiGene will provide Amgen with a nonbinding estimate of its
Commercialization and Related Costs for the […***…] period […***…] following the
year covered by such approved budgets; provided that the Parties will review and
discuss such estimated Costs at the JSC. Notwithstanding the foregoing,
BeiGene’s shared portion of the Commercialization and Related Costs incurred in
performing any Clinical Studies conducted after Regulatory Approval for In-Line
Products in the Collaboration Territory shall be subject to an annual maximum of
[…***…] during each […***…] period following the Effective Date and subject to
an aggregate maximum of […***…] . Within […***…] after the end of each calendar
quarter, BeiGene will provide Amgen with a report of BeiGene’s product-level
profit & loss statements for such calendar quarter, which report will contain a
detailed and itemized calculation of Net Revenues for each Product during such
calendar quarter. Additionally, […***…] after the end of each calendar quarter,
BeiGene will provide Amgen with a report of any Recoveries for such calendar
quarter.
7.2.2
Amgen Costs. Within […***…] after the end of each calendar quarter, Amgen will
provide to BeiGene a final report of its Commercialization and Related Costs, on
a Product-by-Product basis, incurred by Amgen or its Affiliates in accordance
with this Agreement (collectively, “Amgen Costs”) in such quarter.  Amgen will
initially incur the Manufacturing Actual Costs and the portion of the
Commercialization and Related Costs attributed to its activities hereunder. In
addition to the annual Commercialization Budget approved hereunder, prior to the
end of each calendar year, Amgen will provide BeiGene with a nonbinding estimate
of its Commercialization and Related Costs for the […***…] period (detailed on a
calendar year basis) following the year covered by such approved budgets;
provided that the Parties will review and discuss such estimated costs at the
JSC. Within […***…] after the end of each calendar quarter, Amgen will provide
BeiGene with a report of any Recoveries for such calendar quarter.

7.2.3
FTE Rate. The FTE Rate used for calculation of Costs pursuant to this
Article VII (Financial Consideration) with respect to any activity will be the
relevant FTE Rate for the calendar year in which such activity was undertaken.

7.2.4
Income Taxes. For the avoidance of doubt, income and withholding taxes imposed
on either of the Parties hereunder will not be included in cost sharing
hereunder.

7.2.5
Exchange Rate. For purposes of calculating quarterly balancing payments as set
forth in Section 7.2.7 (Calculation of Collaboration Profits), Net Revenues,
Amgen Costs and BeiGene Costs will be converted from local currency (if
different from $US) to $US in accordance with Section 8.3.3 (Conversions).

7.2.6
Net Revenues. Within […***…] after the end of each calendar quarter, BeiGene
will provide Amgen with a report of Net Revenues for such calendar quarter,
which report will contain a detailed and itemized calculation of Net Revenues
for each Product during such calendar quarter. Additionally, within […***…]
after the end of each calendar quarter, each Party will provide the other Party
with a report of any Recoveries for such calendar quarter.

7.2.7
Calculation of Collaboration Profits. BeiGene will pay Amgen for units of
Product at the Supply Price for such unit of Product and BeiGene will be
entitled to book end customer sales. Within […***…] after the end of each
quarter, Amgen will calculate and provide to BeiGene a report of the Costs each
Party is responsible for under this Section 7.2 for such quarter. Based on the
[…***…] , a compensating payment (“Compensating Payment”) will be made by Amgen
to BeiGene or BeiGene to Amgen, as applicable, in order to achieve a 50/50
Profit split. The resulting amounts will be the “Collaboration Profits” for such
calendar quarter.

Section 7.3
Example. The Collaboration Profit Schedule sets forth an example of the
Compensating Payment calculation.

Section 7.4
Calculation of Net Revenues. In calculating Net Revenues for the purposes of
this Article VII (Financial Consideration):

7.4.1
Free Products. Any disposal of Products for, or use of Products in, clinical or
pre‑Clinical Studies, given as free samples, or distributed at no charge to
patients unable to purchase Product shall […***…].

7.4.2
Non-Monetary Compensation. Upon any sale or other disposal of any Product that
should be included within Net Revenues for any consideration other than an
exclusively monetary consideration on bona fide arm’s length terms, then for
purposes of calculating the Net Revenues under this Agreement, such Product
shall be deemed to be […***…].



35



--------------------------------------------------------------------------------





7.4.3
Multi-Product Offerings. In the event a Product is sold with one or more other
products or services for a single price (together, a “Multiple Product
Offering”), Net Revenues for such Multiple Product Offering shall be calculated
by multiplying actual Net Revenues of such Multiple Product Offering by the
fraction A/(A+B) where A is the invoice price of the Product, if sold
separately, and B is the total invoice price of the other products in the
Multiple Product Offering, if sold separately. If, on a country-by-country
basis, the other products in the Multiple Product Offering are not sold
separately in said country, Net Revenues for the purpose of determining
royalties of the Multiple Product Offering shall be calculated by multiplying
actual Net Revenues of such Multiple Product Offering by the fraction A/D, where
A is the invoice price of the Product, if sold separately, and D is the invoice
price of the Multiple Product Offering. If neither the Product nor the other
products are sold separately in a given country, the Parties shall determine Net
Revenues for such Multiple Product Offering by mutual agreement based on the
relative contribution of the Product (excluding other products) and each other
product in the Multiple Product Offering.

Section 7.5
Excluded Losses. The following losses will not be charged to the Collaboration
Profit: (i) losses of a Party to the extent attributable to a breach of this
Agreement by such Party, or (ii) losses subject to indemnification pursuant to
Section 13.1 (Indemnity by BeiGene) or Section 13.2 (Indemnity by Amgen).

Section 7.6
Manufacturing Costs Calculation and True-Up. Manufacturing Standard Costs for a
Product manufactured in Amgen’s (or its designee’s) clinical (i.e.,
non-commercial) manufacturing facility, calculated as part of Amgen Pipeline
Product Global Development Costs, will be included in Amgen Pipeline Product
Global Development Costs at the time of manufacture of such Product. Prior to
Technical Feasibility, Manufacturing Actual Costs for a Product manufactured in
Amgen’s (or its designee’s) non-clinical (i.e., commercial) manufacturing
facility and intended for use in a Clinical Study, calculated as part of Amgen
Pipeline Product Global Development Costs, will be included in Amgen Costs at
the time of manufacture of such Product. After Technical Feasibility,
Manufacturing Actual Costs for a Product manufactured in Amgen’s (or its
designee’s) non-clinical (i.e., commercial) manufacturing facility and intended
for use in a Clinical Study and calculated as part of Amgen Pipeline Product
Global Development Costs, will be included in Amgen Pipeline Product Global
Development Costs at the time such Product is shipped to a site for use of such
Product in a Clinical Study. If any Product for commercial use is distributed as
samples, lost, unusable due to damage, or otherwise no longer available for
commercial sale, then […***…].In addition, due to the fact that Manufacturing
Actual Costs may not be known at the time such costs are to be included within
the Collaboration Profit, for the purposes of determining Amgen Pipeline Product
Global Development Costs for a particular calendar quarter, Amgen will, to the
extent any manufacturing costs are to be calculated using Manufacturing Actual
Costs, use the then-current estimated Manufacturing Actual Costs for such
calendar quarter. By March 31 of each calendar year, Amgen will reconcile any
estimated Manufacturing Actual Costs included in Amgen Pipeline Product Global
Development Costs in the prior calendar year with the final Manufacturing Actual
Costs for such Product and provide such reconciliation to BeiGene. If such
reconciliation evidences an over or under payment by either Party, a balancing
payment will be made between the Parties in order to maintain the intended
revenue and cost sharing allocation set forth in this Agreement within […***…]
after delivery of such reconciliation report by Amgen and agreement thereon by
the Parties.

Section 7.7
Final Balancing Payments. On a quarterly basis, a final balancing payment and
report shall be provided by Amgen to BeiGene to give effect to the Development
Cost Share Payment pursuant to Section 7.1 and the Calculation of Collaboration
Profits pursuant to Section 7.2.7. The net paying Party will make a payment
pursuant to this Section 7.7 (Final Balancing Payment) within […***…] after
delivery of the reports of BeiGene Pipeline Product Development Costs, Amgen
Pipeline Product Global Development Costs and Collaboration Profit. Payments
pursuant to this Article VII (Financial Consideration) will be made in
accordance with the provisions of Article VIII (Payments). On a quarterly basis,
on or around […***…] prior to calendar quarter end, Amgen and BeiGene shall each
provide to the other Party their then current quarterly budget, including (i)
the Global Development Budget, (ii) Commercialization Budget, (iii) profit &
loss statements (applicable for BeiGene), (iv) royalty forecast, and (v) any
other information deemed reasonably necessary for both Parties to reasonably
calculate an estimate of their respective obligations set forth in Article VIII
for the then current calendar quarter.

Section 7.8
Commercialization Budget Deadlocks. In the event that the JSC is unable to
approve an annual Commercialization Budget prior to the expiration of any such
budget, then, until approval of such budget by the Parties, each Party will be
entitled to continue the Designated Amgen Activities and Designated BeiGene
Activities, as applicable, and include its Commercialization and Related Costs,
in the calculation of Collaboration Profit for any calendar quarter not covered
by an approved budget, until such time as the aggregate Commercialization and
Related Costs of such Party included in the calculation of Collaboration Profit
for such calendar year is equal to […***…].



36



--------------------------------------------------------------------------------





Section 7.9
Overruns. Each Party will promptly notify the other Party upon becoming aware
that the anticipated Costs to be incurred by such Party for activities in or for
the Collaboration Territory for a given calendar year will be in excess of the
applicable Global Development Budget (portion applicable to the Collaboration
Territory) or Commercialization Budget. Unless otherwise agreed by the Parties
in advance, in writing, Costs reported by a Party pursuant to Section 7.2.1
(BeiGene Costs) or 7.2.2 (Amgen Costs) incurred with respect to Collaboration
Activities in excess of […***…] of the aggregate amounts budgeted to be incurred
by or on behalf of such Party for its Collaboration Activities in such calendar
year in the then-current applicable Global Development Budget (portion
applicable to the Collaboration Territory) or Commercialization Budget,
respectively, will not be included in the calculation of revenue and costs
pursuant to Section 7.2.7 (Calculation of Collaboration Profits); provided that
such BeiGene Costs and Amgen Costs in excess of such amount will be included in
the calculation of revenue and costs pursuant to Section 7.2.7 (Calculation of
Collaboration Profits) to the extent such Costs were attributable to: […***…].
In no event shall Costs reported by a Party pursuant to Section 7.2.1 (BeiGene
Costs) or 7.2.2 (Amgen Costs) incurred due to gross negligence or willful
misconduct with respect to Collaboration Activities be included in the
calculation of revenue and costs pursuant to Section 7.2.7 (Calculation of
Collaboration Profits).

Section 7.10
Royalties.

7.10.1
Pipeline ROW Royalties.

(a)
Rates. Subject to Section 9.1.4(c) and the remainder of this Section 7.10,
during the applicable Global Pipeline Royalty Term, Amgen shall pay to BeiGene
royalties on the annual Net Revenues of all Pipeline Products (excluding
AMG 510) in the ROW, as calculated by multiplying the applicable royalty rates
set forth below by the corresponding amount of incremental annual Net Revenues
of Pipeline Products in the ROW.

Aggregate Annual Net Revenues of Pipeline Products (excluding AMG 510)
Royalty Rate
For that portion of aggregate annual Net Revenues of Pipeline Products in the
ROW less than or equal to […***…] U.S. Dollars (US$[…***…])
[…***…]%
For that portion of aggregate annual Net Revenues of Pipeline Products in the
ROW greater than […***…] U.S. Dollars (US$[…***…]) and less than or equal to
[…***…] U.S. Dollars (US[…***…])
[…***…]%
For that portion of aggregate annual Net Revenues of Pipeline Products in the
ROW greater than […***…] U.S. Dollars (US$[…***…]) and less than or equal to
[…***…]U.S. Dollars (US$[…***…])
[…***…] %
For that portion of aggregate annual Net Revenues of Pipeline Products in the
ROW greater than […***…] Dollars (US$[…***…])
[…***…]%

(b)
Global Pipeline Royalty Term. Amgen shall pay BeiGene royalties as set forth in
Section 7.10.1(a) on a country-by-country and Pipeline Product by Pipeline
Product basis on Net Revenues in the ROW during the period of time beginning on
the First Commercial Sale of such Pipeline Product in such country and expiring
on the latest of (i) the date on which the Exploitation of such Pipeline Product
is no longer Covered by a Valid Claim of any Patents owned or exclusively
Controlled by Amgen in such country; (ii) the expiration of Regulatory
Exclusivity in such country; and (iii) the earlier of (x) eight (8) years from
the date of First Commercial Sale of such Pipeline Product in such country and
(y) twenty (20) years from the date of First Commercial Sale of the Product
anywhere in the world (the “Global Pipeline Royalty Term”).

(c)
If during the portion of the applicable Global Pipeline Royalty Term in a
particular country where any Pipeline Product is being sold in such country
there are Generic/Biosimilar Products with respect to such Pipeline Product
marketed in such country and the Generic/Biosimilar Market Entry Threshold is
exceeded for such Pipeline Product in such country, then the royalty rates set
forth in Section 7.10.1(a) with respect to such Pipeline Product shall be
reduced by […***…].

(d)
If Amgen enters into an agreement with a Third Party after the Effective Date
for a right or license under such Third Party’s Patents that Amgen reasonably
believes is necessary in order to Commercialize any Pipeline Product in any
country in the ROW, then Amgen may deduct from any royalty payments to BeiGene
under Section 7.10.1(a) up to […***…].



37



--------------------------------------------------------------------------------





(e)
In no event shall the royalty reductions or offsets described in Sections
7.10.1(c) or (d), alone or together, reduce the royalties payable by Amgen for a
given calendar quarter pursuant to Section 7.10.1(a) to less than […***…] of the
amounts otherwise payable by Amgen for a given calendar quarter pursuant to
Section 7.10.1(a). If Amgen is not able to take the full royalty reductions or
offsets under Sections 7.10.1(c) or (d), as applicable, as a result of the
foregoing restriction in this Section 7.10.1(e) then Amgen may […***…].

7.10.2
Post-Product Return Collaboration Territory Royalties.

(a)
Rates. On a Product-by-Product basis during the periods of time beginning from
the return of such Product to Amgen in the Collaboration Territory pursuant to
Section 5.1.2 or Section 5.1.3, as applicable, and expiring on the fifth
anniversary of the date of return of such Product, Amgen shall pay to BeiGene
royalties on the annual Net Revenues of all returned Products sold in the
Collaboration Territory, as calculated by multiplying the applicable royalty
rates set forth below for each returned In-Line Product or returned Pipeline
Product, as applicable, by the corresponding amount of annual Net Revenues of
such returned In-Line Product or returned Pipeline Product, as applicable, in
the Collaboration Territory during the applicable period of time.

Period Following Return of Product Rights to Amgen
Royalty Rate
In-Line Product
Pipeline Product
[…***…] following return of product rights for such Product
[…***…]%
[…***…]%
[…***…] following return of product rights for such Product
[…***…]%
[…***…]%
[…***…] following return of product rights for such Product
[…***…]%
[…***…]%
[…***…] following return of product rights for such Product
[…***…]%
[…***…]%
[…***…] following return of product rights for such Product
[…***…]%
[…***…]%

7.10.3
Royalty Payments and Reports. Amgen shall (i) within […***…] after the end of
each calendar quarter with respect to Net Revenues of Products in such calendar
quarter specifying for such calendar quarter (in confirmed figures, or
reasonable estimates if firm figures are not available) the amount of Net
Revenues, the royalty rate and the amount of royalty payable on such Net
Revenues and (ii) make the royalty payments owed to BeiGene hereunder in
accordance with such royalty report in arrears, within […***…] from the end of
the calendar quarter in which such payment accrues. BeiGene shall keep such
reports confidential and shall not disclose them to any Third Party other than
BeiGene’s consultants and accountants that are obligated to keep such
information confidential.

Section 7.11
Payments. Payments pursuant to this Article VII (Financial Consideration) will
be made in accordance with the provisions of Article VIII (Payments).



38



--------------------------------------------------------------------------------





ARTICLE VIII.

PAYMENTS
Section 8.1
Appropriate Measure of Value. Each of the Parties acknowledges that (i) the
value provided by the other Party hereunder is comprised of many related items,
including performance of various services, access to development, regulatory,
manufacturing and commercial expertise, clinical data and other financial and
non-financial consideration and that (ii) the amount of the Supply Price and the
ratio of cost sharing set forth herein are intended to capture such value as an
aggregate. Therefore, the increase, decrease or lapse of any particular items or
rights, including Patent rights and allocation of operational responsibilities
between the Parties, will not affect the amount of such payment or the ratio of
cost sharing, and the Parties agree that both the amount and duration of such
payment and the ratio of revenue and cost sharing are reasonable.

Section 8.2
No Other Compensation. Other than as explicitly set forth in this Agreement,
neither Party will be obligated to pay any additional fees, milestone payments,
royalties or other payments of any kind to the other hereunder.

Section 8.3
Currency.

8.3.1
Payments. All payments made hereunder between the Parties will be made in United
States Dollars (US$) or as otherwise agreed by the Parties. For the avoidance of
doubt, the Parties acknowledge that payments to Third Parties may be made in RMB
from time to time. Each Party will pay all sums due hereunder by wire transfer,
or electronic funds transfer (EFT) in immediately available funds. If the EFT
option is chosen by Amgen or BeiGene, a completed electronic funds transfer form
will be provided in a timeframe that facilitates timely payment. Each Party will
promptly notify the other Party of the appropriate account information to
facilitate any such payments. All amounts set forth in any budget established
under this Agreement will be expressed in United States Dollars (US$) and, for
reference only, also stated in RMB. Notwithstanding anything in this Agreement
to the contrary, United States Dollars (US$) shall be the controlling currency
for all purposes under this Agreement, including budgeting and cost
reimbursement, cost overruns and related calculations.

8.3.2
Invoices. The Parties shall work to ensure that an appropriately detailed
invoice is prepared and delivered in connection with the quarterly Final
Balancing Payment owed hereunder by one Party to the other. The party receiving
the quarterly Final Balancing Payment shall prepare and send the invoice to the
paying party. Payment will be made pursuant to the terms in Section 7.7.

Any invoices sent to Amgen shall be addressed to:
Amgen Inc.
Accounts Payable
PO Box 667
Newbury Park, CA 92319-0667
Attention Partnership Accounting
Any invoices sent to BeiGene shall be addressed to:
BeiGene Switzerland GmbH
Accounts Payable
c/o VISCHER AG
Aeschenvorstadt 5,
4051 Basel, Switzerland
With an electronic copy sent to: […***…]
8.3.3
Conversions. With respect to amounts required to be converted into another
currency for calculation or payment hereunder, such amounts will be converted
using a rate of exchange which corresponds to the rate used for conversion
between the relative currencies by whichever Party recorded the relevant receipt
or expenditure, for the respective reporting period in its books and records
that are maintained in accordance with U.S. GAAP or China GAAP, as the case may
be. If a Party is not required to perform such a currency conversion for its
U.S. GAAP or China GAAP reporting with respect to the applicable period, then
for such period such Party will make such conversion using the rate of exchange
which corresponds to the noon buying rate as published in the Wall Street
Journal, Eastern U.S. Edition on the second to last business day



39



--------------------------------------------------------------------------------





of the calendar quarter (or such other publication as agreed-upon by the
Parties) in which such receipt or expenditure was incurred.
Section 8.4
Audits.

8.4.1
Accounting. Each Party will keep complete and accurate records pertaining to the
activities to be conducted hereunder in sufficient detail to permit the other
Party (the “Auditing Party”) to confirm the accuracy of financial reports,
calculation of Costs (including Manufacturing Actual Costs, Amgen Pipeline
Product Global Development Costs, BeiGene Pipeline Global Development Costs and
Commercialization and Related Costs) and the amount of payments due hereunder,
and such records will be open (in such form as may be available or reasonably
requested) to inspection during the Term of this Agreement and for an additional
[…***…] following the end of the last period to which they pertain. The Auditing
Party will have the right, at its own expense to have an independent, certified
public accountant, selected by it, perform a review (once annually unless a
significant discrepancy is observed), of the records of the other Party (the
“Audited Party”) applicable to the accuracy of financial reports, calculation of
Costs (including Manufacturing Actual Costs, Amgen Pipeline Product Global
Development Costs, BeiGene Pipeline Global Development Costs and
Commercialization and Related Costs) and the amount of payments due hereunder
(including any records kept in the ordinary course of the Audited Party’s
business) during regular business hours, with not less than […***…] advance
written notice and under reasonable obligations of confidentiality. The report
of such accountant will be made available to both Parties simultaneously,
promptly upon its completion. The Auditing Party’s right to perform an audit
pertaining to any calendar year will expire […***…] after the end of such year
and the books and records for any particular calendar year will only be subject
to […***…]. Should an inspection pursuant to this Section 8.4 (Audits) lead to
the discovery of a discrepancy in the accuracy of financial reports, calculation
of Costs (including Manufacturing Actual Costs, Amgen Pipeline Product Global
Development Costs, BeiGene Pipeline Global Development Costs and
Commercialization and Related Costs) and the amount of payments due hereunder,
then the appropriate Party will pay to the other the amount of the discrepancy
(plus, if the error was in favor of the Auditing Party, interest accrued at the
Contract Interest Rate, compounded annually from the day the relevant payment(s)
were due). The Auditing Party will pay for any audit under this Section 8.4
(Audits); provided that if a payment discrepancy was greater than […***…] of the
correct amount for the audited period and the discrepancy was in favor of the
Audited Party, then the Audited Party will pay the reasonable out-of-pocket cost
of such inspection. This Section 8.4 (Audits) does not apply to or include
pharmacovigilance audits, manufacturing audits or regulatory inspections.

8.4.2
Compliance. Each Party will also keep complete and accurate records pertaining
to the activities to be conducted hereunder in sufficient detail to permit the
Auditing Party to confirm the other Party’s compliance with its obligations
under Section 12.4 (Mutual Covenants). Such records will be open (in such form
as may be available or reasonably requested) to inspection for […***…] following
the end of the period to which they pertain; provided that such records shall be
subject to audit no more than once per calendar year except in the event that
additional compliance issues are identified during such audit or otherwise, in
which case additional audits shall be permitted. The Auditing Party will have
the right to use its own internal auditing team or, at its own expense, an
external auditing team selected by it, to perform a review of the records of the
Audited Party. The audits will occur during regular business hours, with not
less than […***…] advance written notice and under reasonable obligations of
confidentiality, unless the audits are requested by a Governmental Authority, in
which case the Parties agree such notice period does not apply. The Audited
Party will cooperate with the Auditing Party and, if applicable, the
Governmental Authority, in these audits.

8.4.3
Sales Force and Other Personnel Audit. During regular business hours, with not
less than […***…] advance written notice and under reasonable obligations of
confidentiality, BeiGene will permit Amgen or its authorized representatives to:
(i) have access to the records of Sales Force Costs and Other Personnel Costs
and activities maintained by BeiGene for purposes of verifying the accuracy of
reports described in Section 5.7.1 (Reporting); and (ii) audit such records;
provided that such audits may not be performed by Amgen more than once per
calendar year, such records will be open (in such form as may be available or
reasonably requested) to inspection for at least […***…] following the end of
the period to which they pertain, and such records for any particular calendar
year will only be subject to […***…]. Any and all audits undertaken pursuant to
this Section 8.4.3 (Sales Force and Other Personnel Audits) will be performed at
the sole and exclusive expense of the Amgen and will not be included in Amgen
Costs or BeiGene Costs, as the case may be, for purposes of calculating
Collaboration Profit (Loss). If an audit reveals an



40



--------------------------------------------------------------------------------





overstatement of Sales Force Costs or Other Personnel Costs of greater than
[…***…] of the correct amount for the audited period, then BeiGene will pay the
reasonable out-of-pocket cost of such inspection.
Section 8.5
Blocked Currency. Notwithstanding anything to the contrary in this Agreement,
for any payment to a Party that is due and payable under this Agreement but is
not successfully remitted to such Party upon the first application to the
remitting bank in the Collaboration Territory by the other Party or other payor
(irrespective of whether the failure to remit payment is because of not passing
the bank verification process, or because of ad hoc measures adopted by the
Governmental Authorities in the Collaboration Territory from time to time, or
because approval is required from Governmental Authorities in the Collaboration
Territory, or for any other reason), the paying Party shall (i) as a guarantee
and not as settlement, make payment of an equivalent amount in local currency to
an account in a bank or depository in the Collaboration Territory of the payee
Party Affiliate designated by the payee Party in writing, (ii) immediately take
all steps that are necessary or appropriate to rectify the inability to pay the
payee Party, including but not limited to initiating the proper approval process
if applicable, and (iii) at such time as the inability to pay has been
rectified, immediately pay to the payee Party the original amount that was due
and payable at the time of deposit, notwithstanding any subsequent foreign
exchange fluctuations. 

Section 8.6
Taxes.

8.6.1
Withholding.

(a)
If Applicable Law requires a Party to pay or withhold Taxes with respect to any
payment to be made pursuant to this Agreement, the paying Party will notify the
other in writing of such payment or withholding requirements prior to making the
payment and provide such assistance to the receiving Party, including the
provision of such documentation as may be required by a tax authority, as may be
reasonably necessary in such Party’s efforts to claim an exemption from or
reduction of such Taxes. Except as otherwise provided in this Agreement, each
Party will withhold any Taxes required by Applicable Law to be withheld from the
amount due, remit such Taxes to the appropriate tax authority, and furnish the
other Party with proof of payment of such Taxes promptly following payment
thereof. If Taxes are paid to a tax authority, each Party will provide the other
such assistance as is reasonably required to obtain a refund of Taxes withheld,
or obtain a credit with respect to Taxes paid. In the event that the governing
tax authority retroactively determines that a payment made by a Party to the
other pursuant to this Agreement should have been subject to withholding (or to
additional withholding) for Taxes, and such Party (the “Withholding Party”)
remits such withholding Taxes to the tax authority, the Withholding Party will
have the right to offset such amount, including any interest and penalties that
may be imposed thereon (except to the extent any such interest or penalties
result from the negligence of the Withholding Party), against future payment
obligations of the Withholding Party under this Agreement (or, at the option of
the Withholding Party, the Withholding Party will have the right to invoice the
other Party for such amount, and the other Party will pay such amount within
[…***…] of the receipt of such invoice); provided that the Withholding Party may
also pursue reimbursement by any other available remedy.

(b)
BeiGene hereby represents that it is as of the Execution Date and the Effective
Date a tax resident of Switzerland and not a tax resident of China. On the basis
of such representation, the Parties acknowledge their mutual understanding that
the laws of the United States (and any state thereof) do not, as of the date
hereof, require Tax to be withheld on any payment expected to be made by Amgen
to BeiGene pursuant to this Agreement (provided that BeiGene delivers to Amgen a
properly completed Form W-8BEN-E claiming a royalty withholding tax exemption),
and absent a law, change in law, change in facts, or involuntary assessment of
Tax by a Governmental Authority of the United States (or any state thereof),
Amgen shall not withhold any Tax under the laws of the United States (or any
state thereof) with respect to payments made pursuant to this Agreement. BeiGene
shall indemnify Amgen for any Loss arising because of a failure to withhold
Taxes required to be withheld but not withheld pursuant to this Section
8.6.1(b).

(c)
On the basis of the representation in Section 8.6.1(b), the Parties acknowledge
their mutual understanding that BeiGene is a tax resident of Switzerland
entitled to the benefits of the tax treaty in effect between the United States
and Switzerland and that the laws of China do not, as of the date hereof,
require Tax to be withheld on any payment expected to be made by Amgen to
BeiGene pursuant to this Agreement, and absent a law, change in law, change in
facts, or involuntary assessment of Tax by a Governmental Authority of China,
Amgen shall not withhold any Tax under the laws of China with respect to
payments made pursuant to this Agreement (provided that BeiGene delivers to
Amgen a



41



--------------------------------------------------------------------------------





properly completed Form W-8BEN-E indicating that it is a tax resident of
Switzerland).  BeiGene shall indemnify Amgen for Losses arising because of a
failure to withhold Taxes required to be withheld but not withheld pursuant to
this Section 8.6.1(c).
8.6.2
Indirect Taxes. Unless otherwise mutually agreed by both Parties, all payments
made pursuant to this Agreement are exclusive of Indirect Taxes. If BeiGene is
liable to value-added tax and related surcharges in the Collaboration Territory
(collectively, “China Turnover Tax”) on any payment received from Amgen, BeiGene
shall separately list the amount of China Turnover Tax on its invoice to Amgen,
calculated at the rates and methods prescribed by Applicable Law, and Amgen
shall pay the amount of the China Turnover Tax to BeiGene, which shall be solely
responsible for the payment of the China Turnover Tax to the relevant
Governmental Authority. If Amgen is liable for the China Turnover Tax on any
payment received from BeiGene, Amgen shall separately list the amount of the
China Turnover Tax on its invoice to BeiGene, calculated at the rates and
methods prescribed by Applicable Law, and BeiGene shall pay the China Turnover
Tax to the relevant Governmental Authority as a withholding agent on behalf of
Amgen (but shall not withhold such tax from the payment to Amgen). If Indirect
Taxes other than China Turnover Tax are chargeable in respect of any payments,
the paying party shall pay such Indirect Taxes at the applicable rate in respect
of such payments following receipt, where applicable, of an Indirect Taxes
invoice in the appropriate form issued by the receiving Party in respect of
those payments. The Parties shall issue invoices for all amounts payable under
this Agreement consistent with Indirect Tax requirements and irrespective of
whether the sums may be netted for settlement purposes. The Parties shall
cooperate and use all reasonable efforts to obtain exemption, zero-rating, or
other preferential treatment in respect of any Indirect Tax. If any amount of
Indirect Tax is refunded by the applicable Governmental Authority or other
fiscal authority subsequent to payment, the Party receiving such refund will
transfer such amount to the paying Party within […***…] of receipt. […***…].

8.6.3
Employee Taxes. Each Party shall be responsible for taxes based on, imposed on
or calculated by reference to any person employed by that Party.

8.6.4
Cooperation and Actions Requiring Consent.

(a)
Each Party shall, with respect to any Taxes for which the other Party may be
liable, (i) reasonably assist and cooperate with the other Party in preparing
for or filing any Tax claim, Tax audit of, or dispute with any Governmental
Authority regarding, and any judicial or administrative proceeding relating to,
liability for Taxes, and in the preparation of or conduct of litigation or
investigation of claims in connection with the preparation of financial
statements or other documents to be filed with any Governmental Authority in
relation to Taxes; (ii) make available to the other Party and to any
Governmental Authority, as reasonably requested, all information, records and
documents relating to Taxes relating to the Agreement; (iii) provide timely
notice to the other Party of any pending or threatened Tax audits or assessments
relating to the Agreement, and (iv) furnish the other Party hereto with copies
of all correspondence received from any Governmental Authority in connection
with a Tax audit or information request with respect to a Tax. For the avoidance
of doubt, the cooperation noted in this Section 8.6.4 shall include signing any
Tax returns, amended Tax returns, claims or other documents with respect to any
Tax controversy or proceeding, with respect to Taxes, the retention and (upon
the other Party’s request) the provision of records and information which are
reasonably relevant to any such audit, litigation or other proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder.

(b)
A Party (the “First Party”) shall not, with respect to any Tax matter, (i)
contest an involuntary tax assessment that may give rise to a Tax for which the
other Party may be liable or incur a Loss, without the written consent of the
other Party (which consent shall not be unreasonably withheld, conditioned or
delayed), (ii) extend or waive, or cause to be extended or waived, any statute
of limitations or other period for the assessment of any Tax or deficiency,
(iii) initiate any voluntary disclosure or other communication with any
Governmental Authority, or (iv) settle any such Tax matter or contest, unless
(with respect to clauses (i), (ii), (iii) or (iv) of this Section 8.6(b), as
applicable) the First Party agrees to indemnify the other Party for the amount
of any Tax that is imposed on the other Party as a result of the First Party
taking any such action.

Section 8.7
Late Payment. Any payments or portions thereof due hereunder which are not paid
when due (other than amounts subject to a good faith dispute) will bear interest
at the Contract Interest Rate, compounded annually, calculated on the number of
days such payment is delinquent; provided that any amounts subject to such good
faith dispute



42



--------------------------------------------------------------------------------





that are subsequently determined to be owed shall be subject to such interest
calculated from the date such payment was initially due. This Section 8.7 (Late
Payment) will in no way limit any other remedies available to either Party.
Section 8.8
Change in Accounting Periods. From time to time, either of the Parties may
change its accounting and financial reporting practices from calendar quarters
and calendar years to fiscal quarters and fiscal years or vice versa. If a Party
notifies the other in writing of a change in its accounting and financial
reporting practices from calendar quarters and calendar years to fiscal quarters
and fiscal years or vice versa, then thereafter, beginning with the period
specified in the notice, the Parties will cooperate to determine a way to report
and reconcile each Party’s accounting periods so as to facilitate payments to be
made hereunder.



43



--------------------------------------------------------------------------------





ARTICLE IX.

DISTRACTING PRODUCTS
9.1.1
General. On a Product-by-Product basis and during the Exclusivity Period with
respect to such Product, except as otherwise set forth in Sections 9.1.2 (Mutual
Restrictions), 9.1.3 (Amgen Exceptions) and 9.2 (Pre-Clinical Development
Programs), each Party shall not itself (and each Party shall ensure that its
Affiliates do not), conduct or participate in, or advise, assist or enable any
of its Affiliates or any Third Party to conduct or participate in, any
Distracting Program (the “Distracting Program Restriction”) in the Collaboration
Territory or the ROW as specified in Section 9.1.2 (Mutual Restrictions) below.

9.1.2
Mutual Restrictions. With respect to each Party’s obligations, the Distracting
Program Restriction shall apply as follows:

(a)
Collaboration Territory. For a Distracting Product corresponding to a Product,
the Distracting Program Restriction shall apply to each Party’s and each of its
Affiliates’ activities with respect to such Distracting Program in the
Collaboration Territory during the applicable Exclusivity Period.

(b)
ROW. For a Distracting Product corresponding to a Product, the Distracting
Program Restriction shall apply to each Party’s and each of its Affiliates’
activities with respect to such Distracting Program in the ROW during the
applicable Exclusivity Period with respect to the corresponding Product,
provided that each Party shall be permitted to:

(i)
initiate […***…] of an […***…] Distracting Product in the ROW following […***…];
and/or

(ii)
[…***…] obtain rights to a Distracting Product and thereafter:

(A)
[…***…] such Distracting Product at any time; and

(B)
on a country-by-country basis, […***…] such […***…] Distracting Product in such
country following the […***…] in such country.

Notwithstanding anything to the contrary in this Section 9.1.2(b), except as set
forth in Section 9.1.3, in no event shall either Party […***…] with respect to a
Distracting Product that is a […***…] any time during the Exclusivity Period
with respect to such Product.
9.1.3
Amgen Exceptions. Amgen’s Distracting Program Restrictions shall not apply
[…***…]. In addition, notwithstanding anything to the contrary in Sections 9.1.1
or 9.1.2, Amgen shall be permitted to […***…] at any time. In the event that
Amgen […***…], Amgen shall notify BeiGene within […***…] of such event, which
notice shall include […***…]:

(a)
[…***…].

(b)
[…***…].

9.1.4
Suspended Products.

(a)
If BeiGene reasonably believes that a Pipeline Product has become a Suspended
Product, then BeiGene shall have the right to provide written notice to Amgen of
the same. Upon receipt of such written notice, the Parties, acting through the
JSC, shall discuss the matter within […***…] of such notice.

(b)
Thereafter, Amgen shall have the right within […***…] after the JSC meeting to
either (i) dispute such notice pursuant to Section 15.4, (ii) provide BeiGene
with a reasonable plan of action to restart substantive efforts and activities
to Develop such Product and begin such efforts and activities within […***…]
thereafter or (iii) acknowledge that such Product shall be deemed a Suspended
Product hereunder. For any Suspended Product, the Distracting Program
Restriction shall no longer apply with respect to activities in the ROW but
shall continue to apply with respect to the Collaboration Territory until the
end of the applicable Exclusivity Period.

(c)
Notwithstanding the foregoing, if at any time Amgen provides written notice to
BeiGene which notice contains a reasonable plan of action to restart substantive
efforts and activities to Develop such Suspended Product, the Suspended Product
shall no longer be deemed a Suspended Product, provided that […***…] and the
Agreements shall terminate with respect to such Product in the ROW. If BeiGene



44



--------------------------------------------------------------------------------





notifies Amgen that it will Divest or terminate all activities with respect to
such Distracting Program in accordance with Section 9.3.1 or 9.3.2 (provided
that all references to closing of the Distracting Transaction shall instead be
deemed to refer to Amgen’s notice under this subsection) then such Product shall
no longer be a Suspended Product as of the date of such termination or
Divestment of the Distracting Product.
Section 9.2
Pre-Clinical Development Activities. Notwithstanding anything in this Article IX
(Distracting Products), each Party and its Affiliates will have the right to
conduct pre-clinical development activities and non-commercial manufacturing
activities for any Distracting Products.

Section 9.3
Distracting Transactions; Notice. Notwithstanding anything to the contrary
herein, it shall not be deemed a breach of the Distracting Program Restriction
by a Distracted Party if such Distracted Party enters into a Distracting
Transaction and such Distracted Party complies with its obligations under this
Section 9.3 (Distracting Transactions; Notice). If a Party enters into a
Distracting Transaction (in each instance, the “Distracted Party”) then it will
provide notice to the other Party (the “Affected Party”), within […***…]
business days after the first public announcement or disclosure of such
Distracting Transaction and if no public announcement or disclosure occurs,
[…***…] business days after the closing of such transaction (the “Distracting
Transaction Notice”), describing in reasonable detail, to the extent permitted
by Applicable Law and without disclosing any proprietary information, the
Distracting Program. During the pendency of any potential Distracting
Transaction, and until the provisions of either Section 9.3.1 (Divestiture) or
Section 9.3.2 (Termination) are fully implemented, the Distracted Party will
Segregate the Distracting Program from programs for the Products. Any notice
provided pursuant to this Section 9.3 (Distracting Transactions; Notice) shall
include a notification as to whether the Distracted Party intends to Divest or
terminate the Distracted Program.

9.3.1
Divestiture of a Distracting Transaction. If the Distracted Party elects to
Divest a Distracting Program arising from the Distracting Transaction, then it
will Divest such Distracting Program within […***…]. If the Distracted Party
fails to complete a Divestiture of the Distracting Program within […***…], then
the Distracted Party will be deemed to have chosen to terminate the Distracting
Program, effective as of […***…] , and will promptly comply with the
requirements of Section 9.3.2 (Termination); provided that if at the expiration
of such […***…] period, the Distracted Party has agreed terms with a Third Party
to Divest the Distracting Program arising from the Distracting Transaction then
such […***…] period will be extended as required for the Distracted Party and
such Third Party to consummate the transaction, but in no event will such
extension exceed an additional […***…].

9.3.2
Termination of a Distracting Transaction. If the Distracted Party elects to
terminate a Distracting Program arising from a Distracting Transaction, it will
terminate all activities of such Distracting Program within […***…] (other than
any Clinical Studies or other activities which are being completed solely for
ethical, regulatory, or legal obligations to complete the same and not for the
purpose of obtaining Regulatory Approval). […***…]

Section 9.4
Reasonable Restrictions. The Distracted Party acknowledges the provisions of
this Article IX (Distracting Products) are reasonable and necessary to protect
the legitimate interests of the Affected Party and to encourage the free sharing
of information between the Parties with respect to Products, and the Distracted
Party agrees not to contest such limitations in any proceeding. The Distracted
Party acknowledges that the Affected Party would not have entered into this
Agreement absent the restrictions set forth in this Article IX (Distracting
Products) and that a breach or threatened breach of this Article IX (Distracting
Products) would be likely to result in irreparable harm to the Affected Party
for which there is no adequate remedy at law. Therefore, the Affected Party will
be entitled to obtain from any court of competent jurisdiction injunctive
relief, specific performance, and an equitable accounting of any earnings,
profits or benefits arising out of any such breach. Nothing in this Section 9.4
(Reasonable Restrictions) is intended or will be construed to limit in any way
either Party’s right to equitable relief or any other remedy for breach of this
or any other provision of this Agreement.



45



--------------------------------------------------------------------------------





ARTICLE X.

INTELLECTUAL PROPERTY
Section 10.1
Program Intellectual Property Ownership. Except as provided below in this
Section 10.1 (Program Intellectual Property Ownership), each Party will solely
own all right, title, and interest in and to all Program Intellectual Property
that are made by or on behalf of such Party, solely or independent of the other
Party, and all intellectual property rights related thereto, and any Program
Intellectual Property that is jointly made will be owned jointly by the Parties.
Notwithstanding the foregoing, all right, title and interest in and to any
Program Intellectual Property that constitutes improvements, modifications or
enhancements to a Product which (i) was generated or conceived by Amgen, BeiGene
or their respective Affiliates, whether solely or jointly (or together with a
Third Party), during the Term as a result of carrying out the Designated Amgen
Activities or the Designated BeiGene Activities, as applicable, (ii) is a
modification, derivative, or improvement of the Products or related to the
manufacturing or formulating of the Products or (iii) is a new or novel use of
the Products (collectively referred to herein as “Amgen Program Intellectual
Property”) shall automatically vest solely in Amgen. BeiGene, for itself and on
behalf of its Affiliates and their respective sublicensees, subcontractors,
employees, consultants and agents, hereby assigns (and to the extent such
assignment can only be made in the future hereby agrees to assign), to Amgen all
right, title and interest in and to all Amgen Program Intellectual Property.
Inventorship will be determined according to United States patent law (without
reference to any conflict of law principles). Each Party shall be solely
responsible for any compensation or remuneration for its personnel for any
Program Intellectual Property generated by such personnel in accordance with the
compensation policies of Amgen or BeiGene, as applicable, or as otherwise
required in accordance with Section 6.7 (Management of Personnel).
Notwithstanding the foregoing, if Amgen agrees to conduct (or allows BeiGene to
conduct) one or more Clinical Studies involving the combination of a Product
with a BeiGene product, then before initiating any such combination study, the
Parties shall negotiate a separate agreement with respect to the same which may,
among other things, contain different terms with respect to the supply of
Product and the ownership, prosecution, defense and enforcement of any
intellectual property arising thereunder.

Section 10.2
Copyright Ownership. Except as expressly provided in this Agreement, each Party
will own all right, title, and interest in and to all Copyrights created
pursuant to this Agreement that are authored by or on behalf of such Party,
solely or independent of the other Party, and all intellectual property rights
related thereto. The Parties will jointly own all right, title, and interest in
and to all Copyrights created pursuant to this Agreement that are authored by or
on the behalf of the Parties jointly, and all intellectual property rights
related thereto.

Section 10.3
Product Trademarks. The Parties hereby agree that in the event that BeiGene is
permitted to use a product trademark in connection with a Product, BeiGene shall
select a product trademark for use in connection with such Product; provided
that such Product Trademarks have been accepted by the Regulatory Authority and
approved by the JSC for use in the Collaboration Territory and such use is
permitted by Applicable Law; and provided further that if a product trademark
would reasonably be expected to have a material adverse impact on Amgen’s
exploitation of any Product outside the Collaboration Scope, the selection of
such product trademark by BeiGene for use in connection with a Product shall be
subject to Amgen’s prior written consent. Notwithstanding anything herein to the
contrary, Amgen will own all right, title and interest in all Product Trademarks
and any goodwill related thereto and BeiGene, for itself and on behalf of its
Affiliates and their respective sublicensees, subcontractors, employees,
consultants and agents, hereby assigns (and to the extent such assignment can
only be made in the future hereby agrees to assign) to Amgen all right, title
and interest in and to such Product Trademarks and all goodwill applicable
thereto.

Section 10.4
Joint Ownership. Except as expressly provided in this Agreement, it is
understood that neither Party will have any obligation to obtain any approval or
consent of, nor pay a share of the proceeds to or account to, the other Party to
practice or enforce Program Intellectual Property or intellectual property
(including Copyrights) owned jointly by the Parties hereunder, and each Party
hereby waives any right it may have under the laws of any jurisdiction to
require such approval, consent or accounting. Each Party agrees to cooperate
with the other Party, as reasonably requested, and to take such actions as may
be required to give effect to this Section 10.4 (Joint Ownership) in a
particular country, including by promptly executing and recording assignments
and other documents consistent with such ownership.

Section 10.5
License Grant by Amgen. Amgen hereby grants and causes its Affiliates to grant
to BeiGene and its Affiliates during the Term a co-exclusive (with Amgen),
fully-paid, royalty-free license to Amgen Intellectual Property and Program
Intellectual Property in each case to the extent Controlled by Amgen, solely
(i) to the extent necessary to conduct the Designated BeiGene Activities and
(ii) to exercise and perform BeiGene’s other rights and obligations



46



--------------------------------------------------------------------------------





under the terms of this Agreement. Such license is sublicensable by BeiGene or
its Affiliates solely in accordance with Section 6.6 (Use of Affiliates and
Third Party Contractors).
Section 10.6
License Grant by BeiGene. BeiGene hereby grants and causes its Affiliates to
grant to Amgen and its Affiliates a co-exclusive (with BeiGene), fully-paid,
royalty-free license to Program Intellectual Property solely (i) to the extent
necessary to conduct the Designated Amgen Activities and (ii) to exercise and
perform Amgen’s other rights and obligations under the terms of this Agreement.
The foregoing license is sublicensable by Amgen or its Affiliates in accordance
with Section 6.6 (Use of Affiliates and Third Party Contractors). Additionally,
BeiGene hereby grants and causes its Affiliates to grant to Amgen and its
Affiliates a non-exclusive, irrevocable, fully-paid, royalty-free, world-wide
license with the right to sublicense under any Patent within the BeiGene
Pre-Existing Intellectual Property that is used by BeiGene, or provided by
BeiGene to Amgen for use, during the Term in the performance of this Agreement
solely to the extent necessary to make, have made, sell, offer for sale and
import Products for all uses inside and outside the Collaboration Territory.

Section 10.7
Prosecution and Maintenance of Patents.

10.7.1
Amgen Intellectual Property. Subject to Section 10.13, Amgen will have the sole
right to control, itself or through outside counsel, and have final decision
making authority with respect to the worldwide (including inside and outside the
Collaboration Territory) Prosecution and Maintenance of the Patents within
(i) the Amgen Intellectual Property in the Collaboration Territory that claim a
Product, (ii) the Program Intellectual Property owned solely by Amgen, and (iii)
Amgen Program Intellectual Property, and in each case with respect to
preparation and filing for any Patent Extensions. Amgen will keep BeiGene
informed as to material developments with respect to the Prosecution and
Maintenance of such Amgen Intellectual Property including by providing copies of
all substantive office actions, examination reports, communications or any other
substantive documents to or from any patent office, including notice of all
interferences, reissues, re-examinations, inter partes reviews, post grant
proceedings, oppositions or requests for patent term extensions. Amgen will also
provide BeiGene with a reasonable opportunity to comment substantively on the
Prosecution and Maintenance of such Amgen Intellectual Property prior to taking
material actions (including the filing of initial applications), and will in
good faith consider any comments made by, and actions recommended by, BeiGene;
provided that BeiGene provides its comments consistent with any applicable
filing deadlines. The foregoing rights and obligations shall be subject to the
terms and conditions of Amgen’s in-license agreements with Third Parties with
respect to any in-licensed Intellectual Property.

10.7.2
BeiGene Intellectual Property. BeiGene will have the sole right at its sole
expense to control, itself or through outside counsel, and have final decision
making authority with respect to the Prosecution and Maintenance of the Patents
within (i) the BeiGene Pre-Existing Intellectual Property in the Collaboration
Territory that claim a Product and (ii) the Program Intellectual Property owned
solely by BeiGene.

Section 10.8
Defense and Settlement of Third Party Claims of Infringement and Other
Proceedings. If a Third Party asserts that Patents, Know-How or other rights
owned or controlled by it are infringed by the activities hereunder of either of
the Parties, then defense of such claim (an “Infringement or Invalidity Claim”)
will be managed in accordance with the provisions of Section 13.4 (Defense of
Third Party Claims), with coordination and cooperation between the Parties
occurring via the Patent Coordinators. If Amgen seeks to initiate a
nullification, declaratory judgment, revocation, or opposition proceeding
against any such Patents, Know-How or other rights in response to prospective or
actual Infringement or Invalidity Claims, the Parties will coordinate and
cooperate in regard to such proceedings in accordance with the procedures set
forth in Section 13.4 (Defense of Third Party Claims), with coordination and
cooperation between the Parties occurring via the Patent Coordinators. In the
event any such nullification, declaratory judgment, revocation, or opposition
proceeding is initiated prior to the First Commercial Sale of a Product in the
Collaboration Territory, Amgen shall be responsible for all amounts payable to a
Third Party in connection with such proceeding. The foregoing rights and
obligations shall be subject to the terms and conditions of Amgen’s in-license
agreements with Third Parties with respect to any in-licensed Intellectual
Property.

Section 10.9
Enforcement. Except as expressly set forth in this Section 10.9 (Enforcement),
each Party will retain all its rights to control the enforcement of its own
intellectual property. Subject to Section 10.13, Amgen will have the sole right
(but not the obligation) to enforce the Amgen Intellectual Property or Program
Intellectual Property against any Third Party that is developing, manufacturing,
selling, or importing a product or service that competes with a Product;
provided that BeiGene will have the right to approve or disapprove in writing
any settlement of any claim, suit or action involving intellectual property in
the Collaboration Territory that admits the invalidity or unenforceability of
BeiGene Pre-Existing Intellectual Property or imposes on BeiGene restrictions or
obligations. Amgen shall not be prohibited from entering into a settlement that
(i) does not admit the invalidity or



47



--------------------------------------------------------------------------------





unenforceability of BeiGene Pre-Existing Intellectual Property or (ii) involves
only one or more countries outside the Collaboration Territory. BeiGene shall
reasonably assist Amgen in enforcing any such rights under this Section 10.9
(Enforcement) with respect to any such enforcement in the Collaboration
Territory, including, in the event that it is determined that BeiGene is an
indispensable party to such action, by being named as a party in such action,
and cooperate in any such action at the request of Amgen. Without limiting the
foregoing, Amgen will keep BeiGene advised of all material communications,
actual and prospective filings or submissions regarding such action in the
Collaboration Territory, and will provide BeiGene copies of and an opportunity
to review and comment on any such material communications, filings and
submissions in the Collaboration Territory (provided that Amgen will have the
right to redact any device and manufacturing information and any information
relating to any product other than Products from any such materials) and will
reasonably consider comments of BeiGene. All Recoveries, after each Party is
first reimbursed for any Costs incurred in connection with enforcing or
assisting in the enforcement of such intellectual property, will be shared by
the Parties at a ratio of […***…]. The foregoing rights and obligations shall be
subject to the terms and conditions of Amgen’s in-license agreements with Third
Parties with respect to any in-licensed Intellectual Property.
Section 10.10
Patent Term Extensions. Each non-filing Party will provide reasonable assistance
to the filing Party in connection with obtaining supplementary protection
certificates, patent term extensions or similar protection for Patents in the
Collaboration Territory (“Patent Extensions”) within the Product Intellectual
Property or otherwise licensed or assigned hereunder as determined by the Patent
Coordinators. To the extent reasonably and legally required to obtain any such
Patent Extensions in the Collaboration Territory, the non-filing Party will make
available to the filing Party copies of all necessary documentation to enable
the filing Party to use the same for the purpose of obtaining Patent Extensions
in the Collaboration Territory. Notwithstanding Section 10.7 (Prosecution and
Maintenance of Patents) above, the Amgen Patent Coordinator, subject to good
faith discussions with the BeiGene Patent Coordinator, will have the right to
make the final decision as to which Patents in the Collaboration Territory
within Program Intellectual Property will be extended with respect to the
Products; provided that Amgen shall consider the impact of such final decision
on the sales of the Products in the Collaboration Territory. The foregoing
rights and obligations shall be subject to the terms and conditions of Amgen’s
in-license agreements with Third Parties with respect to any in-licensed
Intellectual Property.

Section 10.11
Trademarks.

10.11.1
Title. Amgen will own all right, title and interest in and to the Product
Trademarks. BeiGene will not, and will ensure that its Affiliates do not:
(i) challenge any Product Trademark or the registration thereof in any country;
(ii) file, register or maintain any registrations for any trademarks or trade
names that are identical or confusingly similar to any Product Trademark in any
country without the express prior written consent of Amgen; or (iii) authorize
or assist any Third Party to do the foregoing. Amgen will have the sole right to
control, itself or through outside counsel, and have final decision making
authority with respect to the worldwide (including inside and outside the
Collaboration Territory) file, register or maintain the Product Trademarks.
Amgen will keep BeiGene informed as to such actions in the Collaboration
Territory including by providing copies of all substantive filings,
communications or any other substantive documents to or from any trademark
office. Amgen will also provide BeiGene with a reasonable opportunity to comment
substantively on the filing, registering and maintaining of such Product
Trademarks inside the Collaboration Territory prior to taking material actions
(including the filing of initial applications), and will in good faith consider
any comments made by, and actions recommended by, BeiGene; provided that BeiGene
provides its comments consistent with any applicable filing deadlines. The
foregoing rights and obligations shall be subject to the terms and conditions of
Amgen’s in-license agreements with Third Parties with respect to any in-licensed
Intellectual Property.

10.11.2
Required Use and Compliance.

(a)
Promotional Materials and all packaging, labeling and package inserts for
Products in the Collaboration Scope will display the Amgen Housemarks and the
BeiGene Housemarks in equal prominence to the extent allowed by Applicable Law
and in accordance with the Commercialization Plan. Once approved by the
Regulatory Authority, Amgen will as soon as practicable label Product with
BeiGene and Amgen logos displayed of equal size with the BeiGene logo positioned
on the left or top.

(b)
Each Party agrees that it and its Affiliates will: (i) ensure that each use of
the Product Trademarks and the other Party’s Housemarks by such Party is
accompanied by an acknowledgement that such Product Trademarks are owned by
Amgen and such Housemarks are owned by the other Party; (ii) not use such
Product Trademarks or the other Party’s Housemarks in a way that might
materially prejudice their



48



--------------------------------------------------------------------------------





distinctiveness or validity or the goodwill of the other Party therein; and
(iii) not use any trademarks or trade names so resembling any of such Product
Trademarks or the other Party’s Housemarks as to be likely to cause confusion or
deception. All use of the other Party’s Housemarks shall be subject to the prior
written approval of such other Party. Each Party shall comply with the other
Party’s trademark policies and guidelines when using such other Party’s
Housemarks and shall upon written request provide samples and specimens of any
intended or prior use of such other Party’s Housemarks.
10.11.3
Product Trademark and Housemark Licenses.

(a)
To BeiGene. Amgen hereby grants to BeiGene a non-exclusive, royalty-free license
to use the Amgen Housemarks and Product Trademarks solely as set forth in the
Promotional Materials and other materials provided to it by Amgen, and solely to
develop, manufacture and commercialize Products in the Collaboration Scope in
accordance with the Global Brand Plan, the Commercialization Plan and this
Agreement.

(b)
To Amgen. BeiGene hereby grants to Amgen a non-exclusive, royalty-free license
to use the BeiGene Housemarks solely as set forth in the Promotional Materials
and other materials provided to it by BeiGene, and solely to develop,
manufacture and commercialize Products in the Collaboration Scope in accordance
with the Global Brand Plan, the Commercialization Plan and this Agreement.

10.11.4
Respect of Trademarks. BeiGene will not have, assert or acquire any right, title
or interest in or to any Amgen Housemarks or Product Trademarks or the goodwill
pertaining thereto, and Amgen will not have, assert or acquire any right, title
or interest in or to any BeiGene Housemarks or the goodwill pertaining thereto,
in each case by means of entering into or performing under this Agreement,
except in each case for the limited licenses explicitly provided in this
Agreement. BeiGene shall not use or register any mark or domain name or social
media account which is confusingly similar to the Amgen Housemarks or Product
Trademarks, without the prior written consent of Amgen, and Amgen shall not use
or register any mark or domain name or social media account which is confusingly
similar to the BeiGene Housemarks, without the prior written consent of BeiGene.

10.11.5
Notice of Infringement. Amgen and BeiGene each will monitor the Product
Trademarks against infringing uses within the Collaboration Scope and each Party
will promptly notify the other Party of any infringement or threatened
infringement of any of the Product Trademarks of which it becomes aware. Amgen
will determine what action, if any, to take in response to any such infringement
or threatened infringement of any Product Trademark. Upon the reasonable request
of Amgen, BeiGene shall provide Amgen with reasonable information and assistance
in connection with the potential infringement of the Product Trademarks in the
Collaboration Territory.

Section 10.12
Personnel Obligations. Prior to beginning any development or commercialization
of any Product under this Agreement, each employee, agent or independent
contractor of Amgen or BeiGene or of either Party’s respective Affiliates shall
be bound by non-disclosure and invention assignment obligations which are
consistent with the obligations of Amgen or BeiGene, as applicable, in this
Section 10.12 (Personnel Obligations), to the extent permitted by Applicable
Law, including: (i) promptly reporting any Program Intellectual Property
discovery, process or other intellectual property right; (ii) assigning to Amgen
or BeiGene, as applicable, all of his or her right, title and interest in and to
any Program Intellectual Property, discovery, process or other intellectual
property right; provided that, for the avoidance of doubt, the foregoing
provision shall not be applicable to an Amgen Third Party contractor
manufacturer or partner that develops or co-develops intellectual property
related to any such Product; (iii) taking actions Amgen deems reasonably
necessary to secure patent protection; (iv) performing all acts and signing,
executing, acknowledging and delivering any and all documents required for
effecting the obligations and purposes of this Agreement; and (v) abiding by the
obligations of confidentiality and non-use set forth in Article XI
(Confidentiality, Publications and Press Releases). It is understood and agreed
that such non-disclosure and invention assignment agreement need not reference
or be specific to this Agreement.

Section 10.13
No Prejudicial Action. Notwithstanding anything to the contrary in this
Agreement, Amgen hereby agrees that it shall not undertake any action, or make
any decision, with respect to the Prosecution and Maintenance of Patents
pursuant to Section 10.7.1, the defense or settlement of Infringement of
Invalidity Claims pursuant to Section 10.8 or the enforcement of Amgen
Intellectual Property or Program Intellectual Property pursuant to Section 10.9,
in each case, in the Collaboration Territory that would reasonably be expected
to […***…].



49



--------------------------------------------------------------------------------





ARTICLE XI.

CONFIDENTIALITY, PUBLICATIONS AND PRESS RELEASES
Section 11.1
Confidentiality; Exceptions. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, the Parties agree that, during the
Term and for […***…] thereafter, the receiving Party will keep confidential and
will not publish or otherwise disclose or use for any purpose any and all
information or materials related to the activities contemplated hereunder that
is furnished to it by or on behalf of the other Party pursuant to this Agreement
and is identified by the disclosing Party as confidential, proprietary or the
like or that the receiving Party has reason to believe is confidential based
upon its own similar information (collectively, “Confidential Information”). For
clarity, except for rights expressly granted herein, both Parties will have no
right to and will not utilize any Confidential Information of the other Party
for activities outside the Collaboration Scope or for activities related to
products other than the Products. Notwithstanding the foregoing, Confidential
Information will not include any information to the extent that it can be
established by written documentation by the receiving Party that such
information:

11.1.1
was obtained or was already known by the receiving Party or its Affiliates
without obligation of confidentiality as a result of disclosure from a Third
Party that the receiving Party did not know was under an obligation of
confidentiality to the disclosing Party with respect to such information;

11.1.2
was generally available to the public or otherwise part of the public domain at
the time of its disclosure to the receiving Party through no act or omission of
the receiving Party or its Affiliates in breach of this Agreement;

11.1.3
became generally available to the public or otherwise part of the public domain
after its disclosure and other than through any act or omission of the receiving
Party or its Affiliates in breach of this Agreement; or

11.1.4
was independently discovered or developed by the receiving Party or its
Affiliates (without reference to or use of Confidential Information of the
disclosing Party).

Section 11.2
Authorized Disclosure. Except as expressly provided otherwise in this Agreement,
each Party may use and disclose Confidential Information of the other Party
solely as follows: (i) as reasonably necessary in conducting the activities
contemplated under this Agreement; (ii) to the extent pertaining specifically to
a Product, for use by Amgen in connection with a Product outside the
Collaboration Scope or disclosure by Amgen to a collaborator or licensee for use
with respect to a Product outside the Collaboration Scope; (iii) to the extent
such disclosure is to a Governmental Authority, as reasonably necessary in
filing or prosecuting patent, copyright and trademark applications in accordance
with this Agreement, prosecuting or defending arbitration or litigation in
accordance with this Agreement, complying with applicable governmental
regulations with respect to performance under this Agreement, filing Regulatory
Filings, obtaining Regulatory Approval or fulfilling regulatory obligations for
a Product, or otherwise required by Applicable Law, including, but not limited
to, regulations of the Securities and Exchange Commission, the Stock Exchange of
Hong Kong Limited or similar regulatory authority, provided that if a Party is
required by Applicable Law to make any such disclosure of the other Party’s
Confidential Information it will, except where impracticable for necessary
disclosures (for example, in the event of medical emergency), give reasonable
advance notice to the other Party of such disclosure requirement and, in the
case of each of the foregoing exceptions pursuant to this subsection (iii), will
use its reasonable efforts to secure confidential treatment of such Confidential
Information required to be disclosed; (iv) to advisors (including lawyers and
accountants) on a need to know basis in support of the purposes of this
Agreement, in each case under appropriate confidentiality provisions or
professional standards of confidentiality substantially equivalent to those of
this Agreement; (v) to such Party’s […***…]; provided further, that, prior to
any such disclosure, each such disclosee is bound by written obligations of
confidentiality, non-disclosure, and non-use at least as restrictive as the
obligations set forth in this Article XI to maintain the confidentiality thereof
and not to use or disclose such Confidential Information except as expressly
permitted by this Agreement; and (vi) to the extent mutually agreed to by the
Parties. Neither Party will disclose Confidential Information of the other Party
to its personnel or to an Affiliate except to the extent such personnel or
Affiliate needs to know such information for the performance of such Party’s
activities hereunder.

Section 11.3
Confidential Treatment of Terms and Conditions. The Parties agree that the terms
and conditions of this Agreement will be Confidential Information of each Party,
and such terms and conditions will not be disclosed, except (i) as otherwise
permitted under Section 11.2 (Authorized Disclosure) and (ii) if required by
Applicable Law (including disclosure of a redacted version of this Agreement in
a filing required by the Securities and Exchange Commission, the Stock Exchange
of Hong Kong Limited or similar regulatory authority. Notwithstanding the
foregoing, with



50



--------------------------------------------------------------------------------





respect to complying with the disclosure requirements of any Governmental
Authority in connection with any required filing of this Agreement, the Parties
will consult with one another concerning which terms of this Agreement will be
requested to be redacted in any public disclosure of this Agreement, and in any
event each Party will seek reasonable confidential treatment for any public
disclosure by any such Governmental Authority.
Section 11.4
Press Releases. Notwithstanding Section 11.3 (Confidential Treatment of Terms
and Conditions), the Parties will each issue a press release to announce the
execution of this Agreement, each of which is attached hereto as the Press
Release Schedule and is for use in responding to inquiries about this Agreement.
Thereafter, BeiGene and Amgen may each disclose to Third Parties (including
media interviews and disclosures to financial analysts) the information
contained in such press release (but only such information) without the need for
further approval by the other; provided that such information is still accurate.
Each Party will have the right to issue additional press releases and
disclosures in regards to the terms of this Agreement only with the prior
written consent of the other Party, such consent not to be unreasonably
withheld, conditioned or delayed (or as required to comply with Applicable Law).
For any such proposed press release or disclosure, the disclosing Party will
provide […***…] notice to the other Party and will reasonably consider the other
Party’s comments that are provided within […***…] after such notice, or such
shorter notice and comment periods as are reasonably required under the
circumstances or by Applicable Law but not less than […***…].

Section 11.5
Confidential Information Exchanged Prior to the Effective Date. All confidential
information exchanged between the Parties and their respective Affiliates prior
to the Effective Date (including all confidential information exchanged under
the Confidential Disclosure Agreement between Amgen and BeiGene, Ltd., dated
[…***…], will be deemed Confidential Information of the disclosing Party
disclosed hereunder and will be subject to the terms of this Agreement.

Section 11.6
Publications and Program Information. Subject to Section 5.5 (Information
Concerning Products) with respect to Scientific Exchange, Amgen will have the
sole right to approve in advance publications and scientific presentations
related to the Products, such approval not to be unreasonably withheld,
conditioned or delayed, and to issue press releases (except with respect to the
terms of this Agreement, which is governed by Section 11.4 (Press Releases)) or
make other public disclosures regarding Products (including with respect to
development, commercialization and regulatory matters), and BeiGene will not do
so without Amgen’s prior written consent, except as required by Applicable Law;
provided that any publication or presentation to be made by Amgen that names
BeiGene will require the prior consent of BeiGene. Amgen will keep the relevant
committee or team informed of its general publication strategy and presentation
calendar for Products. The Parties will establish a review process for
publications and presentations related to Products specifically generated for
use in the Collaboration Territory (for clarity, excluding global publications
and presentations used in the Collaboration Territory). Amgen will consider any
reasonable comments regarding such publications and presentations specifically
generated for use in the Collaboration Territory. If there is any dispute
between the Parties with regard to a proposed publication, presentation or other
communication regarding this Agreement, such dispute shall be referred to the
JSC for resolution (with Amgen having the final decision).

Section 11.7
Attorney-Client Privilege. Neither Party is waiving, nor shall be deemed to have
waived or diminished, any of its attorney work product protections,
attorney-client privileges or similar protections and privileges as a result of
disclosing information pursuant to this Agreement, or any of its Confidential
Information (including Confidential Information related to pending or threatened
litigation) to the receiving Party, regardless of whether the disclosing Party
has asserted, or is or may be entitled to assert, such privileges and
protections. The Parties: (i) share a common legal and commercial interest in
such disclosure that is subject to such privileges and protections; (ii) are or
may become joint defendants in proceedings to which the information covered by
such protections and privileges relates; (iii) intend that such privileges and
protections remain intact should either Party become subject to any actual or
threatened proceeding to which the disclosing Party’s Confidential Information
covered by such protections and privileges relates; and (iv) intend that after
the Effective Date both the receiving Party and the disclosing Party shall have
the right to assert such protections and privileges.



51



--------------------------------------------------------------------------------





ARTICLE XII.

REPRESENTATIONS, WARRANTIES AND COVENANTS
Section 12.1
Mutual Representations and Warranties. Each of the Parties hereby represents and
warrants, as of the Execution Date and the Effective Date to the other Party as
follows:

12.1.1
it is duly organized and validly existing under the Applicable Law of its
jurisdiction of incorporation and it has full corporate power and authority and
has taken all corporate action necessary to enter into and perform this
Agreement (and, with respect to BeiGene, BeiGene shall have obtained all
necessary approvals to execute and perform this Agreement on or before the
Effective Date);

12.1.2
this Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement, and compliance with its terms and provisions, and
the consummation of the transaction contemplated hereby, by such Party will not
conflict, interfere or be inconsistent with, result in any material breach of or
constitute a material default under, any agreement, instrument or understanding,
oral or written, to which it is a party or by which it is bound, nor to its
knowledge violate any Applicable Law. The person or persons executing this
Agreement on such Party’s behalf have been duly authorized to do so by all
requisite corporate action;

12.1.3
neither it nor any of its directors, officers, nor any of its employees has been
debarred, excluded or the subject of debarment or exclusion proceedings by any
Governmental Authority;

12.1.4
neither it, nor its officers or directors are Sanctioned Persons;

12.1.5
it has not granted any right to any Third Party relating to any intellectual
property or proprietary right licensed, granted or assigned by it to the other
Party hereunder that conflicts with the rights licensed, granted or assigned to
the other Party hereunder;

12.1.6
to its knowledge, it and each of its Representatives have at all times complied
with Proper Conduct Practices in connection with the Products (this
Section 12.1.5 shall not apply to matters publicly disclosed by Amgen or its
Affiliates in filings with the U.S. Securities and Exchange Commission); and

12.1.7
it has established and maintains reasonable internal policies and controls,
including codes of conduct and ethics and reasonable reporting requirements,
intended to ensure compliance with Anti-Corruption Laws, International Trade
Laws, and other Applicable Law, to the extent applicable to such Party,
including healthcare compliance, privacy laws and data protection laws.

Section 12.2
Amgen Representations and Warranties. In addition to the representations and
warranties set forth in Section 12.1 (Mutual Representations and Warranties),
Amgen hereby represents and warrants to BeiGene that, as of the Execution Date
and the Effective Date:

12.2.1
To Amgen’s knowledge, all issued Patents within Amgen Intellectual Property
covering the composition of matter of the active ingredient of any Product in
the Collaboration Territory have been filed and maintained properly and
correctly and Amgen has not failed to pay any applicable fees on or before the
expiration of the applicable grace period for such payment.

12.2.2
It has the full right, power and authority to grant the licenses granted under
Section 10.5 (License Grant by Amgen) and neither Amgen nor its Affiliates have
granted any right or license to any Third Party relating to any of the Amgen
Intellectual Property that would conflict with or limit the scope of any of the
rights or licenses granted to BeiGene hereunder.

12.2.3
No claim has been issued and served against Amgen or any of its Affiliates that
alleges that any Patent in the Amgen Intellectual Property in the Collaboration
Territory is invalid or unenforceable.

12.2.4
Neither Amgen nor its Affiliates have received any written notice of any claim
that any Patent or Know-How (including any trade secret right) owned or
controlled by a Third Party would be infringed or misappropriated by the
development, manufacture, or commercialization of the Products in the
Collaboration Territory.

12.2.5
To Amgen’s knowledge, the development of the Products in the Collaboration Scope
by or on behalf of Amgen has been conducted in compliance in all material
respects with all Applicable Law.



52



--------------------------------------------------------------------------------





Section 12.3
BeiGene Representations and Warranties Regarding Blocking IP. In addition to the
representations and warranties set forth in Section 12.1 (Mutual Representations
and Warranties), BeiGene hereby represents and warrants to Amgen that, as of the
Execution Date and the Effective Date, to BeiGene’s knowledge, neither BeiGene
nor any of its Affiliates Controls any Patent that Covers a Product. For the
purposes of this Section 12.3, “Cover” means with respect to a Patent, a claim
that would be infringed by the exploitation of the Product.

Section 12.4
Mutual Covenants. Each Party hereby covenants to the other Party that, during
the Term:

12.4.1
it will not grant any right to any Third Party relating to any intellectual
property or proprietary right licensed or assigned by it to the other Party
hereunder that conflicts with the rights granted to the other Party hereunder;

12.4.2
it will not knowingly use in connection with the research, development,
manufacture or commercialization to take place pursuant to this Agreement any
employee, consultant or investigator that has been debarred, excluded or the
subject of debarment or exclusion proceedings by any Governmental Authority;

12.4.3
it shall comply with all Applicable Law (including Applicable Law relating to
data protection and privacy), International Trade Laws, Proper Conduct
Practices, Anti-Corruption Laws and the Quality and Compliance Standards in
connection with the performance of its rights, duties and obligations under this
Agreement;

12.4.4
it shall provide the other Party with any information required for that Party or
the Parties to comply with International Trade Laws;

12.4.5
it shall for the Term of this Agreement and […***…] thereafter maintain complete
and accurate books, accounts, invoices and reasonably detailed records related
to this Agreement or any work conducted for or on behalf of such Party under
this Agreement including all records required to establish compliance with
Section 12.4.3 above;

12.4.6
it shall promptly provide the other Party with written notice of the following
events:

(a)
upon becoming aware of any breach or violation by a Party of any representation,
warranty or undertaking set forth in Section 12.4.3 above or Section 12.4.11
below and in such case it shall cooperate with the other Party in any resulting
formal or informal investigation related thereto;

(b)
upon receiving a formal or informal notification that it is the target of a
formal or informal request for information, subpoena, investigation, litigation,
penalty or claim from any Governmental Authority for violation or potential
violation of any Anti-Corruption Law, Proper Conduct Practices, or International
Trade Laws;

12.4.7
if either Party requests that the other Party complete a compliance
certification certifying compliance with Section 12.4.3 above, which request
shall occur no more than once per calendar year, such other Party shall promptly
complete and deliver such compliance certification truthfully and accurately in
the form set forth in the Compliance Certification Schedule;

12.4.8
if either Party requests that the other Party provide additional information as
may be reasonably necessary to verify compliance with the obligations set forth
in Section 12.4.3 above, such other Party shall promptly provide such additional
information;

12.4.9
prior to beginning any development or commercialization of any Product under
this Agreement, each employee, agent or independent contractor of Amgen or
BeiGene or of either Party’s respective Affiliates involved in the development
or commercialization of any Product shall be required to undergo compliance
training with respect to Proper Conduct Practices and Anti-Corruption Laws;

12.4.10
it shall use only legitimate and ethical business practices (including Proper
Conduct Practices) in connection with activities conducted in connection with
this Agreement whether directly, through the use of Representatives or
otherwise, and shall not take any action that would subject any other Party to
penalties under any Applicable Law;

12.4.11
it shall comply with all applicable International Trade Laws and their
respective regulations and obtain all import, export, re-export approvals and
licenses required for any goods, services and technical data exchanged or
delivered by it and shall retain documentation to support compliance with those
laws and regulations, in each case, in connection with activities conducted in
connection with this Agreement;



53



--------------------------------------------------------------------------------





12.4.12
it will not export, directly or indirectly, any technical information acquired
from any other Party under this Agreement or any products using such technical
information to a location or in a manner that at the time of export requires an
export license or other governmental approval, without first obtaining the
written consent to do so from the appropriate agency or other Governmental
Authorities in accordance with International Trade Laws or other Applicable Law;
and

12.4.13
it shall cause its Affiliates and its and their officers, directors, employees
and agents to comply with this Agreement, including the covenants in this
Section 12.4 (Mutual Covenants).

Section 12.5
Privacy and Data Protection. Without limiting each Party’s respective
obligations elsewhere in the Agreement, each Party, as applicable, agrees that
where a Party determines the purpose and means of processing personal
information, such Party is: (a) acting as a “controller” (as defined under
applicable law) of such information; and (b) shall comply with all applicable
data privacy and protection laws applicable to a controller, which shall include
employing and maintaining appropriate Security (as defined below) to protect
such information. “Security” means technological, physical and administrative
controls, including, but not limited to, policies, procedures, organizational
structures, hardware and software functions, as well as physical security
measures, the purpose of which is, in whole or part, to ensure the
confidentiality, integrity or availability of personal information. The Parties
further agree to cooperate with each other to execute any necessary
international data transfer agreements, including the execution of (i) EU
Standard Contractual Clauses and (ii) any other data transfer agreements
required under China law or other Applicable Law, in each case, as necessary to
effectuate the compliant transfer of personal information between countries.
Without limiting the foregoing, where either Party is acting as “processor” (as
defined under applicable law) of the other Party, such Party shall comply with
the terms of the Privacy and Data Protection Schedule attached hereto.

Section 12.6
Information Security. The Parties agree to comply with the Information Security
Schedule attached hereto (the “Information Security Schedule”) and the
following:

(i)
a mechanism to determine and promptly report suspected Security Breaches in
accordance with the Information Security Schedule;

(ii)
controls to ensure the return or destruction, at the other Party’s direction, of
Data as required under this Agreement;

(iii)
a process for maintaining the confidentiality, integrity, security and
availability of Data; and

(iv)
methods for controlling access to Data, which shall include (a) permitted access
methods; (b) an authorization process for users’ access and privileges; and
(c) maintenance of a list of authorized users, in accordance with the Data.

Section 12.7
Disclaimer of Warranties. EXCEPT AS SET FORTH IN THIS ARTICLE XII
(REPRESENTATIONS AND WARRANTIES), BEIGENE AND AMGEN EXPRESSLY DISCLAIM ANY AND
ALL REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE,
WITH RESPECT TO THE COLLABORATION, PRODUCT INTELLECTUAL PROPERTY, AMGEN
HOUSEMARKS, BEIGENE HOUSEMARKS, PRODUCT TRADEMARKS, THIS AGREEMENT, OR ANY OTHER
SUBJECT MATTER RELATING TO THIS AGREEMENT, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OR NONINFRINGEMENT
OF INTELLECTUAL PROPERTY RIGHTS.

Section 12.8
Limitation of Liability. NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN,
OTHER THAN TO THE EXTENT RESULTING FROM EITHER PARTY’S BREACH OF ARTICLE IX
(DISTRACTING PRODUCTS) OR ARTICLE XI (CONFIDENTIALITY, PUBLICATIONS AND PRESS
RELEASES) OR EITHER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN NO EVENT
WILL BEIGENE OR AMGEN BE LIABLE TO THE OTHER PARTY OR ANY OF ITS AFFILIATES FOR
ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES
(INCLUDING LOST PROFITS, BUSINESS OR GOODWILL) SUFFERED OR INCURRED BY SUCH
OTHER PARTY OR ITS AFFILIATES IN CONNECTION WITH A BREACH OR ALLEGED BREACH OF
THIS AGREEMENT. THE FOREGOING SENTENCE WILL NOT LIMIT THE OBLIGATIONS OF EITHER
PARTY TO INDEMNIFY THE OTHER PARTY FROM AND AGAINST SUCH DAMAGES AS ARE AWARDED
TO A THIRD PARTY WITH RESPECT TO THIRD PARTY CLAIMS UNDER SECTION 13.1
(INDEMNITY BY BEIGENE) OR SECTION 13.2 (INDEMNITY BY AMGEN).



54



--------------------------------------------------------------------------------





ARTICLE XIII.

INDEMNIFICATION AND INSURANCE
Section 13.1
Indemnity by BeiGene. BeiGene will defend, indemnify, and hold harmless Amgen,
its Affiliates, and their respective directors, officers, employees, agents and
representatives (collectively, “Amgen Indemnitees”), at BeiGene’s cost and
expense, from and against any and all liabilities, losses, costs, damages, fees
or expenses (including reasonable legal expenses and attorneys’ fees)
(collectively, “Losses”) arising out of any Third Party Claims brought against
any Amgen Indemnitee to the extent such Losses result from: (i) the negligence
or willful misconduct of BeiGene or its Affiliates (or any employees, agents or
representatives of any of them) in performing under this Agreement; (ii) a
breach by BeiGene of Applicable Law or this Agreement, including the failure of
BeiGene’s representations or warranties in Article XII (Representations and
Warranties) to be true in any material respect; or (iii) any product liability
claims to the extent arising from the failure by BeiGene, its Affiliates or
contractors in connection with the mishandling or improper storage of Products.
The indemnification obligations under this Section 13.1 (Indemnity by BeiGene)
exclude Losses to the extent they arise from (i), (ii) or (iii) below in
Section 13.2 (Indemnity by Amgen) or are subject to a right of indemnification
under the Supply Agreement.

Section 13.2
Indemnity by Amgen. Amgen will defend, indemnify, and hold harmless BeiGene, its
Affiliates, and their respective directors, officers, employees, agents and
representatives (collectively, “BeiGene Indemnitees”), at Amgen’s cost and
expense, from and against any and all Losses arising out of any Third Party
Claims brought against any BeiGene Indemnitee to the extent such Losses result
from: (i) the negligence or willful misconduct of Amgen or its Affiliates (or
any employees, agents or representatives of any of them) in performing under
this Agreement; (ii) a breach by Amgen of Applicable Laws or this Agreement,
including the failure of Amgen’s representations or warranties in Article XII
(Representations and Warranties) to be true in any material respect; (iii) any
product liability claims to the extent arising from the failure of a Product to
conform with the Product specifications at the time of delivery by Amgen, its
Affiliates or contract manufacturers. The indemnification obligations under this
Section 13.2 (Indemnity by Amgen) exclude Losses to the extent they arise from
(i), (ii) or (iii) above in Section 13.1 (Indemnity by BeiGene) or are subject
to a right of indemnification under the Supply Agreement.

Section 13.3
Claim for Indemnification. Whenever any Third Party Claim or Loss arises for
which a BeiGene Indemnitee or an Amgen Indemnitee (the “Indemnified Party”) may
seek indemnification under this Article XIII (Indemnification and Insurance),
the Indemnified Party will promptly notify the other Party (the “Indemnifying
Party”) of the Third Party Claim or Loss; provided that the failure by an
Indemnified Party to give such notice will not relieve the Indemnifying Party of
its indemnification obligation under this Agreement except and only to the
extent that the Indemnifying Party is actually prejudiced as a result of such
failure. The Indemnifying Party will have exclusive control of the defense and
settlement of all Third Party Claims for which it is responsible for
indemnification and will assume defense thereof at its own expense promptly upon
notice of such Third Party Claim. In no event will the Indemnifying Party settle
such Third Party Claim without the prior written consent of the Indemnified
Party, unless such settlement: (i) includes a complete release of the
Indemnified Party from liability with respect to the Third Party Claim
(including any cost sharing under this Agreement); and (ii) does not include any
admission of wrongdoing by the Indemnified Party or a stipulation that any
intellectual property or proprietary right of the Indemnified Party is invalid
or unenforceable; provided that in the event consent is required by the
Indemnifying Party for a settlement such consent shall not unreasonably
withheld, conditioned or delayed. In the event of a disagreement regarding such
settlement, such matter shall be escalated to the JSC. Notwithstanding the
foregoing, the Indemnifying Party shall not be prohibited from entering into a
settlement that involves one or more countries in addition to Collaboration
Territory so long as such settlement does not result in any liability or
admission of wrongdoing by the Indemnified Party or a stipulation that any
intellectual property or proprietary right of the Indemnified Party is invalid
or unenforceable. The Indemnified Party will have the right to employ separate
counsel at the Indemnifying Party’s expense and to control its own defense of
the applicable Third Party Claim if: (i) there are or may be legal defenses
available to the Indemnified Party that are different from or additional to
those available to the Indemnifying Party; or (ii) in the reasonable opinion of
counsel to the Indemnified Party, a conflict or potential conflict exists
between the Indemnified Party and Indemnifying Party that would make such
separate representation advisable. For the avoidance of doubt, any Third Party
Claims or Losses, to the extent indemnifiable pursuant to this Section 13.3,
shall be excluded from the definition of “Commercialization and Related Costs.”

Section 13.4
Defense of Third Party Claims.

13.4.1
All Third Party Claims except Infringement and Invalidity Claims. Except as
otherwise provided in Section 13.3 (Claim for Indemnification) and excluding
Infringement or Invalidity Claims, each Party (such Party referred to as the
“Defending Party”) will have the sole right, but not the obligation, to defend
against



55



--------------------------------------------------------------------------------





any Third Party Claims made against it with respect to its activities hereunder.
Each Party will notify the other Party (the “Assisting Party”) as promptly as
practicable if any such Third Party Claim is commenced or threatened against it.
The Assisting Party will reasonably assist the Defending Party and cooperate in
any such litigation at Defending Party’s reasonable request. Without limiting
the foregoing, the Defending Party will keep the Assisting Party advised of all
material communications and actual and prospective filings or submissions
regarding such action, and will provide the Assisting Party copies of and an
opportunity to review and comment on any such communications, filings and
submissions; provided that each Party will have the right to redact from any
information disclosed to the other hereunder any information relating to a
product other than a Product or relating to a device used in connection with, or
the manufacture of, a Product. The Defending Party will control the defense and
settlement of Third Party Claims, with the documented out-of-pocket costs
thereof being included in Commercialization and Related Costs, to the extent
provided in the definition of “Commercialization and Related Costs.” The
Defending Party will not settle such Third Party Claim without the prior written
consent of the other Party, unless such settlement: (i) includes a complete
release of the Assisting Party from liability with respect to the Third Party
Claim (including any cost sharing under this Agreement); and (ii) does not
include any admission of wrongdoing by the Assisting Party; provided that in the
event consent is required by the other Party for a settlement such consent shall
not be unreasonably withheld, conditioned or delayed. In the event of a
disagreement regarding such settlement, such matter shall be escalated to the
JSC. In the event that a Third Party Claim is brought against both of the
Parties (a “Joint Claim”), then the Parties will determine whether to defend
against such Joint Claim, which of the Parties should be the Defending Party or
whether the Parties should jointly control such defense and the strategy for
such defense. This Section 13.4 (Defense of Third Party Claims) will not apply
to employment or similar personnel‑related claims.
13.4.2
Infringement or Invalidity Claims. Amgen will have the right to defend against
any Infringement or Invalidity Claims brought against either Party or their
respective Affiliates in the Collaboration Territory. Each Party will notify the
other Party as promptly as practicable if any Infringement or Invalidity Claim
is commenced or threatened against it. BeiGene will reasonably assist Amgen and
cooperate in any such litigation at Amgen’s reasonable request. Without limiting
the foregoing, Amgen will keep BeiGene advised of all material communications
and actual and prospective filings or submissions regarding such action in the
Collaboration Territory, and will provide BeiGene copies of and an opportunity
to review and comment on any such communications, filings and submissions in the
Collaboration Territory and will in good faith consider any comments made by,
and actions recommended by, BeiGene; provided that BeiGene provides its comments
consistent with any applicable filing deadlines; provided further that each
Party will have the right to delete from any information disclosed to the other
hereunder any information relating to a product other than a Product or relating
to a device used in connection with, or the manufacture of, a Product. Subject
to this Section 13.4.2, Amgen will control the defense and settlement of
Infringement or Invalidity Claims. The documented out-of-pocket costs of
defending and settling Infringement or Invalidity Claims shall be included in
Commercialization and Related Costs, to the extent provided in the definition of
“Commercialization and Related Costs.” Amgen will not settle such Infringement
or Invalidity Claim in the Collaboration Territory without the prior written
consent of BeiGene unless such settlement: (i) includes a complete release of
BeiGene from liability with respect to the Infringement or Invalidity Claim
(including any cost sharing under this Agreement); and (ii) does not include any
admission of wrongdoing by BeiGene; provided that in the event consent is
required by BeiGene for a settlement such consent shall not unreasonably
withheld, conditioned or delayed. In the event of a disagreement regarding such
settlement, such matter shall be escalated to the JSC. Notwithstanding the
foregoing, Amgen shall not need BeiGene’s prior written consent to enter into a
settlement agreement that (i) resolves an Infringement or Invalidity Claim in
one or more countries in addition to the Collaboration Territory or (ii)
resolves an Infringement or Invalidity Claim in one or more countries outside
the Collaboration Territory so long as, in the case of either (i) or (ii), such
settlement does not result in any admission of wrongdoing by BeiGene. If the
Parties cannot agree on the costs of defending and settling Infringement or
Invalidity Claims in the event of such settlement without the consent of
BeiGene, the Parties shall resolve such dispute in accordance with Section 15.4
(Governing Law; Dispute Resolution). Notwithstanding the foregoing any
Infringement or Invalidity Claims relating to a nullification, declaratory
judgment, opposition or revocation proceeding against any Product Intellectual
Property will be subject to the provisions of Section 10.8 (Defense and
Settlement of Third Party Claims of Infringement and Other Proceedings). The
coordination and cooperation set forth in this Section 13.4.2 will be
accomplished via the Patent Coordinators. Amgen shall be responsible for […***…]
of all amounts payable to a Third Party under an Infringement or Invalidity
Claim in the Collaboration Territory, and BeiGene shall be responsible for
[…***…] of all amounts payable to a Third Party under an Infringement or
Invalidity Claim in the Collaboration Territory. Notwithstanding the foregoing,
each Party acknowledges



56



--------------------------------------------------------------------------------





and agrees that this Section 13.4.2 is the exclusive remedy for Infringement or
Invalidity Claims and, therefore, any Losses arising out of any Infringement or
Invalidity Claims subject to this Section 13.4.2 shall be disregarded for the
purpose of indemnification under Section 13.1 (Indemnity by BeiGene) and
Section 13.2 (Indemnity by Amgen).
Section 13.5
Insurance. Each of the Parties will, at their own respective expense (and not
subject to cost sharing hereunder) procure and maintain during the Term,
insurance policies adequate to cover their obligations hereunder and consistent
with the normal business practices of prudent pharmaceutical companies of
similar size and scope (or reasonable self-insurance sufficient to provide
materially the same level and type of protection). Such insurance will not
create a limit to either Party’s liability hereunder.

Section 13.6
Guarantee. In connection with this Agreement, BeiGene Parent and BeiGene have
entered into that certain Guarantee Agreement, dated as of the date hereof, and
attached hereto as a schedule to this Agreement (the “Guarantee Agreement”),
under which BeiGene Parent unconditionally guarantees the payment and
performance of any and all obligations of BeiGene, and agrees to be jointly and
severally liable with BeiGene, for the performance of any and all of BeiGene’s
obligations hereunder and under the terms and conditions of any applicable
Transition Services Agreement and any applicable Reverse Transition Services
Agreement.



57



--------------------------------------------------------------------------------





ARTICLE XIV.

TERM AND TERMINATION; REVERSION OF PRODUCTS; CAPABILITY BUILD
Section 14.1
Term. Except for the terms and conditions of Article XI and Article XII, which
shall become effective on the Execution Date, this Agreement shall become
effective on the later of (i) the date on which the applicable waiting period
under the HSR Act with respect to the transactions contemplated by the Share
Purchase Agreement expires or is terminated, (ii) the date on which BeiGene
issues all of the equity contemplated under the Share Purchase Agreement to
Amgen or its designated Affiliate after having obtained all necessary consents
and approvals (including shareholder approval in accordance with the rules of
the Hong Kong Stock Exchange) and (iii) January 1, 2020 (the “Effective Date”).
This Agreement will become effective on the Effective Date and will continue
until the expiration of the Term for all Products, unless terminated earlier in
accordance with this Article XIV.

Section 14.2
Mutual Termination Rights for the Agreement. Either Party may terminate this
Agreement in its entirety upon written notice to the other Party:

14.2.1
Material Breach. If the other Party is in material breach of this Agreement,
then the non-breaching Party may terminate this Agreement in its entirety by
providing written notice to the breaching Party of such material breach
(specifying the nature of the breach in reasonable detail) and termination;
provided that except as otherwise provided in Section 14.2.3, (i) to the extent
that such material breach is with respect to the failure of a Party to comply
with its diligence obligations under this Agreement (including in Sections 2.1,
3.1.2, 3.2.1, 5.1.2, 5.1.3 and 6.2) with respect to one or more Products, the
non-breaching Party shall only have the right to terminate this Agreement with
respect to such Product or Products under Section 14.3 (Mutual Termination
Rights for a Product), and (ii) subject to the foregoing, the breaching Party
(or its Affiliate) shall have an opportunity to cure (if such breach is capable
of cure or remedy and provided that a similar breach has not previously occurred
two or more times in the prior […***…] period) such material breach within
[…***…] after the receipt of such notice. During any such […***…] cure period,
either Party may require that the Designated Officers meet and confer in good
faith to resolve such breach condition. So long as the breaching Party is
demonstrating Commercially Reasonable Efforts to cure such material breach, the
breaching Party (or its Affiliate) shall have an additional […***…] to cure such
material breach.

14.2.2
Insolvency. If the other Party, or an Affiliate which controls such Party (as
the term “control” is defined in Section 1.3 (“Affiliate”)), suffers an
Insolvency Event, then the non-affected Party may terminate this Agreement in
its entirety upon written notice to the other Party.

14.2.3
Breach of Proper Conduct Practices. If either Party reasonably determines that
the other Party (including through any Representative or Third Party engaged by
the other Party) has failed to comply with the Proper Conduct Practices, such
Party shall promptly notify the other Party in writing, and, such Party shall
take such actions as are reasonably necessary or as reasonably requested by the
other Party in order to mitigate the effects of such failure to comply, and to
avoid the continuation or reoccurrence of such failure or similar failures to
comply with such Proper Conduct Practices. If the other Party is negligent in
undertaking such remedial or mitigating actions, the notifying Party may
terminate this Agreement in its entirety by providing written notice to the
other Party.

14.2.4
Change in Legal or Political Landscape. If any event, occurrence, fact,
condition or change in the legal, regulatory or political landscape in the
United States or the Collaboration Territory (each, a “Material External
Change”) occurs after the Effective Date that results in a reduction in the
Parties’ respective share of the economic return under this Agreement by more
than […***…] (an “Adverse Economic Impact”), then the affected Party may require
that the Designated Officers meet and confer in good faith to consider
amendments to this Agreement to address the Adverse Economic Impact in order to
achieve the same economics on a pro rata basis as originally contemplated by the
Parties hereunder. If the Designated Officers are unable to mutually agree on
such actions within […***…] after the Designated Officers first meet to consider
such matter, then the affected Party may designate the matter for mediation and
arbitration pursuant to Section 15.4.3 below, provided, however, if the Adverse
Economic Impact cannot reasonably be solved through amendment to the Agreement
and such Adverse Economic Impact continues for no less than […***…], then the
affected Party may terminate this Agreement at the end of such […***…] period
upon written notice to the other Party; provided that […***…]. Notwithstanding
the foregoing, if the Parties cannot reach agreement with respect to the
foregoing […***…], either Party may request such Dispute be arbitrated in
accordance with Section 15.4.4.



58



--------------------------------------------------------------------------------





Section 14.3
Mutual Termination Rights for a Product. Either Party may terminate the
Agreement on a Product-by-Product basis upon written notice to the other Party
if the other Party is in material breach of this Agreement with respect to one
or more Products (but less than all Products included in this Agreement), then
the non-breaching Party may terminate this Agreement with respect to such one or
more such Products by providing written notice to the breaching Party of such
material breach (specifying the nature of the breach in reasonable detail) and
termination; provided that the breaching Party (or its Affiliate) shall have an
opportunity to cure (if such breach is capable of cure or remedy and provided
that a similar breach has not previously occurred two or more times in the prior
[…***…] period) such material breach within […***…] after the receipt of such
notice. During any such […***…] cure period, either Party may require that the
Designated Officers meet and confer in good faith to resolve such breach
condition. So long as the breaching Party is demonstrating Commercially
Reasonable Efforts to cure such material breach, the breaching Party (or its
Affiliate) shall have an additional […***…] to cure such material breach.

Section 14.4
Mutual Termination Rights for Commercial Viability in the Collaboration
Territory. In the event either Party has a good faith concern that (i) the
launch or continued Commercialization of the Product in the Collaboration
Territory is not likely to be commercially viable for the Parties with
Commercially Reasonable Efforts, based upon credible evidence, such as any
decision by a Regulatory Authority to require significant additional information
before or on condition of granting Regulatory Approval, or (ii) the
Commercialization of the Product in the Collaboration Territory is not
reasonably expected to be commercially viable over the expected or remaining
lifecycle of the Product, based upon credible evidence, such as any decision by
a Regulatory Authority in the Collaboration Territory regarding Product labeling
or reimbursement, or […***…], such Party may raise such concern for discussion
by the JSC. If after discussion with the JSC and escalation to the Designated
Officers the Parties disagree on whether to launch or commercialize the Product
in the Collaboration Territory, then the Party that desires to not launch or
commercialize the Product shall have the right to terminate this Agreement with
respect to such Product upon at least […***…] prior written notice to the other
Party, provided that if Amgen is the terminating Party, BeiGene shall have the
option to continue development and/or commercialization of such Product in the
Collaboration Territory pursuant to Section 14.5 (Termination Rights for
Suspension of a Pipeline Product).

Section 14.5
Termination Rights for Suspension of a Pipeline Product. Amgen may terminate
this Agreement in its sole discretion with respect to a Suspended Product which
remains a Suspended Product for at least […***…], provided that:

14.5.1
BeiGene can request agreement from Amgen to […***…]; or

14.5.2
If Amgen does not agree to […***…] subject to […***…].

14.5.3
For clarity, a Suspended Product for which BeiGene exercised its right and the
Parties have reached an agreement pursuant to Section 14.5.1 or 14.5.2 shall
nonetheless be deemed a Product that is terminated from this Agreement in the
ROW (and thus no longer subject to the Distracting Program Restriction in the
ROW), but shall continue to be a Product under this Agreement in the
Collaboration Territory (and thus remains subject to the Distracting Program
Restriction in the Collaboration Territory).

Section 14.6
General Effects of Product Reversion, Expiration or Termination. Product
Reversion or expiration or termination of this Agreement (whether as a whole or
with respect to a particular Product) for any reason shall have the following
effects with regard to the relevant Product(s):

14.6.1
any liabilities or obligations previously accrued with respect to the applicable
Product(s) shall survive with respect to the applicable Product(s);

14.6.2
BeiGene shall transfer to Amgen and assign all right title and interest in any
and all assets and intellectual property owned or Controlled by BeiGene which
are exclusively related to the applicable Product(s);

14.6.3
BeiGene shall return to Amgen or destroy (and certify such destruction to Amgen)
all Amgen Confidential Information and Amgen shall return to BeiGene or destroy
(and certify such destruction to BeiGene) all BeiGene Confidential Information
related to the applicable Product(s);

14.6.4
BeiGene shall, to the extent permitted by Applicable Law and as requested by
Amgen, assign any Third Party contracts exclusively related to the applicable
Products(s) in the Collaboration Territory to Amgen or its designee (including
by requesting and using good faith efforts to obtain any required consents);

14.6.5
BeiGene and Amgen shall continue to share in Collaboration Profits and continue
to pay Global Development Costs-Share Payments related to the applicable
Product(s) incurred prior to the effective date of such expiration or
termination;



59



--------------------------------------------------------------------------------





14.6.6
the Parties shall transition responsibility for Commercialization of the
applicable Product(s) to Amgen in accordance with Section 14.9 (Transition
Obligations);

14.6.7
except in the event of termination by Amgen pursuant to Section 14.2.1
(Termination for Breach) or Product Reversion, BeiGene shall have a reasonable
period (not to exceed […***…]) to sell off the inventory of the applicable
Product(s);

14.6.8
Amgen shall have the right to reacquire some or all of the inventory of the
applicable Product(s), as requested by Amgen, in possession of BeiGene and its
Affiliates at […***…] of the Manufacturing Actual Cost for such inventory;

14.6.9
all rights granted by BeiGene to its Affiliates or sublicensees (other than
those included in a third party contract to be assigned to Amgen pursuant to
Section 14.6.4) hereunder shall terminate;

14.6.10
BeiGene shall execute any assignments requested by Amgen to perfect its right,
title and interest in all Promotional Materials, training materials, Regulatory
Filings and Regulatory Approvals and Product Trademarks for such Product(s) to
Amgen and shall take such actions reasonably necessary to ensure such Regulatory
Filings and Regulatory Approvals for such Product(s) are in Amgen’s name;

14.6.11
as of the effective date of such termination, BeiGene hereby assigns all of its
joint right, title and interest in and to the Joint Development Data related to
the applicable Product(s) to Amgen;

14.6.12
the license grant from BeiGene to Amgen pursuant to Section 10.6 (License Grant
by BeiGene) shall survive and the license grants from Amgen to BeiGene pursuant
to Section 3.1.5 (Ownership of Development and Safety Data) and Section 10.5
(License Grant by Amgen) shall terminate;

14.6.13
Amgen shall have the right to control all recalls of the applicable Product(s)
in the Collaboration Territory, and BeiGene shall provide any reasonable
assistance requested by Amgen in connection therewith; and

14.6.14
BeiGene shall transition or complete (as set forth in the applicable Reverse
Transition Services Agreement) at Amgen’s cost any ongoing Clinical Studies
which it or its Affiliates is conducting in the Collaboration Territory.

14.6.15
Any termination or expiration of this Agreement shall be without prejudice to
any other right or remedy to which a Party may be entitled. Upon the expiration
of this Agreement or the termination of this Agreement (whether as a whole or
with respect to a particular Product), all Regulatory Filings, Regulatory
Approvals and other proprietary information relating to the applicable
Product(s) shall remain Amgen Confidential Information.

14.6.16
If any approval, consent or waiver with respect to any right, contract or asset
that is to be assigned pursuant to Section 14.6 or the applicable Reverse
Transition Services Agreement shall not have been obtained prior to Product
Reversion, termination or expiration, BeiGene shall, and shall cause its
Affiliates to, use their respective commercially reasonable efforts to obtain
all necessary approvals, consents and waivers to the assignment and transfer
thereof. Without limiting the foregoing, until such assignment and transfer is
completed or otherwise with respect to any asset or contract which is used or
related to but not exclusively used or related to the Product which is subject
to the Product Reversion or termination and thus not being assigned and
transferred, BeiGene shall, and shall cause its Affiliates to, use their
respective commercially reasonable efforts to provide to Amgen substantially
comparable benefits thereof and enforce, at the request of and for the account
of Amgen, any rights of BeiGene or its Affiliates arising under such rights,
contracts or assets.

Section 14.7
Product Reinstatement.

14.7.1
If this Agreement is terminated by Amgen with respect to a Product in accordance
with Section 14.4 (Mutual Termination Rights for Commercial Viability in the
Collaboration Territory) or Section 14.5 (Termination Rights for Suspension of a
Pipeline Product) and after such termination with respect such Product, Amgen
initiates clinical Development or Commercialization of such Product, then Amgen
shall provide written notice to BeiGene within […***…] of such event, which
notice shall include a data package containing relevant information Controlled
by Amgen applicable to the pre-clinical and clinical Development of such
terminated Product and its business case for reinstating the Product. Within
[…***…] after receiving the aforementioned notice, BeiGene shall notify Amgen as
to whether it desires such terminated Product to be



60



--------------------------------------------------------------------------------





reinstated as a Product under this Agreement (such notification date, the
Product Reinstatement Notice Date).
14.7.2
If BeiGene does not timely provide notice that it desires such terminated
Product to be reinstated as a Product, the terminated Product shall remain a
terminated Product and Amgen shall have no further obligations under this
Agreement with respect to such Product.

14.7.3
If BeiGene does timely provide notice that it desires such terminated Product to
be reinstated as a Product and is not conducting or participating in, or
advising, assisting or enabling any Third Party to conduct or participate in,
any Distracting Program corresponding to such reinstated Product, the terminated
Product shall be reinstated as a Product under this Agreement provided that if
BeiGene does timely provide notice that it desires such terminated Product to be
reinstated as a Product but is conducting or participating in, or advising,
assisting or enabling any Third Party to conduct or participate in, any
Distracting Program corresponding to such reinstated Product (which for purposes
of this subsection shall also be deemed to be a Distracting Transaction whether
or not internally developed by BeiGene) then BeiGene shall Divest or terminate
all activities with respect to such Distracting Program in accordance with
Section 9.3.1 or 9.3.2 (provided that all references to closing of the
Distracting Transaction shall instead be deemed to refer to the Product
Reinstatement Notice Date). Thereafter, such Product shall be reinstated as of
the date of such termination or Divestment as a Product per above.

14.7.4
For clarity, a Product for which BeiGene elects to continue a Distracting
Product shall remain a terminated Product (and thus no longer subject to the
Distracting Program Restriction). Reciprocally, a Product for which BeiGene
elects to have reinstated shall once again be deemed a Product under this
Agreement (and thus once again become subject to the Distracting Program
Restriction).

Section 14.8
Additional Surviving Provisions. In addition and without prejudice to the
provisions of Section 14.6 (General Effects of Expiration or Termination), in
the event of any expiration or termination of this Agreement (whether as a whole
or with respect to a particular Product) the following provisions shall survive:
Article I (Definitions), VII (Financial Consideration) (with respect to amounts
incurred or earned prior to any such expiration or termination), VIII (Payments)
(with respect to amounts incurred or earned prior to any such expiration or
termination), XI (Confidentiality, Publications and Press Releases), XIII
(Indemnification and Insurance), XIV (Term and Termination) and XV
(Miscellaneous) and Sections 2.9.2 (Non-Collaboration Territory Agreements),
3.1.5 (Ownership of Development and Safety Data) (subject to Section 14.6.2),
5.7.2 (Records; Audit Right) (with respect to amounts incurred or earned prior
to any such expiration or termination), 10.1 (Program Intellectual Property
Ownership), 10.2 (Copyright Ownership), 10.3 (Product Trademarks), 10.4 (Joint
Ownership), 10.6 (License Grant by BeiGene), Section 12.5 (Privacy and Data
Protection), 12.7 (Disclaimer of Warranties) and 12.8 (Limitation of Liability).

Section 14.9
Transition Obligations.

14.9.1
During the Term, BeiGene shall use commercially reasonable efforts to conduct
the Designated BeiGene Activities in a manner that will not reasonably be
expected to prevent or materially delay or increase the transitional cost of a
Product Reversion under this Agreement. In addition, BeiGene shall use
commercially reasonable efforts to ensure that any Third Party contracts related
to the applicable Product(s) in the Collaboration Territory are assignable to
Amgen without the consent of such Third Party.

14.9.2
During the […***…] period following termination of this Agreement, the Parties
shall cooperate to transition all of BeiGene’s activities with respect to the
applicable Product in the Collaboration Territory from BeiGene to Amgen. BeiGene
shall take all actions reasonably requested by Amgen to facilitate such
transition, and the Parties shall conduct such transition expeditiously and as
reasonably necessary to minimize disruption in the development and
commercialization of a Product in the Collaboration Territory. Amgen shall be
solely responsible for all costs and expenses incurred in connection with any
Product Reversion pursuant to this Section 14.9.2, provided that in the event of
any termination by Amgen under Section 14.2.1 (Termination for Breach),
Section 14.2.3 (Breach of Proper Conduct Practices) or Section 14.3 (Mutual
Termination Rights for a Product), BeiGene shall be solely responsible for all
costs and expenses incurred in connection with any such Product Reversion.

14.9.3
During a reasonable period (not less than […***…] before the reversion of
Product rights to Amgen pursuant to Section 5.1.2(a) and Section 5.1.3, as
applicable (each, a “Product Reversion”) and for a reasonable period thereafter,
the Parties shall cooperate to transition all of BeiGene’s activities with
respect to the applicable Product in the Collaboration Territory from BeiGene to
Amgen in accordance with the applicable Reverse



61



--------------------------------------------------------------------------------





Transition Services Agreement (as may be amended by the Parties as necessary to
ensure an orderly transition of the applicable Product). BeiGene shall take all
actions reasonably requested by Amgen to facilitate such transition, and the
Parties shall conduct such transition expeditiously and as reasonably necessary
to minimize disruption in the commercialization of a Product, as well as
employees and operations in the Collaboration Territory, in each case in
accordance with the terms and provisions of the applicable Reverse Transition
Services Agreement. During the transition period, each Party will conduct its
business related to the Product Reversion in the ordinary course, consistent
with past practice. Without limiting the foregoing, during the period specified
in the first sentence, if either BeiGene or Amgen becomes aware that any of the
rights, contracts or assets which were to have been assigned or transferred to
Amgen pursuant to Section 14.6 have not been so transferred to Amgen, it shall
promptly notify the other Party in writing and the Parties shall, as soon as
reasonably practicable, ensure that such property is transferred, with any
necessary prior Third Party consent or approval, to Amgen. Furthermore, if,
after the Product Reversion date, either Party shall receive any payments or
other funds due to the other pursuant to the terms of this Agreement or any
Reverse Transition Services Agreement, then the Party receiving such funds
shall, within […***…] after receipt of such funds, forward such funds to the
proper Party.
Section 14.10
Ordinary Course of Business. During the Product Reversion Transition Period with
respect to the applicable Product(s), except (i) as otherwise expressly required
by this Agreement or any Reverse Transition Services Agreement, (ii) as required
by Applicable Law, (iii) as Amgen shall otherwise consent to in writing, which
consent shall not be unreasonably withheld, BeiGene shall and shall cause its
Affiliates to:

14.10.1
conduct its Development and Commercialization activities with respect to the
applicable Product(s) in the ordinary course of business;

14.10.2
use commercially reasonable efforts to preserve the applicable Product(s)
business and its goodwill and maintain its relations and goodwill with customers
and other Persons having material business relationships with respect to the
applicable Product(s);

14.10.3
not encumber, transfer or assign the assets (other than inventory in the
ordinary course) which are to be transferred to Amgen pursuant to Section 14.6
or any Reverse Transition Services Agreement;

14.10.4
not (i) transfer, assign, materially modify, materially amend or terminate any
contract or waive, release, assign or fail to exercise or pursue any material
rights or claims under any contract which is to be assigned to Amgen pursuant to
Section 14.6 or any Reverse Transition Services Agreement, (ii) terminate or
materially amend any contract with any Governmental Authority relating to the
applicable Product(s) in the Collaboration Territory or (iii) enter into any
material contract relating to the applicable Product(s) in the Collaboration
Territory, other than contracts that (a) are renewals of existing agreements,
(b) do not materially and adversely affect the value of the applicable
Product(s), or (c) are with respect to the sale of inventory, in each case in
the ordinary course of business;

14.10.5
other than in the ordinary course of the applicable Product(s) business, not (i)
accelerate the delivery or sale of any units of the applicable Product(s) in the
Collaboration Territory, or (ii) modify the price or offer discounts on the sale
of units of the applicable Product(s) in the Collaboration Territory;

14.10.6
not take any action that would reasonably be expected to have a material adverse
impact on the Regulatory Approvals for the applicable Product(s);

14.10.7
other than in the ordinary course of business, not materially alter its
activities and practices with respect to inventory levels (including samples) of
the applicable Product(s) maintained at the wholesale distribution,
sub-distribution or institutional levels in the Collaboration Territory;

14.10.8
other than in the ordinary course of business, not terminate or alter the duties
of any Person performing sales activities with respect to the applicable
Product(s) in a manner that would have a material adverse impact on sales of the
applicable Product(s); and

14.10.9
not agree, commit or offer (in writing or otherwise) to take any of the actions
described above.

Section 14.11
Capability Build Services. In connection with Amgen’s effort to build internal
capability within its Affiliates in the Collaboration Territory, beginning
[…***…] prior to the end of the In-Line Product Commercialization Period with
respect to the applicable In-Line Products and Pipeline Products, BeiGene
covenants and agrees to use commercially reasonable efforts to undertake the
actions set forth on the Capability Build Services Schedule.



62



--------------------------------------------------------------------------------





ARTICLE XV.

MISCELLANEOUS
Section 15.1
Assignment; Change of Control.

(a)
Neither this Agreement nor any rights or obligations hereunder may be assigned
or otherwise transferred (whether by operation of Applicable Law, general
succession or otherwise) by either Party without the prior written consent of
the other Party; provided that (i) either Party may assign this Agreement, and
its rights and obligations hereunder, to an Affiliate only with the prior
written consent of the other Party (not to be unreasonably withheld, conditioned
or delayed), (ii) Amgen may assign this Agreement and its rights and obligations
hereunder (x) in its entirety in connection with the transfer or sale of all or
substantially all of the Product(s) to which this Agreement relates or (y) in
part on a Product-by-Product basis subject to Section 15.1(b), and (iii) either
Party may assign this Agreement, and its rights and obligations hereunder in
connection with a Change of Control, which Change of Control, with respect to
BeiGene, shall be subject to Section 15.1(c). Any assignment not in accordance
with this Agreement will be null and void ab initio. Subject to the foregoing,
the rights and obligations of the Parties under this Agreement will be binding
upon and inure to the benefit of the successors and permitted assigns of the
Parties. Additionally, if this Agreement is assigned, in whole or in part, in
accordance with its terms, then: (1) any Safety Agreement or Quality Agreement
may be assigned, in whole or in part, by the assignor to the permitted assignee
of this Agreement; and (2) the assignor’s ongoing and future obligations to the
other Party under the Safety Agreement or Quality Agreement will be deemed
terminated to the extent commensurate with the assignment of the corresponding
obligations under this Agreement.

(b)
If Amgen assigns this Agreement in part with respect to a Product only, Amgen
shall provide BeiGene with prompt written notice of such assignment. Such notice
shall be provided by Amgen prior to the execution of such assignment, if
permitted under Applicable Laws and not prohibited by the terms of any agreement
between Amgen and any Third Party, and otherwise as soon as practicable
thereafter and, in any event, not later than […***…] following the consummation
of the transaction contemplated by such agreement. BeiGene shall have the right,
in its sole discretion, by providing written notice within […***…] of its
receipt of such notice to terminate its right and obligation to Develop and
Commercialize the Product and upon receipt of such notice such Product shall be
deemed terminated from this Agreement, provided that […***…]. If BeiGene should
fail to give such notice to Amgen within such […***…] period, BeiGene shall have
no further rights to take the actions set forth in this Section 15.1(b) as a
result of such assignment described in the foregoing notice. If the Parties
cannot reach agreement with respect to such royalty, either Party shall have the
right to refer such dispute to arbitration under Section 15.4.4.

(c)
If BeiGene enters into an agreement that results or that, if the transaction
contemplated thereby is completed would result, in a Change of Control of
BeiGene, BeiGene shall provide Amgen with prompt written notice describing such
Change of Control in reasonable detail (the “BeiGene Change of Control Notice”).
The BeiGene Change of Control Notice shall be provided by BeiGene prior to the
execution of such agreement, if permitted under Applicable Laws and not
prohibited by the terms of any agreement between BeiGene and any Third Party,
and otherwise as soon as practicable thereafter and, in any event, not later
than […***…] following the consummation of the transaction contemplated by such
agreement. Amgen shall have the right, in its sole discretion, by providing
written notice within […***…] of its receipt of the BeiGene Change of Control
Notice to elect one or more of the following:

(i)
terminate BeiGene’s right to Develop and Commercialize the Products, provided
that […***…];

(ii)
terminate BeiGene’s right to participate in any committees established pursuant
to Article 2 which committees shall, if Amgen elects, be disbanded and all
decisions that were the responsibility of such committees shall thereafter be
made by Amgen; and/or

(iii)
no longer provide BeiGene with certain information and reports, including copies
of Key Regulatory Filings and Material Communications pursuant to Section 3.2.3,
data and Know-How pursuant to Section 3.3.

If Amgen should fail to give such notice to BeiGene within such period […***…]
period, Amgen shall have no further rights to take the actions set forth this
Section 15.1(c)as a result of the Change of Control described in the BeiGene
Change of Control Notice. If the Parties cannot reach agreement with respect to


63



--------------------------------------------------------------------------------





the royalty in Section 15.1(c)(i), either Party shall have the right to refer
such dispute to arbitration under Section 15.4.4.
Section 15.2
Compliance with Laws. The Parties enter into this Agreement with the intent of
conducting their relationship in full compliance with Applicable Law.
Notwithstanding any unanticipated effect of any of the provisions herein,
neither Party will intentionally conduct itself under the terms of this
Agreement in a manner that does our would constitute a violation of Applicable
Law. In the event that any Governmental Authority of competent jurisdiction
determines that this Agreement or any material provision of this Agreement
violates any Applicable Law, the Parties shall negotiate in good faith to amend
this Agreement or the relevant provision thereof to remedy such violation in a
manner that will not be inconsistent with the intent of the Parties or such
provision. If the Parties are unable to so negotiate a modification within
[…***…] of delivery of the notice regarding such violation, then either Party
may elect to terminate this Agreement upon written notice to the other.

Section 15.3
Change in Applicable Law. If any change in Applicable Law enacted after the
Execution Date could reasonably be expected to have a material adverse effect on
the ability of either Party to carry out its obligations, or receive the
benefits under, this Agreement, such Party, upon written notice to the other
Party (which notice may be given within […***…] following enactment of such
change in Applicable Law, whether or not such change is effective on the date of
such enactment or is effective at a later date), may request renegotiation of
this Agreement. Such renegotiation will be undertaken in good faith.

Section 15.4
Governing Law; Dispute Resolution.

15.4.1
This Agreement and its effect are subject to and shall be construed and enforced
in accordance with the laws of the State of New York, U.S.A., without regard to
its conflicts of laws, except as to any issue which depends upon the validity,
scope or enforceability of any Patent, which issue shall be determined in
accordance with the laws of the country in which such patent was issued.

15.4.2
Subject to Sections 15.4.3 and 15.4.4 below, any dispute, controversy or claim
arising under, out of or in connection with this Agreement, including any
question regarding the existence, validity or termination of this Agreement (and
including the applicability of this Section 15.4 to any such dispute,
controversy or claim), but excluding any dispute, controversy or claim subject
to Section 2.4.3 (JAC Deadlocks), Section 2.3.2 (JSC Deadlocks) or Section 7.8
(Commercialization Budget Deadlock) (each a “Dispute”), shall be referred to and
finally settled under the Rules for Administered Arbitration of the
International Institute for Conflict Prevention & Resolution in effect at the
time of submitting for arbitration, which rules are deemed to be incorporated by
reference in this clause:

(a)
The arbitration tribunal (the “Tribunal”) shall consist of three (3) arbitrators
who are experienced in the biopharmaceutical industry. Each Party shall
designate one arbitrator and the third arbitrator, who shall serve as chair of
the Tribunal, shall be designated by the two party-appointed arbitrators in
consultation with the Parties.

(b)
The seat of arbitration shall be New York, New York, and the arbitration
proceedings shall be held in English.

(c)
The award of the Tribunal shall be final and judgment upon such an award may be
entered in any competent court or application may be made to any competent court
for juridical acceptance of such an award and order of enforcement.

(d)
The costs of the Tribunal shall be paid by the non-prevailing Party.

(e)
Neither Party or its Affiliates nor any arbitrator may disclose the existence,
content, or results of any arbitration under this Agreement without the prior
written consent of the applicable parties, unless and only to the extent such
disclosure is necessary to confirm, vacate or enforce the award or is otherwise
required by Applicable Law.

(i)
The Tribunal shall not have the power to grant any award or remedy other than
such awards or remedies that are available under the governing law set forth in
Section 15.4.1.

Notwithstanding anything contained in this Section 15.4 a Party or its Affiliate
may seek interim or provisional relief or measures in any applicable courts and
tribunals that may be necessary to protect the rights of a Party or its
Affiliate pending the establishment of the Tribunal or pending the Tribunal’s
determination of the merits of the controversy.


64



--------------------------------------------------------------------------------





15.4.3
Any Dispute shall first be referred to the Alliance Managers for each of the
Parties to facilitate and assist resolution of such Dispute, including
scheduling an initial meeting between their respective Designated Officers for
attempted resolution within […***…] after such referral if such matter had not
previously been reviewed by the Designated Officers under Section 2.3.2 (JSC
Deadlocks). If such Dispute is not resolved within […***…] after such referral
to the Alliance Managers and, if applicable, the meeting between the Designated
Officers, then either Amgen or BeiGene may commence arbitration under
Section 15.4 (Governing Law; Dispute Resolution).

15.4.4
Baseball Arbitration.

(a)
Any Dispute that the Designated Officers are unable to resolve pursuant to
Section5.1.3(b), Section 14.2.4, Section 15.1(b), or Section 15.1(c)(i) shall be
submitted to a Third Party expert (a “Third Party Expert”) mutually acceptable
to the Parties having relevant expertise with respect to the Dispute and who has
not had any material business relationship with either Party in the […***…]
prior to appointment. The Parties shall use reasonable efforts to mutually agree
on the Third Party Expert within […***…] after either Party designates the
Dispute for mediation and arbitration under Section 5.1.3(b), Section 14.2.4,
Section 15.1(b), or Section 15.1(c)(i). The Third Party Expert shall initially
attempt to resolve the Dispute through non-binding mediation. If the Third Party
Expert is unable to resolve the Dispute through non-binding mediation within
[…***…], the Dispute will be resolved through Section 15.4.4(b).

(b)
Within […***…] of completion of non-binding mediation, each Party will deliver
to both the Third Party Expert and the other Party a detailed written proposal
setting forth its proposed terms for the resolution of the Dispute (the
“Proposed Terms”) and a memorandum (the “Support Memorandum”) in support
thereof, not exceeding […***…] in length. The Parties will also provide the
Third Party Expert with a copy of this Agreement, as amended through such date.
Within […***…] after receipt of the other Party’s Proposed Terms and Support
Memorandum, each Party may submit to the Third Party Expert (with a copy to the
other Party) a response to the other Party’s Proposed Terms and Support
Memorandum, such response not exceeding […***…] in length. Neither Party may
have any other communications (either written or oral) with the Third Party
Expert; provided that the Third Party Expert may, in its discretion, convene a
hearing to ask questions of the Parties and hear oral argument and discussion
regarding each Party’s Proposed Terms and Support Memorandum, at which time each
Party shall have an agreed upon time to argue and present witnesses in support
of its Proposed Terms.

(c)
Within […***…] after the Third Party Expert is appointed, the Third Party Expert
shall select […***…] Proposed Terms (without modification) provided by the
Parties which most closely reflects a commercially reasonable interpretation of
the terms of this Agreement. In making its selection, (i) the Third Party Expert
shall not modify the terms or conditions of either Party’s Proposed Terms nor
shall the Third Party Expert combine provisions from both Proposed Terms and
(ii) the Third Party Expert shall consider the terms and conditions of this
Agreement, the relative merits of the Proposed Terms, the Support Memorandums
and, if applicable, the oral arguments of the Parties. The Third Party Expert
shall make its decision known to both Parties as promptly as possible by
delivering written notice to both Parties. The decision of the Third Party
Expert shall be final and binding on the Parties, and specific performance may
be ordered by any court of competent jurisdiction.

Section 15.5
Construction. The definitions of the terms herein will apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun will include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” will be deemed to
be followed by the phrase “without limitation”. The word “or” is used in the
inclusive sense (and/or). The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The Parties each acknowledge that they
have had the advice of counsel with respect to this Agreement, that this
Agreement has been jointly drafted, and that no rule of strict construction will
be applied in the interpretation hereof. Unless the context requires otherwise:
(i) any definition of or reference to any agreement, instrument or other
document herein will be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or therein); (ii) any reference to any Applicable Law herein
will be construed as referring to such Applicable Law as from time to time
enacted, repealed or amended; (iii) any reference herein to any person will be
construed to include the person’s permitted successors and assigns; (iv) the
words “herein”, “hereof” and “hereunder”, and words of similar import, will be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof; and (v) all references herein to Articles, Sections, or
Schedules, unless otherwise specifically provided will be construed to



65



--------------------------------------------------------------------------------





refer to Articles, Sections or Schedules of this Agreement. This Agreement has
been executed in English, and the English version of this Agreement will
control.
Section 15.6
Counterparts. This Agreement may be executed in counterparts with the same
effect as if both Parties had signed the same document. All such counterparts
will be deemed an original, will be construed together and will constitute one
and the same instrument. Signature pages of this Agreement may be exchanged by
facsimile or other electronic means without affecting the validity thereof.

Section 15.7
Entire Agreement. This Agreement, including the attached Exhibits and Schedules,
constitutes the entire agreement between the Parties as to the subject matter of
this Agreement, and supersedes and merges all prior or contemporaneous
negotiations, representations, agreements and understandings regarding the same.

Section 15.8
Force Majeure. Neither Party will be liable for delay or failure in the
performance of any of its obligations hereunder (other than the payment of
money) to the extent such delay or failure is due to causes beyond its
reasonable control, including acts of God, fires, floods, earthquakes, labor
strikes, hostilities, acts of war, terrorism, civil unrest, national
emergencies, or epidemics (each, a “Force Majeure”); provided that the affected
Party promptly notifies the other Party in writing (and continues to provide
monthly status updates to the other Party for the duration of the effect); and
provided further that the affected Party uses its commercially reasonable
efforts to avoid or remove such causes of non-performance and to mitigate the
effect of such occurrence, and will continue performance with reasonable
dispatch whenever such causes are removed.

Section 15.9
Further Assurances. Each Party agrees to do and perform all such further acts
and things and will execute and deliver such other agreements, certificates,
instruments and documents necessary or that the other Party may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and to evidence, perfect or otherwise confirm its rights hereunder.

Section 15.10
Headings. Headings and captions are for convenience only and are not to be used
in the interpretation of this Agreement.

Section 15.11
No Set-Off. Except as expressly set forth in Section 7.2.7 (Calculation of
Collaboration Profits), Section 8.6.1 (Withholding) or Section 8.6.2 (Indirect
Taxes), neither Party will have the right to deduct from amounts otherwise
payable hereunder any amounts payable to such Party (or its Affiliates) from the
other Party (or its Affiliates), whether pursuant to this Agreement or
otherwise.

Section 15.12
Notices. Any notice required or permitted to be given by this Agreement will be
in writing, in English, and will be delivered by hand, overnight courier with
tracking capabilities, mailed postage prepaid by registered or certified mail,
or confirmed facsimile addressed as set forth below unless changed by notice so
given:

If to Amgen:    Amgen Inc.
One Amgen Center Drive
Thousand Oaks, California 91320-1799
United States
Attention: Corporate Secretary
Telephone: […***…]
Facsimile: […***…]
If to BeiGene:    BeiGene Switzerland GmbH
c/o VISCHER AG
Aeschenvorstadt 4, 4051 Basel, Switzerland
Attention: Managing Director
With a copy to:    BeiGene USA, Inc.
55 Cambridge Parkway, Suite 700W
Cambridge, MA 02142, U.S.A.
Attention: General Counsel
Facsimile: […***…]
If to BeiGene Parent:    BeiGene, Ltd.
c/o Mourant Governance Services (Cayman) Limited
94 Solaris Avenue, P.O. Box 1348



66



--------------------------------------------------------------------------------





Grand Cayman KY1-1108, Cayman
Attention: Corporate Secretary
Any such notice will be deemed given on the date delivered. A Party may add,
delete (so long as at least one person is remaining), or change the person or
address to which notices should be sent at any time upon written notice
delivered to the other Party in accordance with this Section 15.12.
Section 15.13
Relationship of the Parties. Each Party is an independent contractor under this
Agreement. Nothing contained herein will be deemed, for the purpose of any law,
to create an employment, agency, joint venture or partnership relationship
between the Parties or any of their agents or employees, or any other legal
arrangement that would impose liability upon one Party for the act or failure to
act of the other Party. The Parties will operate their own businesses separately
and independently and they will hold themselves out as, act as, and constitute
independent contractors in all respects and not as principal and agent, partners
or joint venturers. Neither Party will have any express or implied power to
enter into any contracts or commitments or to incur any liabilities in the name
of, or on behalf of, the other Party, or to bind the other Party in any respect
whatsoever. Neither Party shall make any filing or initiate any communication
with a Governmental Authority that is inconsistent with this Section 15.13 and
each Party shall notify the other Party within […***…] of receiving any written
communication from a Governmental Authority that asserts a position that is
inconsistent with this Section 15.13.

Section 15.14
Severability. To the fullest extent permitted by Applicable Law, the Parties
waive any provision of Applicable Law that would render any provision in this
Agreement invalid, illegal or unenforceable in any respect. If any provision of
this Agreement is held to be invalid, illegal or unenforceable, in any respect
or to any extent, then in such respect and to such extent such provision will be
given no effect by the Parties and will not form part of this Agreement. To the
fullest extent permitted by Applicable Law, all other provisions of this
Agreement will remain in full force and effect and the Parties will use their
commercially reasonable efforts to negotiate a provision in replacement of the
provision held invalid, illegal or unenforceable that is consistent with
Applicable Law and achieves, as nearly as possible, the original intention of
the Parties.

Section 15.15
Third Party Beneficiaries. Except as expressly provided with respect to Amgen
Indemnitees or BeiGene Indemnities in Article XIII (Indemnification and
Insurance), there are no Third Party beneficiaries intended hereunder and no
Third Party will have any right or obligation hereunder.

Section 15.16
Waivers and Modifications. The failure of any Party to insist on the performance
of any obligation hereunder will not be deemed to be a waiver of such
obligation. Waiver of any breach of any provision hereof will not be deemed to
be a waiver of any other breach of such provision or any other provision on such
occasion or any other occasion. No waiver, modification, release or amendment of
any right or obligation under or provision of this Agreement will be valid or
effective unless in writing and signed by all Parties hereto.



*********
(Signature page follows)




67



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
BEIGENE SWITZERLAND GMBH
 
AMGEN INC.






By:
/s/ Guillaume Vignon
 
By:
/s/ Robert A. Bradway
Name:
Guillaume Vignon
 
Name:
Robert A. Bradway
Title:
Managing Director
 
Title:
Chairman of the Board, President
& CEO



BEIGENE, LTD. (solely with respect to Section 13.6)






By:
/s/ Scott A. Samuels
Name:
Scott A. Samuels
Title:
Senior Vice President, General Counsel








--------------------------------------------------------------------------------






Schedules and Exhibits Omitted from Collaboration Agreement
Pursuant to Regulation S-K, Item 601(a)(5), the schedules and exhibits to the
Collaboration Agreement, as listed below, have not been filed. The Registrant
agrees to furnish supplementally a copy of any omitted schedules or exhibits to
the Securities and Exchange Commission upon request; provided, however, that the
Registrant may request confidential treatment of omitted items.


SCHEDULES
Applicable Retail Baseline Price
Capability Build Services
Collaboration Profit Share Example
Distracting Products
Information Security Requirements
Initial JSC Membership
Initial Product Transfer Requirements
Initial Product Transition Services
Press Releases
Privacy and Data Protection
Products
Product Reversion Transition Services
Supply Price
Supply Term Sheet


EXHIBITS
Compliance Certification
Guarantee Agreement



